Exhibit 10.1




Execution Version


AMENDMENT NO. 1, dated as of December 8, 2017 (this “Amendment Agreement”),
among HARSCO CORPORATION, a Delaware corporation (the “Company”), the Subsidiary
Guarantors party hereto, CITIBANK, N.A., as Administrative Agent and Collateral
Agent, each person set forth on Schedule I hereto (each, an “Incremental Term
B-1 Lender”) and each of the Consenting Lenders (as defined below) party hereto.
Reference is made to the Third Amended and Restated Credit Agreement, dated as
of November 2, 2016 (the “Existing Credit Agreement”), among the Company, the
Approved Borrowers (as defined therein) from time to time party thereto, the
lenders from time to time party thereto (the “Existing Lenders”) and Citibank,
N.A., as Administrative Agent and Collateral Agent. Unless otherwise defined
herein, terms defined in the Amended Credit Agreement (as hereinafter defined)
and used herein shall have the meanings given to them in the Amended Credit
Agreement.
WHEREAS, the Company, pursuant to Section 2.24 of the Existing Credit Agreement,
has requested the establishment of an additional tranche of term loans (the
“Term B-1 Loans” and the commitments relating thereto, the “Term B-1
Commitments”) in an aggregate amount sufficient to refinance its outstanding
Initial Term Loans (other than the Initial Term Loans held by the Cashless
Option Lenders (as defined below)) in full and to pay the related fees and
expenses;
WHEREAS, the Incremental Term B-1 Lenders have agreed, upon the terms and
subject to the conditions set forth herein, to make Term B-1 Loans in an
aggregate principal amount not to exceed the amount set forth opposite such
Incremental Term B-1 Lender’s name under the heading “Term B-1 Loan Commitment”
on Schedule I hereto;
WHEREAS, concurrent with the funding of the Term B-1 Loans by the Incremental
Term B-1 Lenders, each existing Term Loan Lender (“Existing Term Loan Lender”)
that shall have executed and delivered a consent attached as Exhibit A hereto (a
“Consent”) under the “Cashless Settlement Option” (each, a “Cashless Option
Lender”) shall be deemed to have exchanged all (or such lesser amount as the
Lead Arrangers (as defined below) shall allocate) of its Initial Term Loans
(which Initial Term Loans shall thereafter no longer be deemed to be
outstanding) for Term B-1 Loans in the same aggregate principal amount as such
Lender’s Initial Term Loans (or such lesser amount as the Lead Arrangers may
allocate), and such Lender shall thereafter be a Term B-1 Lender under the
Amended Credit Agreement (as defined below);
WHEREAS, the Borrowers have requested certain amendments to the Existing Credit
Agreement and concurrent with the funding of the Term B-1 Loans by the
Incremental Term B-1 Lenders, each of (i) the Incremental Term B-1 Lenders, (ii)
the Cashless Option Lenders and (iii) the other Existing Lenders who executes
and delivers a counterpart to this Amendment Agreement in accordance with
Section 4(a) hereto (the “Existing Consenting Lenders” and together with the
Cashless Option Lenders and the Incremental Term B-1 Lenders, the “Consenting
Lenders”) shall be deemed to have consented to the amendments set forth in
Sections 1 and 2 hereto; and
WHEREAS, concurrent with the funding of the Term B-1 Loans by the Incremental
Term B-1 Lenders, (i) each Existing Term Loan Lender that is not a Cashless
Option Lender shall have its Initial Term Loans prepaid in full in accordance
with the terms of the Existing Credit Agreement with the proceeds of Term B-1
Loans, (ii) each Cashless Option Lender that is allocated an aggregate principal
amount of Term B-1 Loans that is less than the aggregate principal amount of its
Initial Term Loans shall have its remaining Initial Term




--------------------------------------------------------------------------------

Exhibit 10.1


Loans (after giving effect to its acquisition of Term B-1 Loans in exchange for
Initial Term Loans) prepaid in full in accordance with the terms of the Credit
Agreement with the proceeds of Term B-1 Loans, and (iii) all Initial Term Loans
so prepaid shall thereafter be deemed to be no longer outstanding;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1.Term B-1 Loans.


(a)Subject to the terms and conditions set forth herein and in the Amended
Credit Agreement, each of the Incremental Term B-1 Lenders hereby (i) commits to
provide Term B-1 Loans to the Company in the amount of its Term B-1 Commitment
and (ii) agrees to fund Term B-1 Loans to the Company in the amount of its Term
B-1 Commitment, after which such commitment shall terminate immediately and
without further action. The aggregate amount of the Term B-1 Commitments and the
principal amount of the Term B-1 Loans allocated to the Cashless Option Lenders,
in each case on the Amendment No. 1 Effective Date is $545,875,000.01.


(b)The amendments set forth in this Section 1 constitute an “Incremental
Amendment” with respect to the establishment of the Term B-1 Commitments and the
Term B-1 Loans. Each Term B-1 Loan constitutes an “Incremental Term Loan”
incurred in accordance with Section 2.24(a) of the Amended Credit Agreement.


(c)From and after the Amendment No. 1 Effective Date, the Term B-1 Loans shall
be subject to the provisions, including any provisions restricting the rights,
or regarding the obligations, of the Loan Parties or any provisions regarding
the rights of the Lenders, of the Amended Credit Agreement and the other Loan
Documents.


(d)From and after the Amendment No. 1 Effective Date, the Incremental Term B-1
Lenders shall constitute “Lenders” and “Term Loan Lenders” for all purposes of,
and with all the obligations, rights and remedies of a “Lender” and a “Term Loan
Lender” under, the Amended Credit Agreement and the other Loan Documents.


(e)The Borrower shall use the proceeds of the Term B-1 Loans to refinance
outstanding Initial Term Loans in full and to pay the related fees and expenses.


Section 2.Additional Amendments. On the Amendment No. 1 Effective Date, the
Company, the Administrative Agent and the Consenting Lenders agree that the
Existing Credit Agreement is, effective as of the Amendment No. 1 Effective
Date, hereby amended pursuant to Section 10.01 of the Credit Agreement, to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the Credit Agreement attached as Exhibit
B hereto (the Existing Credit Agreement, as so amended by this Amendment
Agreement, the “Amended Credit Agreement”).


Section 3.Representations and Warranties. The Company hereby represents and
warrants to the Administrative Agent and each Lender party hereto that (x) no
Default or Event of Default has occurred and is continuing on and as of the
Amendment No. 1 Effective Date after giving effect hereto and to any extension
of credit requested to be made hereunder and under the Amended Credit Agreement
on the Amendment No. 1 Effective Date and (y) each of the representations and
warranties in each of the Loan Documents is true and correct in all material
respects (except that any representation and warranty that is qualified by
materiality




--------------------------------------------------------------------------------

Exhibit 10.1


shall be true and correct in all respects) on and as of the Amendment No. 1
Effective Date after giving effect hereto and to any extension of credit
requested to be made hereunder and under the Amended Credit Agreement on the
Amendment No. 1 Effective Date (except to the extent such representations and
warranties are specifically made as of an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such date).


Section 4.Effectiveness of this Amendment Agreement. This Amendment Agreement
shall become effective as of the date hereof, subject to the satisfaction of the
following conditions precedent on such date (the date on which all of such
conditions shall first be satisfied, the “Amendment No. 1 Effective Date”):


(a)the Administrative Agent shall have received in .pdf format (followed
promptly by originals) and unless otherwise specified, properly executed by a
Responsible Officer of the signing Loan Party and by each other party thereto,
each in form and substance reasonably satisfactory to the Administrative Agent
and its legal counsel:


(i)counterparts hereof that, when taken together, bear the signatures of the
Loan Parties, the Administrative Agent, the Collateral Agent, each Incremental
Term B-1 Lender and each Consenting Lender (which constitute all of the
requisite lenders under Section 10.01 of the Existing Credit Agreement);


(ii)a Term Loan Borrowing Request prior to 12:00 p.m., New York City time, one
Business Days prior to the anticipated Amendment No. 1 Effective Date (which
shall be a Business Day);


(iii)certificates of good standing from the secretary of state of the state of
organization of each Loan Party, customary certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party certifying true and complete copies of the
organizational documents attached thereto and evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Amendment No. 1 Effective Date;


(iv)customary legal opinions from (x) Fried, Frank, Harris, Shriver & Jacobson
LLP, New York and Delaware counsel to the Loan Parties and (y) the general
counsel of the Company, in each case, in form and substance reasonably
satisfactory to the Administrative Agent; and


(v)a certificate of a Responsible Officer certifying that the conditions in
Sections 2.24 and 5.03 of the Existing Credit Agreement have been satisfied;


(b)all accrued interest, fees and other amounts owing (whether or not then due)
in respect of the Initial Term Loans shall have been paid in full by the
Company;


(c)the Administrative Agent shall have received for the benefit of each
Incremental Term B-1 Lender the fees (or original issue discount) set forth in
Section 2.09(b) of the Amended Credit Agreement; and




--------------------------------------------------------------------------------

Exhibit 10.1


(d)all fees and expenses (in the case of expenses, to the extent invoiced at
least three Business Days prior to the Amendment No. 1 Effective Date (except as
otherwise reasonably agreed by the Borrowers)) required to be paid hereunder,
under the Amended Credit Agreement and under the Engagement Letter, dated as of
November 27, 2017, among Goldman Sachs Bank USA, Citigroup Global Markets Inc.,
HSBC Securities (USA) Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Royal Bank of Canada, RBC Capital Markets, U.S. Bank National Association,
KeyBanc Capital Markets, PNC Capital Markets LLC, Fifth Third Bank, ING Bank
N.V., Dublin Branch and the Company (and any fee letter referenced in such
Engagement Letter) on the Amendment No. 1 Effective Date shall have been paid,
or shall be paid substantially concurrently with the borrowing of the
Incremental Term B-1 Loans.


Section 5.Effect of Amendment; No Novation. (a)  Except as expressly set forth
herein or in the Amended Credit Agreement, this Amendment Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Existing
Credit Agreement or any other Loan Document and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other provision of
the Existing Credit Agreement or of any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.


(a)Nothing herein shall be deemed to entitle the Company to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Loan Document in similar or different
circumstances.


(b)On and after the Amendment No. 1 Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”,
or words of like import, and each reference to the “Credit Agreement”, in any
other Loan Document shall be deemed a reference to the Amended Credit Agreement.
This Amendment Agreement shall constitute a “Loan Document” for all purposes of
the Amended Credit Agreement and the other Loan Documents.


(c)The definition of “Applicable Margin” in Section 1.01 of the Amended Credit
Agreement shall apply and be effective on and after the Amendment No. 1
Effective Date. The definition of “Applicable Margin” in Section 1.01 of the
Existing Credit Agreement shall apply and be effective for the period ending on,
but not including, the Amendment No. 1 Effective Date


(d)In connection with (i) the refinancing of the Initial Term Loans pursuant to
Section 1 above and (ii) the payments referred to in Section 4(b) above, each
Lender party hereto hereby agrees to waive such amounts (if any) to which it is
entitled to be compensated by the Borrower pursuant to Section 2.21 of the
Existing Credit Agreement in connection with such refinancing and payment, as
applicable.


(e)The parties hereto hereby consent to the incurrence of the Term B-1 Loans
upon the terms and subject to the conditions set forth herein, and in accordance
with the recitals to this Amendment Agreement. Upon the Amendment No. 1
Effective Date, all conditions and requirements set forth in the Credit
Agreement or the other Loan Documents relating to the effectiveness of this
Amendment and the incurrence of the Term B-1 Loans shall be deemed satisfied.


(f)Nothing contained in this Amendment Agreement, the Amended Credit Agreement
or any other Loan Document shall constitute or be construed as a novation of any
of the Obligations.




--------------------------------------------------------------------------------

Exhibit 10.1


Section 6.Governing Law. THIS AMENDMENT AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


Section 7.Costs and Expenses. In accordance with, and subject to the limitations
of, Section 10.05 of the Amended Credit Agreement, the Company agrees to
reimburse the Administrative Agent for its reasonable documented out-of-pocket
expenses in connection with this Amendment Agreement, including the reasonable
documented fees, charges and disbursements of counsel for the Administrative
Agent.


Section 8.Counterparts. This Amendment Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Amendment
Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.


Section 9.Headings. The headings of this Amendment Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


[Remainder of page intentionally blank]


































































--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective duly authorized officers or
representatives as of the day and year first above written.
HARSCO CORPORATION, as Borrower
By:
/s/ Michael Kolinsky
Name:
Michael Kolinsky
Title:
Vice President-Treasurer, Tax and Real Estate



HARSCO DEFENSE HOLDING LLC
HARSCO MINNESOTA FINANCE, INC.
PROTRAN TECHNOLOGY LIMITED LIABILITY COMPANY
HARSCO MINERALS TECHNOLOGIES LLC
HARSCO FINANCIAL HOLDINGS, INC.
By:
/s/ Michael Kolinsky
Name:
Michael Kolinsky
Title:
President



HARSCO MINNESOTA LLC
HARSCO TECHNOLOGIES LLC
By:
/s/ Daniel King
Name:
Daniel King
Title:
President



HARSCO RAIL, LLC
HARSCO METRO RAIL, LLC
By:
/s/ Jay Gowan
Name:
Jay Gowan
Title:
President





CITIBANK, N.A., as Administrative Agent and Collateral Agent
By:
/s/ Matthew Bashaw
Name:
Matthew Bashaw
Title:
Vice President





Goldman Sachs Bank USA, as Incremental Term B-1 Lender
By:
/s/ Thomas Manning
Name:
Thomas Manning
Title:
Authorized Signatory





--------------------------------------------------------------------------------

Exhibit 10.1


Schedule I
Term B-1 Loan Commitments
Incremental Term B-1 Lender
Term B-1 Loan Commitment
Goldman Sachs Bank USA
$124,223,730.07
Total:
$124,223,730.07



































--------------------------------------------------------------------------------

Exhibit 10.1


Exhibit A
Consent to amendment agreement
CONSENT (this “Consent”) to Amendment No. 1 (the “Amendment Agreement”), to the
Third Amended and Restated Credit Agreement, dated as of November 2, 2016 (the
“Existing Credit Agreement”; as amended by the Amendment Agreement, the “Amended
Credit Agreement”), among Harsco Corporation, a Delaware corporation (the
“Company”), the Approved Borrowers (as defined therein) from time to time party
thereto, the lenders from time to time party thereto and Citibank, N.A., as
Administrative Agent and Collateral Agent. Unless otherwise defined herein,
terms defined in the Amended Credit Agreement and used herein shall have the
meanings given to them in the Amended Credit Agreement
Existing Lenders of Initial Term Loans
The undersigned Lender of Initial Term Loans hereby irrevocably and
unconditionally approves the Amendment Agreement and consents as follows (check
ONE option):
 
Cashless Settlement Option
 
 
☐
  
to convert 100% of the outstanding principal amount of the Initial Term Loans
under the Existing Credit Agreement held by such Lender (or such lesser amount
allocated to such Lender by the Lead Arrangers) into Term B-1 Loans under the
Amended Credit Agreement in a like principal amount. In the event a lesser
amount is allocated, the difference between the current amount and the allocated
amount will be prepaid on the Amendment No. 1 Effective Date.
 
Post-Closing Settlement Option
 
 
☐
  
to have 100% of the outstanding principal amount of the Initial Term Loans under
the Existing Credit Agreement held by such Lender prepaid on the Amendment No. 1
Effective Date and purchase by assignment the principal amount of Term B-1 Loans
under the Amended Credit Agreement committed to separately by the undersigned
(or such lesser amount allocated to such Lender by the Lead Arrangers)

 
                                                                              
              ___________________________________    ,
as a Lender (type name of the legal entity)
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
[If a second signature is necessary:]
 
 
By:
 
 
Name:
 
 
Title:
 
 











--------------------------------------------------------------------------------

Exhibit 10.1


Exhibit B
AMENDED CREDIT AGREEMENT
























































--------------------------------------------------------------------------------


Exhibit 10.1


EXECUTION Version
 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT
among
HARSCO CORPORATION and
THE APPROVED BORROWERS
REFERRED TO HEREIN
as Borrowers,
The Several Lenders
from Time to Time Parties Hereto,
CITIBANK, N.A.,
ROYAL BANK OF CANADA and
PNC Bank, National Association,
as Issuing Lenders,
GOLDMAN SACHS BANK USA,
CITIGROUP GLOBAL MARKETS INC.,
HSBC Securities (USA) Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated,
RBC Capital Markets(1),
U.S. Bank National Association
and
KeyBanc Capital Markets,
as Joint Bookrunners and Joint Lead Arrangers,
PNC CAPITAL MARKETS LLC,
as Senior Co-Manager,
Fifth Third Bank
and
ING Bank N.V.,
as Co-Managers,
Goldman Sachs Bank USA,
Citibank, N.A.,
HSBC Bank USA, N.A.,
as Syndication Agents,
Bank of America, N.A,
Royal Bank of Canada,
U.S. Bank National Association,
KeyBank, N.A,
as Documentation Agents,
and
CITIBANK, N.A.,
as Administrative Agent and as Collateral Agent
Dated as of November 2, 2016
as amended as of December 8, 2017
 

__________________
(1) RBC Capital Markets is a marketing name for the capital markets activities
of Royal Bank of Canada and its affiliates.,




--------------------------------------------------------------------------------


Exhibit 10.1


TABLE OF CONTENTS


Page
 
 
Page
ARTICLE 1
DEFINITIONS
 
 
 
Section 1.01.
Defined Terms
7


Section 1.02.
Other Definitional Provisions
51


Section 1.03.
Accounting Changes
52


Section 1.04.
Redenomination Of Certain Alternative Currencies
52


Section 1.05.
Limited Condition Acquisitions
53


Section 1.06.
Letter of Credit Amounts
53


Section 1.07.
Exchange Rates; Currency Equivalents
53


 
 
 
ARTICLE 2
AMOUNT AND TERMS OF COMMITMENTS
 
 
 
Section 2.01.
Term Loan Commitments
54


Section 2.02.
Procedure for Term Loan Borrowing
54


Section 2.03.
Repayment of Term B-1 Loans
54


Section 2.04.
Revolving Credit Commitments
55


Section 2.05.
Revolving Credit Loans
55


Section 2.06.
Competitive Bid Procedure
56


Section 2.07.
Standby Borrowing Procedure
59


Section 2.08.
Repayment of Loans; Evidence of Debt
59


Section 2.09.
Fees
60


Section 2.10.
Termination or Reduction of Commitments
61


Section 2.11.
Optional Prepayments
62


Section 2.12.
Mandatory Prepayments
64


Section 2.13.
Conversion and Continuation Options
65


Section 2.14.
Minimum Amounts and Maximum Number of Eurocurrency Tranches
66


Section 2.15.
Interest Rates and Payment Dates
67


Section 2.16.
Default Interest
68


Section 2.17.
Inability To Determine Interest Rate
68


Section 2.18.
Pro Rata Treatment and Payments
69


Section 2.19.
Requirements of Law
71


Section 2.20.
Taxes
72


Section 2.21.
Indemnity
75


Section 2.22.
Illegality
76


Section 2.23.
Change of Lending Office
77


Section 2.24.
Incremental Credit Extensions
77


Section 2.25.
Approved Borrowers
80


Section 2.26.
Cash Collateral
81


Section 2.27.
Defaulting Lenders
81


Section 2.28.
Additional Costs
84





ii

--------------------------------------------------------------------------------

Exhibit 10.1


Section 2.29.
Extension of Loans
84


Section 2.30.
Refinancing Amendments
86


 
 
 
ARTICLE 3
LETTERS OF CREDIT
 
 
 
Section 3.01.
L/C Commitment
88


Section 3.02.
Procedure for Issuance of Letter of Credit
88


Section 3.03.
Fees and Other Charges
89


Section 3.04.
L/C Participations
89


Section 3.05.
Reimbursement Obligation of the Borrowers
90


Section 3.06.
Obligations Absolute
91


Section 3.07.
Letter of Credit Payments
92


Section 3.08.
Applications
92


Section 3.09.
Resignation
92


Section 3.10.
Additional Issuing Lenders
92


 
 
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
 
 
Section 4.01.
Financial Condition
93


Section 4.02.
No Change
93


Section 4.03.
Corporate Existence; Compliance with Law
93


Section 4.04.
Corporate Power; Authorization; Enforceable Obligations
93


Section 4.05.
No Legal Bar
94


Section 4.06.
No Material Litigation
94


Section 4.07.
No Default
94


Section 4.08.
Ownership of Property; Liens; Insurance
94


Section 4.09.
Intellectual Property
94


Section 4.10.
Taxes
94


Section 4.11.
Federal Regulations
95


Section 4.12.
Labor Matters
95


Section 4.13.
ERISA
95


Section 4.14.
Investment Company Act
96


Section 4.15.
Subsidiaries
96


Section 4.16.
Environmental Matters
96


Section 4.17.
Accuracy of Information, Etc
97


Section 4.18.
Security Documents
97


Section 4.19.
Solvency
98


Section 4.20.
Sanctioned Persons
98


Section 4.21.
Foreign Corrupt Practices Act
98


Section 4.22.
Use of Proceeds
98


 






 



iii

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE 5
CONDITIONS PRECEDENT
 
 
 
Section 5.01.
Conditions to Effectiveness of this Agreement and the Initial Extension of
Credit
98


Section 5.02.
First Borrowing By Each Approved Borrower
100


Section 5.03.
Conditions to each Extension of Credit
101


 
 
 
ARTICLE 6
AFFIRMATIVE COVENANTS
 
 
 
Section 6.01.
Financial Statements
102


Section 6.02.
Certificates; Other Information
102


Section 6.03.
Payment of Taxes
104


Section 6.04.
Conduct of Business and Maintenance of Existence; Compliance
104


Section 6.05.
Maintenance of Property; Insurance
104


Section 6.06.
Inspection of Property; Books and Records; Discussions; Maintenance of Ratings
105


Section 6.07.
Notices
105


Section 6.08.
Additional Collateral, Etc
106


Section 6.09.
Further Assurances
108


Section 6.10.
Use of Proceeds
108


Section 6.11.
Designation of Subsidiaries
108


Section 6.12.
Post Closing Matters
109


 
 
 
ARTICLE 7
NEGATIVE COVENANTS
 
 
 
Section 7.01.
Financial Covenants
110


Section 7.02.
Limitation on Indebtedness
110


Section 7.03.
Limitation on Liens
113


Section 7.04.
Limitation on Fundamental Changes
115


Section 7.05.
Limitation on Disposition of Property
116


Section 7.06.
Limitation on Restricted Payments
117


Section 7.07.
Limitation on Investments
119


Section 7.08.
Limitation on Optional Payments and Modifications of Debt Instruments, Etc
120


Section 7.09.
Limitation on Transactions with Affiliates
121


Section 7.10.
Limitation on Sales and Leasebacks
121


Section 7.11.
Limitation on Changes in Fiscal Periods
121


Section 7.12.
Limitation on Negative Pledge Clauses
121


Section 7.13.
Limitation on Restrictions on Subsidiary Distributions
122


Section 7.14.
Limitation on Lines of Business
123


Section 7.15.
Limitation on Hedge Agreements
123


Section 7.16.
Use Of Proceeds
123


 
 
 



iv

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE 8
EVENTS OF DEFAULT
 
 
ARTICLE 9
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
 
 
 
Section 9.01.
Appointment and Authority
127


Section 9.02.
Duties of Administrative Agent; Exculpatory Provisions
127


Section 9.03.
Delegation of Duties
128


Section 9.04.
Resignation of Agent
128


Section 9.05.
Non-Reliance on Agent and other Lenders
129


 
 
 
ARTICLE 10
MISCELLANEOUS
 
 
 
Section 10.01.
Amendments and Waivers
130


Section 10.02.
Notices
134


Section 10.03.
No Waiver; Cumulative Remedies
136


Section 10.04.
Survival of Agreement
136


Section 10.05.
Payment of Expenses; Indemnity
136


Section 10.06.
Successors and Assigns; Participations and Assignments
138


Section 10.07.
Adjustments; Set Off
144


Section 10.08.
Counterparts
145


Section 10.09.
Severability
145


Section 10.10.
Integration
145


Section 10.11.
GOVERNING LAW
145


Section 10.12.
Submission to Jurisdiction; Waivers
146


Section 10.13.
Judgment Currency
146


Section 10.14.
Acknowledgments
147


Section 10.15.
Confidentiality
147


Section 10.16.
Release of Collateral and Guarantee Obligations
148


Section 10.17.
WAIVERS OF JURY TRIAL
149


Section 10.18.
USA PATRIOT Act Notice
149


Section 10.19.
Replacement Lenders
149


Section 10.20.
Headings
150


Section 10.21.
Lender Action
150


Section 10.22.
Interest Rate Limitation
150


Section 10.23.
Joint and Several Liability
150


Section 10.24.
Specified Cash Management Agreements / Specified Hedge Agreements / Designated
Bilateral Letters of Credit
151


Section 10.25.
No Advisory or Fiduciary Responsibility
151


Section 10.26.
Keepwell
151


Section 10.27.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
152





v

--------------------------------------------------------------------------------

Exhibit 10.1


ANNEXES:


A
Commitments

SCHEDULES:
1.01
Existing Designated Bilateral Letters of Credit

2.25
Approved Borrowers

4.04
Consents, Authorizations, Filings and Notices

4.06
Material Litigation

4.09
Intellectual Property

4.15(a)
Subsidiaries

4.15(b)
Rights in Capital Stock

4.18(c)
Real Property

6.12
Mortgaged Properties / Civil Aircraft Airframe and Engines Collateral / Notes
Collateral

7.02(d)
Existing Indebtedness

7.03(f)
Existing Liens

7.07
Existing Investments

7.12
Existing Limitations on Negative Pledge Clauses

7.13
Existing Limitations on Restrictions on Subsidiary Distributions

EXHIBITS:
A-1
Form of Competitive Bid Request

A-2
Form of Notice of Competitive Bid Request

A-3
Form of Competitive Bid

A-4
Form of Competitive Bid/Accept Reject Letter

A-5
Form of Standby Borrowing Request

A-6
Form of Term Loan Borrowing Request

A-7
Form of Interest Election Request

B
Form of Compliance Certificate

C
[Reserved]

D
Form of Assignment and Acceptance

E
[Reserved]

F-1
Form of Term Note

F-2
Form of Revolving Credit Note

G-1
Form of Exemption Certificate (For Non-US Lenders That Are Not Partnerships)

G-2
Form of Exemption Certificate (For Non-US Lenders That Are Partnerships)

G-3
Form of Exemption Certificate (For Non-US Participants That Are Not
Partnerships)

G-4
Form of Exemption Certificate (For Non-US Participants That Are Partnerships)

H
Form of Designation Letter

I
Form of Affiliate Subordination Agreement

J
Auction Procedures

K
Form of Termination Letter

L
Form of Solvency Certificate

M
Form of Guarantee and Collateral Agreement





vi

--------------------------------------------------------------------------------


Exhibit 10.1


THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
November 2, 2016 (as amended pursuant to Amendment No. 1, dated as of December
8, 2017), among HARSCO CORPORATION, a Delaware corporation (the “Company”), the
APPROVED BORROWERS from time to time parties to this Agreement, the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), CITIBANK, N.A., Royal Bank of Canada and PNC
Bank, National Association, as Issuing Lenders, CITIBANK, N.A., as
Administrative Agent (in such capacity, including any successor thereto, the
“Administrative Agent”) and as collateral agent (in such capacity, including any
successor thereto, the “Collateral Agent”) for the Lenders.
WHEREAS, on the Closing Date, the Lenders lent to the Company $550,000,000 in
the form of term loans (the “Initial Term Loans”), and made available to the
Company and the Approved Borrowers a $400,000,000 revolving credit facility for
the making of Revolving Credit Loans and the issuance of Letters of Credit from
time to time. The proceeds from the Initial Term Loans and the Revolving Loans
made on the Closing Date were used to (i) refinance all of the loans and
commitments outstanding under the Second Amended and Restated Agreement dated as
of December 2, 2015 (the “Original Credit Agreement”), (ii) repay and discharge
in full all of the Company’s obligations in respect of the 2018 Senior Notes (as
defined below), and (iii) pay the costs and expenses related thereto
(collectively, the “Transactions”). After the Closing Date, the Letters of
Credit and proceeds under the Revolving Credit Loans will be used to (x) fund
working capital and for general corporate purposes of the Company and its
subsidiaries (including capital expenditures and Permitted Acquisitions (as
defined below)) and (y) pay fees and expenses in connection with the foregoing
transactions.
WHEREAS, on the Amendment No. 1 Effective Date, the Company has requested that
the Term B-1 Lenders lend to the Company $124,223,730.07 in the form of Term B-1
Loans (such capitalized term and all other capitalized terms used but not
defined in these introductory statements having the meaning specified in Section
1.01). The proceeds of the Term B-1 Loans made on the Amendment No. 1 Effective
Date will be used on the Amendment No. 1 Effective Date, together with the Term
B-1 Loans allocated to the Cashless Option Lenders in accordance with Amendment
No. 1 to (i) refinance all of the outstanding Initial Term Loans and (ii) pay
the costs and expenses related thereto (collectively, the “Amendment No. 1
Transactions”).
WHEREAS, the applicable Lenders have indicated their willingness to lend on the
terms and subject to the conditions set forth herein.
WHEREAS, pursuant to Amendment No. 1 and upon satisfaction of the conditions set
forth therein, the Existing Credit Agreement is being further amended on the
Amendment No. 1 Effective Date in the form of this Agreement in connection with
the Amendment No. 1 Transactions.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.01. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.01 shall have the respective meanings set forth in this Section 1.01.


“2008 Indenture”: that certain indenture, dated as of May 15, 2008 by and
between the Company and The Bank of New York, as trustee (together with its
successors and assigns in such capacity, the “2018


7

--------------------------------------------------------------------------------

Exhibit 10.1


Senior Note Trustee”), as supplemented by that certain First Supplemental
Indenture, dated as of May 15, 2008, by and between the Company and the 2018
Senior Note Trustee.
“2018 Senior Notes”: the Notes issued on May 15, 2008 under the 2008 Indenture.
“Accepting Lenders”: as defined in Section 2.29.
“Accounting Change”: as defined in Section 1.03.
“Additional Lender”: at any time, any Person that is not an existing Lender and
that agrees to provide any portion of any (a) Incremental Facilities in
accordance with Section 2.24 or (b) Credit Agreement Refinancing Debt pursuant
to a Refinancing Amendment in accordance with Section 2.30; provided that such
Additional Lender shall be (x) with respect to Incremental Term Loans,
Incremental Term Loan Commitments, Other Term Loans or Other Term Commitments,
an institution that would be an Eligible Assignee with respect to Term Loans and
(y) with respect to Incremental Revolving Credit Commitments or Other Revolving
Credit Commitments, an institution that would be an Eligible Assignee with
respect to Revolving Credit Commitments; provided further, that (i) the
Administrative Agent and each Issuing Lender shall have consented (not to be
unreasonably withheld or delayed) to such Additional Lender if a consent to an
assignment to such Person by the Administrative Agent or such Issuing Lender, as
applicable, would be required pursuant to Section 10.06 and (ii) the Company
shall have consented to such Additional Lender if a consent to an assignment to
such Person by the Company would be required pursuant to Section 10.06.
“Adjusted EURIBO Rate”: with respect to any Eurocurrency Borrowing in Euros
under the Revolving Credit Facility, for any Interest Period, an interest rate
per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to
(a) the EURIBO Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate.
“Adjusted LIBO Rate”: with respect to any Eurocurrency Borrowing in Dollars or
any Alternative Currency (other than Euros), for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to (i) the LIBO Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate; provided that, with respect to any Eurocurrency
Borrowing that is denominated in an Alternative Currency (other than Euros) for
any Interest Period, Adjusted LIBO Rate shall mean an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the LIBO Rate
for such Interest Period.
“Administrative Agent”: as defined in the preamble hereto.
“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
“Affiliate Subordination Agreement”: an Affiliate Subordination Agreement
substantially in the form of Exhibit I pursuant to which intercompany
obligations and advances owed by any Loan Party to a non-Loan Party are
subordinated to the Obligations.


8

--------------------------------------------------------------------------------

Exhibit 10.1


“Agents”: the collective reference to the Administrative Agent, the Collateral
Agent, the Senior Co-Managers, the Co-Managers, the Documentation Agents, the
Joint Bookrunners and Joint Lead Arrangers and the Syndication Agents.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (i) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (ii) the amount of such Lender’s Revolving Credit Commitment then in
effect or, if the Revolving Credit Commitments have been terminated, the amount
of such Lender’s Revolving Extensions of Credit then outstanding.
“Agreement”: this Third Amended and Restated Credit Agreement, as amended,
supplemented or otherwise modified from time to time.
“Alternative Currency”: Euros and Sterling.
“Alternative Currency Borrowing”: a Borrowing comprised of Alternative Currency
Loans. All Alternative Currency Borrowings shall be Eurocurrency Borrowings.
“Alternative Currency Equivalent”: with respect to any amount of Dollars on any
date in relation to any specified Alternative Currency, the amount of such
specified Alternative Currency that may be purchased with such amount of Dollars
at the Spot Exchange Rate with respect to Dollars on such date. The term
“Alternative Currency Equivalent” may be preceded by a reference to an
Alternative Currency (e.g., “EUR Alternative Currency Equivalent”), in which
case the Alternative Currency so referenced shall be the “specified” Alternative
Currency.
“Alternative Currency Loan”: any Revolving Credit Loan denominated in an
Alternative Currency.
“Amendment No. 1”: Amendment No. 1 dated as of December 8, 2017 among the Loan
Parties, the Lenders party thereto, the Administrative Agent and the Collateral
Agent.
“Amendment No. 1 Effective Date”: December 8, 2017.
“Amendment No. 1 Transactions”: has the meaning set forth in the recitals.
“Annual Financial Statements”: the audited consolidated balance sheet of the
Company as of each of December 31, 2015 and 2014 and the related audited
consolidated statements of operations and cash flows for the Company for each of
the fiscal years ended December 31, 2015 and 2014.
“Applicable Margin”:
(a)    with respect to the Term B-1 Loans, a percentage per annum equal to (i)
with respect to Eurocurrency Loans, 3.00% and (ii) with respect to Base Rate
Loans, 2.00%; and


(b)    with respect to the Initial Revolving Credit Loans, a percentage per
annum equal to the following percentages per annum, based upon the Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b):


9

--------------------------------------------------------------------------------

Exhibit 10.1


Pricing Level
Total Leverage Ratio
Eurocurrency Loans
Base Rate Loans
1
< 1.75:1.00


1.875%
0.875%
2
 1.75:1.00 and
 2.00:1.00
2.00%
1.00%
3
 2.00:1.00 and
 2.25:1.00
2.25%
1.25%
4
 2.25:1.00 and
 3.25:1.00
2.50%
1.50%
5
 3.25:1.00
3.00%
2.00%



Any increase or decrease in the Applicable Margin resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, that upon the request of the Majority Revolving
Credit Facility Lenders, the highest Pricing Level in the chart in clause (b)
above shall apply as of the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply up to and including the date on which
such Compliance Certificate is so delivered (and thereafter the applicable
Pricing Level set forth in the chart in clause (b) above otherwise determined in
accordance with this definition shall apply). In the event that any Compliance
Certificate is shown by the Administrative Agent to be inaccurate (whether as a
result of an inaccuracy in the financial statements on which such Compliance
Certificate is based, a mistake in calculating the applicable Total Leverage
Ratio or otherwise) at any time that this Agreement is in effect and any Loans
or Commitments are outstanding such that the Applicable Margin for any period
(an “Applicable Period”) should have been higher than the Applicable Margin
applied for such Applicable Period, then (i) the Company shall promptly (and in
no event later than five Business Days thereafter) deliver to the Administrative
Agent a corrected Compliance Certificate for such Applicable Period; (ii) the
Applicable Margin shall be determined by reference to the corrected Compliance
Certificate (but in no event shall the Lenders owe any amounts to the Company);
and (iii) the Company shall pay to the Administrative Agent promptly (and in no
event later than five Business Days after the date such corrected Compliance
Certificate is delivered) any additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with the terms
hereof. Notwithstanding anything to the contrary in this Agreement, any
nonpayment of such interest as a result of any such inaccuracy shall not
constitute a Default (whether retroactively or otherwise), and no default
interest shall be due in respect thereof pursuant to Section 2.16, at any time
prior to the date that is five Business Days following the date such corrected
Compliance Certificate is delivered. The Company’s obligations under this
paragraph shall survive the termination of the Commitments and the repayment of
all other amounts due hereunder.
“Approved Borrower”: any wholly owned Subsidiary of the Company (other than any
EEA Financial Institution) as to which a Designation Letter shall have been
delivered to the Administrative Agent in accordance with Section 2.25 hereof and
as to which a Termination Letter shall not have been delivered to the
Administrative Agent. The Approved Borrowers as of the Closing Date are set
forth on Schedule 2.25.
“Application”: an application or letter of credit issuance request, in such
customary form as the applicable Issuing Lender may reasonably specify from time
to time, requesting that such Issuing Lender issue a Letter of Credit.


10

--------------------------------------------------------------------------------

Exhibit 10.1


“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by Section 7.05 (other than
Dispositions made pursuant to paragraphs (g), (h) or (i) thereof)) which yields
gross proceeds to the Company or any of its Restricted Subsidiaries (valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at Fair Market Value in the case of
other non-cash proceeds) in excess of $5,000,000.
“Assigned Dollar Value”: in respect of any Borrowing denominated in an
Alternative Currency, the Dollar Equivalent thereof determined based upon the
applicable Spot Exchange Rate as of the Denomination Date for such Borrowing. In
the event that any Borrowing denominated in an Alternative Currency shall be
prepaid in part, the Assigned Dollar Value of such Borrowing shall be allocated
ratably to the prepaid portion of such Borrowing and the portion of such
Borrowing remaining outstanding.
“Assignee”: as defined in Section 10.06(c).
“Assignment and Acceptance”: as defined in Section 10.06(c).
“Assignor”: as defined in Section 10.06(c).
“Available Amount”: on any date (the “Determination Date”), an amount equal to:
(a)    $25,000,000; plus
(b)    an amount equal to 50% of the Consolidated Net Income of the Company and
its Restricted Subsidiaries for each Determination Period (commencing with the
fiscal year of the Company ending December 31, 2017) completed prior to such
Determination Date for which financial statements have been delivered pursuant
to Section 6.01(a) (or, if such amount is a loss, minus 100% of such loss); plus
(c)    the aggregate Net Equity Proceeds received by the Company after the
Closing Date and on or prior to such Determination Date pursuant to any
Permitted Equity Issuance; plus
(d)    the aggregate principal amount of any Indebtedness, or the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Capital Stock, of the Company (other than Indebtedness or
Disqualified Capital Stock issued to the Company or another Restricted
Subsidiary) that has been converted into or exchanged for Qualified Capital
Stock in the Company after the Closing Date; plus
(e)    in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Company
or a Restricted Subsidiary of the Company, the Fair Market Value of the
Investments originally made by the Company and the Restricted Subsidiaries
following the Closing Date in such Unrestricted Subsidiary pursuant to Section
7.07(o) (or of the assets transferred or conveyed, as applicable); minus
(f)    Restricted Payments made pursuant to Section 7.06(h) after the Closing
Date and on or prior to the respective Determination Date; minus
(g)    Investments made pursuant to Section 7.07(o) after the Closing Date and
on or prior to the respective Determination Date; minus
(h)    payments of Junior Debt made pursuant to Section 7.08(a)(ii) after the
Closing Date and on or prior to the respective Determination Date.


11

--------------------------------------------------------------------------------

Exhibit 10.1


“Available Revolving Credit Commitment”: with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Plan”: any plan of reorganization pursuant to Title 11 of the United
States Code.
“Bankruptcy Code”: Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.
“Base Rate”: for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%; provided that, if such rate is less than
0.00% per annum, the Base Rate shall deemed to be 0.00% per annum for purposes
of this Agreement, provided, further, that, for the avoidance of doubt, the
Adjusted LIBO Rate for any day shall be based on the rate appearing on Reuters
Screen LIBOR01 Page (or any successor page) at approximately 11:00 a.m. London
time on such day. If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Base Rate shall be
determined without regard to clause (b) of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective on the effective date of such change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
as the case may be.
“Base Rate Borrowing”: a Borrowing comprised of Base Rate Loans.
“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.
“Benefitted Lender”: as defined in Section 10.07.
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrowers”: the Company and, in the case of the Revolving Credit Facility, each
Approved Borrower (each, a “Borrower”).
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
“Borrowing”: a group of Loans of a single Type made by the Lenders (or, in the
case of a Competitive Borrowing, by the Lender or Lenders whose Competitive Bids
have been accepted pursuant to Section 2.06).


12

--------------------------------------------------------------------------------

Exhibit 10.1


“Borrowing Minimum”: (a) in the case of a Borrowing denominated in Dollars,
$5,000,000 and (b) in the case of a Borrowing denominated in any Alternative
Currency, 5,000,000 units (or, in the case of Sterling, 2,500,000 units) of such
currency.
“Borrowing Multiple”: (a) in the case of a Borrowing denominated in Dollars,
$1,000,000 and (b) in the case of a Borrowing denominated in any Alternative
Currency, 1,000,000 units (or, in the case of Sterling, 500,000 units) of such
currency.
“Borrowing Request”: a Term Loan Borrowing Request, a Standby Borrowing Request
or a Competitive Bid Request, as applicable.
“Brand Disposition”: the sale of the Company’s interest in Brand Energy &
Infrastructure Services, Inc. (“Brand”), to Brand on September 15, 2016.
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that (a) when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude any day on which commercial banks are not open
for dealings in deposits in the applicable currency in the London interbank
market and (b) when used in connection with a Loan denominated in Euro, the term
“Business Day” shall also exclude any day on which the TARGET payment system is
not open for the settlement of payments in Euro.
“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person or any Restricted Subsidiary
thereof during such period for the acquisition or leasing (pursuant to a capital
lease) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that, in
conformity with GAAP, are required to be included as capital expenditures in the
consolidated statement of cash flows of the Company and the Restricted
Subsidiaries.
“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP (excluding any lease that
would be required to be so classified as a result of a change in GAAP after the
Closing Date); and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase or otherwise acquire any of the
foregoing.
“Cash Collateralize”: to pledge and deposit with or deliver to the Collateral
Agent, for the benefit of one or more of the Issuing Lenders or Lenders, as
collateral for L/C Obligations or obligations of Lenders to fund participations
in respect of L/C Obligations, cash or deposit account balances or, if the
Administrative Agent and each applicable Issuing Lender shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and each
applicable Issuing Lender. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.


13

--------------------------------------------------------------------------------

Exhibit 10.1


“Cash Equivalents”: (i) with respect to the Company or any of its Restricted
Subsidiaries, (a) marketable direct obligations issued by, or unconditionally
guaranteed by, the United States government or issued by any agency thereof and
backed by the full faith and credit of the United States, in each case maturing
within one year from the date of acquisition; (b) certificates of deposit, time
deposits, eurodollar time deposits or overnight bank deposits having maturities
of one year or less from the date of acquisition issued by any Revolving Credit
Lender or by any domestic office of any commercial bank organized under the laws
of the United States of America or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one year from the date of acquisition; (d) fully collateralized
repurchase obligations of any Revolving Credit Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of such securities generally;
(f) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Revolving Credit Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
and (g) shares of money market mutual or similar funds which invest exclusively
in assets satisfying the requirements of clauses (a) through (f) of this
definition; and (ii) with respect to any Foreign Subsidiaries, the approximate
equivalent of any of clauses (i)(a) through (g) above, in each case, by
reference to such Foreign Subsidiary’s jurisdiction of organization or any
jurisdiction(s) where such Foreign Subsidiary is engaged in material operations.
“Cash Management Agreement”: any agreement to provide (i) cash management
services, including treasury, depositary, overdraft, credit, purchasing or debit
card, electronic funds transfer and other cash management arrangements
(including commercial cards and working capital lines of credit) to the Company
or any of its Restricted Subsidiaries and (ii) other loans to Foreign
Subsidiaries in an aggregate outstanding principal amount (as to such other
loans) at any one time of up to $50 million.
“Cash Management Bank”: (i) with respect to any Cash Management Agreement
entered into after the Closing Date, any counterparty thereto that, at the time
such Cash Management Agreement was entered into, was a Lender or an Affiliate of
a Lender or of the Administrative Agent or the Collateral Agent, or (ii) with
respect to any Cash Management Agreement entered into prior to the Closing Date,
any counterparty thereto that, was, as of the Closing Date, a Lender or an
Affiliate of a Lender or of the Administrative Agent or the Collateral Agent.
“Cashless Option Lender” has the meaning set forth in Amendment No. 1.
“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act as in effect on the Closing Date) shall become, or obtain rights
(whether by means of warrants, options or the like) to become, the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in
effect on the Closing Date), directly or indirectly, of more than 35% of the
outstanding common stock of the Company or (b) any change in control (or similar
event, however denominated) with respect to the Company shall occur under and as
defined in any indenture or agreement in respect of Indebtedness in excess of
the Threshold Amount to which the Company or any other Loan Party is a party.


14

--------------------------------------------------------------------------------

Exhibit 10.1


“Change in Law”: (a) the adoption or taking effect of any law, rule or
regulation after the Closing Date, (b) any change in any law, rule, regulation
or treaty or in the administration, implementation, interpretation or
application thereof by any Governmental Authority after the Closing Date,
(c) the making or issuance of any request, rule, guideline or directive (whether
or not having the force of law) by any Governmental Authority after the Closing
Date or (d) compliance by any Lender or any Issuing Lender (or, for purposes of
Section 2.19, by any lending office of such Lender or by such Lender’s or such
Issuing Lender’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
first made or issued after the Closing Date; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith by any Governmental Authority and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Class”: (a) when used with respect to Lenders, whether such Lenders are
Revolving Credit Lenders or Term Loan Lenders or Lenders under a particular
Facility, (b) when used with respect to Commitments, whether such Commitments
are Initial Revolving Credit Commitments, Incremental Revolving Credit
Commitments, Extended Revolving Credit Commitments, Other Revolving Credit
Commitments, Term B-1 Loan Commitments, Incremental Term Loan Commitments,
Extended Term Commitments or Other Term Commitments and (c) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Credit Loans, Incremental Revolving
Credit Loans, Extended Revolving Credit Loans, Other Revolving Credit Loans,
Term Loans, Incremental Term Loans, Extended Term Loans or Other Term Loans.
“Closing Date”: November 2, 2016.
“Co-Managers”: Fifth Third Bank and ING Bank N.V., in their capacities as
co-managers of the Facilities hereunder.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Co-Collateral Agent”: shall mean Bank of America, N.A.
“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
“Collateral Agent”: as defined in the preamble hereto.
“Commitment”: with respect to any Lender, each of the Term Loan Commitment and
the Revolving Credit Commitment of such Lender.
“Committed Credit Exposure”: with respect to any Revolving Credit Lender at any
time, the sum of (a) the aggregate principal amount at such time of all
outstanding Standby Loans of such Lender denominated in Dollars, plus (b) the
Assigned Dollar Value at such time of the aggregate principal amount at such
time of all outstanding Standby Loans of such Lender that are Alternative
Currency Loans.
“Commitment Fee”: as defined in Section 2.09(a).
“Commitment Fee Percentage”: on any date, a percentage per annum equal to
(i) until delivery of the first Compliance Certificate to the Administrative
Agent after the Closing Date, 0.40% and (ii) thereafter,


15

--------------------------------------------------------------------------------

Exhibit 10.1


the following percentages per annum, based upon the Total Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(b):
Pricing Level
Total Leverage Ratio
Commitment Fee Percentage
1
< 1.75:1.00
0.25%
2
1.75:1.00 and < 2.00:1.00
0.30%
3
2.00:1.00 and < 2.25:1.00
0.35%
4
2.25:1.00 and < 3.25:1.00
0.40%
5
3.25:1.00
0.50%



Any increase or decrease in the Commitment Fee Percentage resulting from a
change in the Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, that upon the request of the
Majority Revolving Credit Facility Lenders, the highest Pricing Level in the
above chart shall apply as of the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply up to and including the date on which
such Compliance Certificate is so delivered (and thereafter the applicable
Pricing Level in the above chart otherwise determined in accordance with this
definition shall apply). In the event that any Compliance Certificate is shown
by the Administrative Agent to be inaccurate (whether as a result of an
inaccuracy in the financial statements on which such Compliance Certificate is
based, a mistake in calculating the applicable Total Leverage Ratio or
otherwise) at any time that this Agreement is in effect and any Loans or
Commitments are outstanding such that the Commitment Fee Percentage for any
period (an “Applicable Period”) should have been higher than the Commitment Fee
Percentage applied for such Applicable Period, then (i) the Company shall
promptly (and in no event later than five Business Days thereafter) deliver to
the Administrative Agent a corrected Compliance Certificate for such Applicable
Period; (ii) the Applicable Margin shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Revolving Credit
Lenders owe any amounts to the Company); and (iii) the Company shall pay to the
Administrative Agent promptly (and in no event later than five Business Days
after the date such corrected Compliance Certificate is delivered) any
additional commitment fees owing as a result of such increased Commitment Fee
Percentage for such Applicable Period, which payment shall be promptly applied
by the Administrative Agent in accordance with the terms hereof. Notwithstanding
anything to the contrary in this Agreement, any nonpayment of such commitment
fees as a result of any such inaccuracy shall not constitute a Default (whether
retroactively or otherwise), and no default interest shall be due in respect
thereof pursuant to Section 2.16, at any time prior to the date that is five
Business Days following the date such corrected Compliance Certificate is
delivered. The Company’s obligations under this paragraph shall survive the
termination of the Revolving Credit Commitments and the repayment of all other
amounts due hereunder.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group that includes the Company and that is treated as a
single employer under Section 414 of the Code.
“Company”: as defined in the preamble hereto.
“Company Notice”: as defined in Section 6.08(b).
“Competitive Bid”: an offer by a Lender to make a Competitive Loan pursuant to
Section 2.06.


16

--------------------------------------------------------------------------------

Exhibit 10.1


“Competitive Bid Accept/Reject Letter”: a notification made by a Borrower
pursuant to Section 2.06(d) in the form of Exhibit A-4 hereto.
“Competitive Bid Rate”: as to any Competitive Bid made by a Lender pursuant to
Section 2.06(b), (i) in the case of a Eurocurrency Loan, the Competitive Margin,
and (ii) in the case of a Fixed Rate Loan, the fixed rate of interest offered by
the Lender making such Competitive Bid.
“Competitive Bid Request”: a request made pursuant to Section 2.06 in the form
of Exhibit A-l hereto.
“Competitive Borrowing”: a borrowing consisting of a Competitive Loan or
concurrent Competitive Loans from the Revolving Credit Lender or Lenders whose
Competitive Bids for such Borrowing have been accepted by a Borrower under the
bidding procedure described in Section 2.06.
“Competitive Loan”: a loan from a Lender to a Borrower pursuant to the bidding
procedure described in Section 2.06. Each Competitive Loan shall be a
Eurocurrency Competitive Loan or a Fixed Rate Loan.
“Competitive Margin”: as to any Eurocurrency Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from, in the case of
Eurocurrency Competitive Loans denominated in Dollars or any Alternative
Currency (other than Euros), the LIBO Rate and, in the case of Eurocurrency
Competitive Loans denominated in Euros, the EURIBO Rate in order to determine
the interest rate applicable to such Loan, as specified in the Competitive Bid
relating to such Loan.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B, or in such other form as is reasonably
acceptable to the Administrative Agent.
“Consent and Reaffirmation”: the Consent and Reaffirmation dated the date hereof
by the Company and each other Loan Party party thereto in favor of the
Collateral Agent for the benefit of the Secured Parties.
“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries at such date, other than
amounts related to current or deferred Taxes based on income or profits, assets
held for sale, loans (permitted) to third parties, pension assets, deferred bank
fees, derivative financial instruments and assets under any Swap Obligations.
“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt of the Borrower and its Restricted
Subsidiaries, (b) without duplication of clause (a) above, the current portion
of all Indebtedness consisting of Loans to the extent otherwise included
therein, (c) the current portion of accrued interest, (d) liabilities relating
to current or deferred Taxes based on income or profits, (e) any loans or
letters of credit under any other revolving facility, (f) liabilities in respect
of deferred purchase price holdbacks and earn-out obligations, (g) non-cash
compensation costs and expenses, (h) customer advances in excess of $10 million
(per contract or program) received after the Closing Date less inventory
purchases associated with the customer advances and (i) liabilities under any
Swap Obligations.
“Consolidated EBITDA”: at any date of determination, for the Company and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for the most recently completed consecutive four fiscal quarters plus
(a) the following to the extent deducted in calculating


17

--------------------------------------------------------------------------------

Exhibit 10.1


Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income or excise taxes
payable by the Company and its Restricted Subsidiaries for such period,
(iii) depreciation and amortization expense, (iv) losses on sales of assets
outside the ordinary course of business and losses from discontinued operations,
(v) any other extraordinary, unusual, infrequent or nonrecurring or noncash
items for such period and (vi) the amount of loss on any sale of Securitization
Assets in connection with any Permitted Securitization Financing that is not
shown as a liability on a consolidated balance sheet prepared in accordance with
GAAP, minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) any extraordinary income or gains, (ii) gains on
sales of assets outside the ordinary course of business and gains from
discontinued operations, (iii) the amount of gain on any sale of Securitization
Assets in connection with any Permitted Securitization Financing that is not
shown as an asset on a consolidated balance sheet prepared in accordance with
GAAP and (iv) any other nonrecurring or non-cash income; provided that
Consolidated EBITDA shall be determined on a Pro Forma Basis.
“Consolidated Interest Charges”: for the most recently completed consecutive
four fiscal quarters, for the Company and its Restricted Subsidiaries on a
consolidated basis, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses of the Company and its Restricted
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Company and its Restricted Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP;
provided that Consolidated Interest Charges shall be determined on a Pro Forma
Basis.
“Consolidated Net Income”: for any period, the net income of the Company and its
Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.
“Consolidated Non-Cash Charges”: with respect to the Borrower and the Restricted
Subsidiaries for any period, the aggregate depreciation, amortization (including
amortization of intangibles, deferred financing fees, debt issuance costs,
commissions, fees and expenses, expensing of any bridge, commitment or other
financing fees, the non-cash portion of interest expense resulting from the
reduction in the carrying value under purchase accounting of the Borrowers’
outstanding Indebtedness and commissions, discounts, yield and other fees and
charges but excluding amortization of prepaid cash expenses that were paid in a
prior period), non-cash impairment, non-cash compensation, non-cash rent, and
other non-cash charges of such Person and its Restricted Subsidiaries reducing
Consolidated Net Income of such Person for such period on a consolidated basis
and otherwise determined in accordance with GAAP.
“Consolidated Total Assets”: of any Person at any date, all assets that would,
in conformity with GAAP, be set forth opposite the caption “total assets” (or
any like caption) on a consolidated balance sheet of such Person and its
Restricted Subsidiaries at such date.
“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.
“Consolidated Working Capital Adjustment”: for any period on a consolidated
basis, the amount (which may be a negative number) by which Consolidated Working
Capital as of the beginning of such period exceeds (or is less than (in which
case the Consolidated Working Capital Adjustment will be a negative number))
Consolidated Working Capital as of the end of such period.


18

--------------------------------------------------------------------------------

Exhibit 10.1


“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.
“Credit Agreement Refinancing Debt”: Indebtedness constituting a Permitted
Refinancing incurred under this Agreement pursuant to a Refinancing Amendment,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew, replace
or refinance, in whole or part, existing Term Loans, outstanding Revolving
Credit Commitments and/or existing Revolving Credit Loans (including any
successive Credit Agreement Refinancing Debt) (“Refinanced Credit Agreement
Debt”); provided that (a) except to the extent otherwise permitted under this
Agreement (subject to a dollar for dollar usage of any other basket set forth in
Section 7.02 to the extent of any excess, if applicable), such extending,
refunding, renewing, replacing or refinancing Indebtedness (including, if such
Indebtedness includes any Other Revolving Credit Commitments, the unused portion
of such Other Revolving Credit Commitments) is in an original aggregate
principal amount (or accreted value, if applicable) not greater than the
aggregate principal amount (or accreted value, if applicable) of the Refinanced
Credit Agreement Debt (and, in the case of Refinanced Credit Agreement Debt
consisting in whole or in part of unused Revolving Credit Commitments or Other
Revolving Credit Commitments, the amount thereof) except by an amount equal to
unpaid accrued interest and premium or make-whole payments applicable thereto
and any fees and expenses (including upfront fees and original issue discount)
in connection with such extension, exchange, modification, refinancing,
refunding, renewal or replacement, (b) such Indebtedness shall not be secured by
any property or assets of the Company or any Restricted Subsidiary other than
the Collateral, (c) such Indebtedness shall not be guaranteed by any Restricted
Subsidiaries other than the Restricted Subsidiaries that are Loan Parties and
(d) such Indebtedness shall otherwise satisfy the requirements applicable
thereto pursuant to Section 2.30.
“Customary Intercreditor Agreement”: (a) to the extent executed in connection
with the incurrence or assumption of secured Indebtedness, the Liens on the
Collateral securing such Indebtedness which are intended to rank equal in
priority to the Liens on the Collateral securing the Obligations (but without
regard to the control of remedies), a customary intercreditor agreement in form
and substance reasonably acceptable to the Administrative Agent and the Company,
which agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank equal in priority to the Liens on the Collateral
securing the Obligations (but without regard to the control of remedies) and
(b) to the extent executed in connection with the incurrence or assumption of
secured Indebtedness, the Liens on the Collateral securing such Indebtedness
which are intended to rank junior (or senior, as applicable) in priority to the
Liens on the Collateral securing the Obligations, a customary intercreditor
agreement in form and substance reasonably acceptable to the Administrative
Agent and the Company, which agreement shall provide that the Liens on the
Collateral securing such Indebtedness shall rank junior (or senior, as
applicable) in priority to the Lien on the Collateral securing the Obligations.
“Declined Proceeds”: as defined in Section 2.12(j).
“Default”: any of the events or conditions specified in Article 8, whether or
not any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
“Defaulting Lender”: at any time, a Lender (i) that has failed for three or more
Business Days to comply with its obligations under this Agreement to make a Loan
or make any other payment due hereunder (including in respect of its
participations in Letters of Credit) (each, a “funding obligation”), unless with
respect to the making of a Loan such Lender has notified the Administrative
Agent and the Company in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding has not been satisfied (which conditions precedent, together with the
applicable default,


19

--------------------------------------------------------------------------------

Exhibit 10.1


if any, will be specifically identified (and calculated, if applicable) in such
writing), (ii) that has notified the Administrative Agent and the Company in
writing, or has stated publicly, that it does not intend to comply with its
funding obligation hereunder unless with respect to the making of a Loan such
writing or statement states that such position is based on such Lender’s good
faith determination that one or more conditions precedent to funding cannot be
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified (and calculated, if applicable) in such
writing or public statement), (iii) that has, for five or more Business Days
after written request of the Administrative Agent or the Company, failed to
confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder; provided that a
Lender shall cease to be a Defaulting Lender under this clause (iii) upon
receipt by the Administrative Agent and the Company of such written
confirmation, (iv) as to which a Lender Insolvency Event has occurred and is
continuing, or (v) that becomes the subject of a Bail-In Action. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any of clauses (i) through (v) above will be conclusive and binding absent
manifest error, and such Lender will be deemed to be a Defaulting Lender
(subject to Section 2.27(b)) upon written notification of such determination by
the Administrative Agent to the Company and the Lenders.
“Denomination Date”: at any time, in relation to any Alternative Currency
Borrowing, the date that is two Business Days before the later of (a) the date
such Borrowing is made and (b) the date of the most recent conversion or
continuation of such Borrowing pursuant to Section 2.13.
“Designated Bilateral Letters of Credit”: each Existing Designated Bilateral
Letters of Credit and, to the extent designated as such in a certificate
delivered by the Company to the Administrative Agent and the Collateral Agent
pursuant to Section 8.15 of the Guarantee and Collateral Agreement, obligations
of the Company or any of its Restricted Subsidiaries under letters of credit
(other than Letters of Credit), performance bond, surety bond, bank guarantee or
other similar arrangements entered into by the Company or any of its Restricted
Subsidiaries with a Designated Bilateral Letter of Credit Issuer.
“Designated Bilateral Letter of Credit Issuer”: with respect to any Designated
Bilateral Letter of Credit, the issuer thereof.
“Designated Non-Cash Consideration”: the Fair Market Value of non-cash
consideration received by the Company or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer.
“Designation Letter”: as defined in Section 2.25.
“Determination Date”: as defined in the definition of “Available Amount”.
“Determination Period”: as of any Determination Date, the immediately preceding
fiscal year of the Company.
“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (other
than, in each case, a Specified Distribution); and the terms “Dispose” and
“Disposed of” shall have correlative meanings.
“Disqualified Capital Stock”: any Capital Stock of any Person, which by its
terms (or by the terms of any security or Capital Stock into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, matures or requires such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Capital Stock of such
Person or any other Person or any warrants, rights or options to acquire such
Capital Stock, in each case, while the Revolving Credit


20

--------------------------------------------------------------------------------

Exhibit 10.1


Commitments, Extended Revolving Credit Commitments, Incremental Revolving Credit
Commitments, Other Revolving Credit Commitments, Term Loans, Incremental Term
Loans, Extended Term Loans and Other Term Loans remain outstanding or prior to
the date that is 91 days following the Latest Maturity Date at the time of
incurrence of such Disqualified Capital Stock; provided, however, that only the
portion of Capital Stock that so matures or is mandatorily redeemable prior to
such date shall be deemed to be Disqualified Capital Stock, other than Capital
Stock that so matures or is mandatorily redeemable as a result of a change of
control or asset sale (provided that the relevant asset sale or change of
control provisions, taken as a whole, are no more favorable in any material
respect to holders of such Capital Stock than the Asset Sale and Change of
Control provisions applicable to this Facility and any prepayment requirement
triggered thereby may not become operative until compliance with the Asset Sale
and Change of Control provisions applicable to this Facility); provided,
further, however, that if such Capital Stock is issued to any plan for the
benefit of employees of the Company or its Restricted Subsidiaries or by any
such plan to such employees, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by the Company or its Restricted Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.
“Disqualified Institutions”: those Persons that are identified in writing by the
Company to the Administrative Agent on or prior to October 13, 2016, which list
shall be available for inspection upon the request of any Lender.
“Documentation Agents”: Bank of America, N.A., Royal Bank of Canada, U.S. Bank
National Association, and KeyBank, N.A., in their capacities as documentation
agents of the Facilities hereunder.
“Dollar Equivalent”: at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
currency other than Dollars, the equivalent amount thereof in Dollars as
determined by the Borrower at such time on the basis of the Spot Exchange Rate
(determined in respect of the most recent applicable date of determination) for
the purchase of Dollars with such currency.
“Dollars” or “$”: the lawful currency of the United States of America.
“Domestic Subsidiary”: any Subsidiary of the Company organized under the laws of
any jurisdiction within the United States of America.
“Dutch Auction”: an auction conducted by the Company to purchase Term Loans as
contemplated by Section 10.06(k) substantially in accordance with the procedures
set forth in Exhibit J.
“ECF Percentage”: with respect to any fiscal year of the Company, 50%; provided
that the ECF Percentage shall be reduced to (i) 25% if the Senior Secured Net
Leverage Ratio for the Test Period ending on the last day of the relevant fiscal
year is less than 2.25 to 1.00 but greater than or equal to 1.75 to 1.00 and
(ii) 0% if the Senior Secured Net Leverage Ratio for the Test Period ending on
the last day of the relevant fiscal year is less than 1.75 to 1.00.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.


21

--------------------------------------------------------------------------------

Exhibit 10.1


“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Yield”: as to any Loans, the effective all-in-yield on such Loans as
determined in good faith by the Administrative Agent, taking into account the
applicable interest rate margins, any interest rate floors or similar devices
and all fees, including upfront or similar fees or original issue discount
(amortized over the shorter of (x) the weighted average life to maturity of such
Loans and (y) the four years following the date of incurrence thereof) payable
generally to lenders making such Loans, but excluding any commitment,
arrangement, underwriting, structuring or other fees payable in connection
therewith that are not generally shared with the relevant lenders and customary
consent fees paid generally to consenting lenders.
“Eligible Assignee”: (a) in the case of Term Loans, (i) a Lender, (ii) an
Affiliate of a Lender, (iii) a Related Fund of a Lender, and (iv) any other
Person approved by the Administrative Agent and the Company, to the extent such
approval is required under Section 10.06(c) and (b) in the case of any
assignment of a Revolving Credit Commitment, (i) a Revolving Credit Lender,
(ii) an Affiliate of a Revolving Credit Lender, (iii) a Related Fund of a
Revolving Credit Lender, and (iv) any other Person (other than a natural person)
approved by the Administrative Agent, each Issuing Lender and the Company, to
the extent such approval is required under Section 10.06(c); provided, further
that notwithstanding the foregoing, “Eligible Assignee” shall not include
(w) the Company or any of the Company’s Affiliates (it being understood and
agreed that assignments to the Company may only be made pursuant to Section
10.06(k)), (x) any Defaulting Lender, (y) any natural person (or holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural person) or (z) unless approved in writing by the Company,
any Disqualified Institution.
“EMU Legislation”: the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, legally binding guidelines, codes, decrees, or other legally
enforceable requirements or binding agreements (including, without limitation,
common law) of any Governmental Authority, regulating, relating to or imposing
liability or standards of conduct concerning protection of the environment or of
human health, or employee health and safety or exposure to or releases of any
toxic, radioactive or otherwise hazardous substances or materials, as has been,
is now, or may at any time hereafter be, in effect.
“Environmental Liability”: any liability, loss, damage, cost, expense, fine,
penalty, sanction or interest, fixed or contingent, known or unknown, resulting
from or related to Environmental Laws or exposure to, or emission, leaking,
disposal or the arranging for disposal or transport for disposal, or releases
of, Materials of Environmental Concern.
“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Event”: (a) the failure to satisfy the minimum funding standard with
respect to a Single Employer Plan within the meaning of Section 412 of the Code
or Section 302 of ERISA, (b) a determination that a Single Employer Plan is in
“at risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4)
of the Code); (c) a determination that a Multiemployer Plan is in “endangered
status” or “critical status” (as defined in Section 305(b) of ERISA) or (d) the
filing pursuant to Section 302(c) of ERISA or Section 412(c)


22

--------------------------------------------------------------------------------

Exhibit 10.1


of the Code of an application for a waiver of the minimum funding standard with
respect to any Single Employer Plan.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“EURIBO Rate”: with respect to any Eurocurrency Borrowing in Euros for any
Interest Period, (i) the interest rate per annum for deposits in Euros which
appears on Reuters Screen EURIBOR01 Page (or any successor page) as of
11:00 a.m., Brussels time, on the Quotation Day for such Interest Period or, if
such a rate does not appear on such rate page, (ii) an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the rate at
which deposits in Euros approximately equal in principal amount to the Loan of
the Administrative Agent, in its capacity as a Lender (or, if the Administrative
Agent is not a Lender in respect of such Borrowing, then the Loan of the Lender
in respect of such Borrowing with the greatest Loan amount), included in such
Eurocurrency Borrowing and for a maturity comparable to such Interest Period are
offered to the principal London office of the Administrative Agent in
immediately available funds in the European interbank market for Euros at
approximately 11:00 a.m., Brussels time, on the Quotation Day for such Interest
Period, provided that (x) the EURIBO Rate with respect the Term B-1 Loans shall
at no time be less than 1.00% per annum and (y) the EURIBO Rate in all other
circumstance shall at no time be less than 0.00% per annum.
“Euro”: the single currency of the European Union as constituted by the treaty
on European Union.
“Eurocurrency Borrowing”: a Borrowing comprised of Eurocurrency Loans.
“Eurocurrency Competitive Borrowing”: a Competitive Borrowing comprised of
Eurocurrency Competitive Loans.
“Eurocurrency Competitive Loan”: any Competitive Loan bearing interest at a rate
determined by reference to, in the case of Eurocurrency Competitive Loan
denominated in Dollars or any Alternative Currency (other than Euros), the LIBO
Rate and, in the case of Eurocurrency Competitive Loans denominated in Euros,
the EURIBO Rate in accordance with the provisions of Article 2.
“Eurocurrency Loan”: any Eurocurrency Competitive Loan or Eurocurrency Standby
Loan.
“Eurocurrency Standby Borrowing”: a Standby Borrowing comprised of Eurocurrency
Standby Loans.
“Eurocurrency Standby Loan”: any Standby Loan bearing interest at a rate
determined by reference to, in the case of Eurocurrency Standby Loans
denominated in Dollars or any Alternative Currency (other than Euros), the LIBO
Rate and, in the case of Eurocurrency Standby Loans denominated in Euros, the
EURIBO Rate in accordance with the provisions of Article 2.
“Eurocurrency Term Borrowing”: a Term Borrowing comprised of Eurocurrency Term
Loans.
“Eurocurrency Term Loan”: any Term Loan bearing interest at a rate determined by
reference to, in the case of Eurocurrency Term Loans denominated in Dollars or
any Alternative Currency (other than Euros), the LIBO Rate and, in the case of
Eurocurrency Term Loans denominated in Euros, the EURIBO Rate in accordance with
the provisions of Article 2.


23

--------------------------------------------------------------------------------

Exhibit 10.1


“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default”: any of the events specified in Article 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Evidence of Flood Insurance”: as defined in Section 6.08(b).
“Excess Cash Flow”: for any Excess Cash Flow Period, the excess, if positive, of
(a)    the sum, without duplication, of
(i)    Consolidated Net Income for such Excess Cash Flow Period,
(ii)    the amount of all Consolidated Non-Cash Charges deducted in arriving at
such Consolidated Net Income, but excluding any such Consolidated Non-Cash
Charges representing an accrual or reserve for a potential cash item in any
future period that is reflected in Consolidated Working Capital,
(iii)    the Consolidated Working Capital Adjustment for such Excess Cash Flow
Period (it being understood that such number may be negative), (excluding from
the calculation of the Consolidated Working Capital Adjustment decreases or
increases arising from (A) acquisitions or Dispositions of all or substantially
all of the Capital Stock of any Restricted Subsidiary of the Borrower or any
business line, unit or division of the Borrower or any such Restricted
Subsidiary, in each case by the Borrower and its Restricted Subsidiaries
completed during such period, (B) the application of acquisition and/or purchase
recapitalization accounting, (C) the effect of reclassification during such
period between Current Assets and long-term assets and Current Liabilities and
long-term liabilities (with a corresponding restatement to the prior period to
give effect to such reclassification), and (D) a Permitted Securitization
Financing or other accounts receivable sale program),
(iv)    the aggregate net amount of loss on the Disposition of property by the
Borrower and the Restricted Subsidiaries during such Excess Cash Flow Period
(other than sales of inventory in the ordinary course of business), to the
extent deducted in arriving at such Consolidated Net Income,
(v)    the amount of income tax expense or benefit in excess of the amount of
taxes paid in cash during such Excess Cash Flow Period to the extent such tax
expense was deducted in determining Consolidated Net Income for such period, and
(vi)    cash receipts in respect of Swap Obligations during such Excess Cash
Flow Period to the extent not otherwise included in Consolidated Net Income,
over
(b)    the sum, without duplication, of
(i)    the amount of all non-cash credits included in arriving at such
Consolidated Net Income (but excluding any non-cash credit to the extent
representing a reversal of an accrual or reserve described in clause (a)(ii)),
(ii)    the aggregate amount actually paid by the Borrower and Restricted
Subsidiaries in cash during such Excess Cash Flow Period on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures (other than Indebtedness under


24

--------------------------------------------------------------------------------

Exhibit 10.1


any revolving facility) and Capital Expenditures made in such Excess Cash Flow
Period where a certificate in the form contemplated by the following clause
(iii) was previously delivered),
(iii)    Capital Expenditures, Permitted Acquisitions and other Investments
permitted hereunder that the Borrower or any of its Restricted Subsidiaries
shall, during such Excess Cash Flow Period, become obligated to make within the
100 day period following the end of such Excess Cash Flow Period but that are
not made during such Excess Cash Flow Period; provided that the Borrower shall
deliver a certificate to the Administrative Agent not later than 100 days after
the end of such Excess Cash Flow Period, signed by a Responsible Officer of the
Borrower and certifying that such Capital Expenditure, Permitted Acquisition or
other Investment permitted hereunder, as applicable, will be made in the
following Excess Cash Flow Period; provided, further, however, that if such
Capital Expenditures, Permitted Acquisition or other Investment permitted
hereunder, as applicable, are not actually made in cash within 100 days after
the end of such Excess Cash Flow Period, such amount shall be added back to
Excess Cash Flow for the subsequent Excess Cash Flow Period,
(iv)    to the extent not deducted in determining Consolidated Net Income, net
income taxes of the Borrower or any of its Restricted Subsidiaries that were
paid or refunded in cash in excess of income tax expense or benefit during such
Excess Cash Flow Period,
(v)    all mandatory prepayments of the Term Loans pursuant to Section 2.12 made
during such Excess Cash Flow Period as a result of any Asset Sale or Recovery
Event, or the amount reserved for acquisition or repair of assets or other
reinvestment with respect to any Asset Sale or Recovery Event, but only to the
extent that such Asset Sale or Recovery Event resulted in a corresponding
increase in Consolidated Net Income, without duplication of the effect of
clauses (a)(iv) and (b)(ix),
(vi)     the aggregate amount actually paid by the Borrower and its Restricted
Subsidiaries in cash during such Excess Cash Flow Period on account of Permitted
Acquisitions or other Investments permitted hereunder (including any earn-out
and other contingent consideration obligations and adjustments thereto, but
excluding the principal amount of Indebtedness incurred in connection with such
expenditures other than Indebtedness under any revolving credit facility),
(vii)    to the extent not funded with the proceeds of Indebtedness (other than
Indebtedness in respect of any revolving credit facility), the aggregate amount
of all regularly scheduled principal amortization payments of Funded Debt made
on their due date during such Excess Cash Flow Period (including payments in
respect of Capital Lease Obligations to the extent not deducted in the
calculation of Consolidated Net Income),
(viii)    to the extent not funded with the proceeds of Indebtedness (other than
Indebtedness in respect of any revolving credit facility), the aggregate amount
of all optional prepayments, repurchases and redemptions of Indebtedness (other
than (x) the Loans and (y) in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments thereunder)
made during such Excess Cash Flow Period,
(ix)    the aggregate net amount of gains on the Disposition of property by the
Borrower and the Restricted Subsidiaries during such Excess Cash Flow Period
(other than sales of inventory in the ordinary course of business), to the
extent included in arriving at such Consolidated Net Income,
(x)    to the extent not funded with the proceeds of Indebtedness (other than
any revolving credit facility) or deducted in determining Consolidated Net
Income, Restricted Payments made under Section 7.06(c), ý(d), ý(e) or (f),


25

--------------------------------------------------------------------------------

Exhibit 10.1


(xi)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and any Restricted Subsidiary during such
period that are required to be made in connection with any prepayment or
satisfaction and discharge of Indebtedness,
(xii)    cash expenditures in respect of Swap Obligations during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income,
(xiii)    the amount of cash payments made in respect of pensions,
multi-employer pension plan withdrawal payments, other post-employment benefits,
restructuring reserves (including severance, lease run-outs, and disposal
costs), self-insurance (including workers compensation, employer’s liability,
auto liability, general liability and product liability), completion and surety
bonds, or other obligations requiring advance payments, funding or deposits not
otherwise specified in this definition in such period to the extent not deducted
in arriving at such Consolidated Net Income,
(xiv)    the amount of any increase during such period of Cash Equivalents
subject to cash collateral or other deposit arrangements made with respect to
letters of credit, Swap Obligations or other obligations; provided, that if such
Cash Equivalents cease to be subject to those arrangements, the amount of
decrease in the Cash Equivalents so held shall be added back to Excess Cash Flow
for the subsequent Excess Cash Flow Period when such arrangements cease,
(xv)    a reserve established by the Borrower in good faith in respect of
deferred revenue that Borrower or any Restricted Subsidiary generated during
such Excess Cash Flow Period; provided that, to the extent all or any portion of
such deferred revenue is not returned to customers during the immediately
succeeding Excess Cash Flow Period or otherwise included in the Consolidated Net
Income in the immediately subsequent year, such deferred revenue shall be added
back to Excess Cash Flow for such subsequent Excess Cash Flow Period,
(xvi)    cash payments by the Borrower and its Restricted Subsidiaries in
respect of long-term liabilities to the extent not deducted in arriving at such
Consolidated Net Income,
(xvii)     other items as shown on the Company’s “Consolidated Statement of Cash
Flows” for the applicable period, as having the effect of reducing cash and cash
equivalents not otherwise specified above, including changes in exchange rates;
(c)    provided that: (i) the Consolidated Net Income for such period of any
Person that is not a Subsidiary, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting shall be excluded; provided
that Excess Cash Flow shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) to the Company or a Domestic Subsidiary thereof in respect
of such period, and (ii) Consolidated Net Income for such period of any
Restricted Subsidiary shall be excluded to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
its net income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived, provided that Excess Cash Flow of the Company will be increased by the
amount of dividends or other distributions or other payments actually paid in
cash or Cash Equivalents (or to the extent converted into cash or Cash
Equivalents) to the Company or any of its Domestic Subsidiaries in respect of
such period, to the extent not already included therein.


26

--------------------------------------------------------------------------------

Exhibit 10.1


“Excess Cash Flow Application Date”: as defined in ýSection 2.12(d).
“Excess Cash Flow Period”: any fiscal year of the Company, commencing with the
fiscal year ending December 31, 2018.
“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time.
“Excluded Subsidiary”: any (a) Foreign Subsidiary of the Company or any direct
or indirect Subsidiary thereof, (b) Unrestricted Subsidiary, (c) captive
insurance Subsidiary, (d) a not-for-profit Subsidiary, (e) Immaterial
Subsidiary, (f) Subsidiary that is not permitted by law or regulation, or
contract (with respect to Subsidiaries not permitted to provide guarantees by
contract, provided that the applicable prohibition exists on the Closing Date or
on the date of formation or acquisition of such Subsidiary, to the extent such
restriction was not entered into in contemplation of such acquisition or
formation), to provide such guarantee, or would require governmental (including
regulatory) consent, approval, license or authorization to provide such
guarantee, unless such consent, approval, license or authorization has been
received, (g) any Subsidiary if the provision of a guaranty under the Guarantee
and Collateral Agreement would result in a material adverse tax consequence to
the Company or one of its Subsidiaries (as reasonably determined by the Company
in consultation with the Administrative Agent), (h) special purpose entities
designated in writing to the Administrative Agent (and approved by the
Administrative Agent), (i) any Domestic Subsidiary substantially all of whose
assets consist of Capital Stock and/or Indebtedness of one or more direct or
indirect Foreign Subsidiaries, intellectual property relating to such Foreign
Subsidiaries and any other assets incidental thereto (such Domestic Subsidiary,
a “FSHCO”), or any direct or indirect Subsidiary of such Domestic Subsidiary and
(j) any Special Purpose Securitization Subsidiary.
“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantor
Obligation (as defined in the Guarantee and Collateral Agreement) of such
Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantor Obligation thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantor Obligation of such Subsidiary Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantor Obligation or security interest
is or becomes illegal.
“Excluded Taxes”: as defined in Section 2.20(a).
“Existing Credit Agreement”: that certain Third Amended and Restated Credit
Agreement, dated as of November 2, 2016, among the Company and the
Administrative Agent.
“Existing Designated Bilateral Letters of Credit”: each Designated Bilateral
Letters of Credit entered into by the Company or any of its Restricted
Subsidiaries that is outstanding on the Closing Date and set forth on Schedule
1.01.
“Extended Revolving Credit Commitments”: one or more Classes of extended
Revolving Credit Commitments that result from a Loan Extension Amendment.


27

--------------------------------------------------------------------------------

Exhibit 10.1


“Extended Revolving Credit Loans”: the Revolving Credit Loans made pursuant to
any Extended Revolving Credit Commitment or otherwise extended pursuant to a
Loan Extension Amendment.
“Extended Term Commitments”: one or more Classes of Extended Term Commitments
hereunder that result from a Loan Extension Amendment.
“Extended Term Loans”: one or more classes of extended Term Loans that result
from a Loan Extension Amendment.
“Facility”: each of (a) the Term Loan Commitments and the Term Loans made
thereunder and (b) the Revolving Credit Commitments and the extensions of credit
made thereunder.
“Fair Market Value”: with respect to any Investment, asset, property or
transaction, the price which could be negotiated in an arm’s length, free market
transaction, for cash, between a willing seller and a willing and able buyer,
neither of whom is under undue pressure or compulsion to complete the
transaction (as determined in good faith by the Company).
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations thereunder or official interpretations thereof, any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules, guidance notes or practices adopted pursuant to
any intergovernmental agreement, treaty or convention among Governmental
Authorities entered into in connection with the implementation of the foregoing.
“FCPA”: as defined in Section 4.21.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for the day for such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.
“Financial Covenants”: means the Total Net Leverage Ratio Covenant and the
Interest Coverage Ratio Covenant.
“Fixed Rate”: with respect to any Competitive Loan (other than a Eurocurrency
Competitive Loan), the fixed rate of interest per annum (expressed in the form
of a decimal to no more than four decimal places) specified by the Lender making
such Loan in its Competitive Bid.
“Fixed Rate Borrowing”: a Borrowing comprised of Fixed Rate Loans.
“Fixed Rate Loan”: any Competitive Loan bearing interest at a Fixed Rate.
“Flood Determination Form”: as defined in Section 6.08(b).
“Flood Documents”: as defined in Section 6.08(b).
“Flood Laws”: collectively, (a) the National Flood Insurance Act of 1968 as now
or hereafter in effect or any successor statute thereto, (b) the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statue
thereto, (c) the National Flood Insurance Reform Act of 1994 as now or hereafter
in effect or any successor statute thereto, (d) the Flood Insurance Reform Act
of 2004 as now or hereafter in


28

--------------------------------------------------------------------------------

Exhibit 10.1


effect or any successor statute thereto and (e) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.
“Foreign Subsidiary” any Subsidiary of the Company that is not a Domestic
Subsidiary.
“Fronting Exposure”: at any time there is a Defaulting Lender, with respect to
any Issuing Lender, such Defaulting Lender’s Revolving Credit Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Lender other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“FSHCO”: as defined in the definition of Excluded Subsidiary.
“Funded Debt”: with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a) through (e), (h) and (j) (only to the extent
of drawn and unreimbursed letters of credit) of the definition of “Indebtedness”
in this Section 1.01.
“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Company and the Lenders.
“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank), any securities exchange and any self-regulatory organization
(including the National Association of Insurance Commissioners).
“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
dated as of the Original Closing Date by the Company and each other Loan Party
from time to time party thereto in favor of the Collateral Agent for the benefit
of the Secured Parties in substantially the form of Exhibit M, as amended
pursuant to the Amendment and Restatement Agreement and supplemented by the
Consent and Reaffirmation, in each case, on the date hereof and as the same may
be amended, supplemented or otherwise modified from time to time.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee


29

--------------------------------------------------------------------------------

Exhibit 10.1


Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith.
“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Company or its Restricted Subsidiaries
providing for protection against fluctuations in interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.
“Immaterial Subsidiary”: a Subsidiary that does not, as of the last day of the
most recently completed four fiscal quarter period of Company for which
financial statements have been (or are required to have been) delivered pursuant
to Section 6.01, (a) have assets with a value in excess of 5% of Consolidated
Total Assets of the Company and its Restricted Subsidiaries on a Pro Forma Basis
and did not have assets, in the aggregate for all such Immaterial Subsidiaries
and their respective Restricted Subsidiaries, exceeding 10% of Consolidated
Total Assets the Company and its Restricted Subsidiaries on a Pro Forma Basis or
(b) generate revenue in excess of 5% of consolidated revenues of the Company and
its Restricted Subsidiaries on a Pro Forma Basis and does not generate revenue,
in the aggregate for all such immaterial Subsidiaries and their respective
Subsidiaries, exceeding 10% of consolidated revenue of the Company and its
Restricted Subsidiaries on a Pro Forma Basis as of the last day of the most
recently ended Test Period.
“Incremental Amendment”: as defined in Section 2.24.
“Incremental Cap Amount”: at any date of determination, an aggregate amount
equal to the sum of
(a)    such maximum amount as would not, after giving effect thereto (and
assuming any Incremental Revolving Credit Commitment is fully drawn without
netting the cash proceeds from such incremental loans), cause the Senior Secured
Net Leverage Ratio to exceed 2.25:1.00, determined on a Pro Forma Basis as of
the last day of the most recently ended Test Period; plus
(b)    the aggregate amount of all voluntary prepayments of the Term Loans and
Revolving Credit Loans (to the extent accompanied by a permanent commitment
reduction in respect thereof) made following the Closing Date and prior to such
date (to the extent not funded with the proceeds of long-term Indebtedness
(other than revolving Indebtedness)); plus
(c)    $175,000,000;
provided that the amounts under clauses (b) and (c) above may be incurred
without regard to the Senior Secured Net Leverage Ratio and unless the Company
elects otherwise, each Incremental Facility will be deemed to be incurred first
under clause (a), with the balance being incurred under clauses (b) and (c) as
specified by the Company, and if an Incremental Facility is incurred in part
under clause (a) and in part under clauses (b) and/or (c), the Company shall not
be required to give pro forma effect to amounts incurred under clauses (b)
and/or (c) when calculating availability under clause (a).


30

--------------------------------------------------------------------------------

Exhibit 10.1


“Incremental Facilities”: collectively, the Incremental Term Loans and the
Incremental Revolving Credit Commitments.
“Incremental Revolving Credit Commitment”: as defined in Section 2.24.
“Incremental Revolving Credit Commitment Lender”: as defined in Section 2.24.
“Incremental Revolving Credit Loans”: Loans made pursuant to Incremental
Revolving Credit Commitments.
“Incremental Term Loan Commitments”: as defined in Section 2.24
“Incremental Term Loans”: as defined in Section 2.24.
“Indebtedness”: of any person, without duplication, (a) all obligations of such
person for borrowed money, (b) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
person upon which interest charges are customarily paid, (d) all obligations of
such person under conditional sale or other title retention agreements relating
to property or assets purchased by such person, (e) all obligations of such
person issued or assumed as the deferred purchase price of property or services,
(f) all obligations of the type described in clauses (a) - (e) above and (g) -
(j) below of others secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, (g) all guarantees by such person of
obligations of the type described in clauses (a) - (f) above and (h) - (j) below
of others, (h) all Capital Lease Obligations of such person, (i) all obligations
of such person in respect of interest rate protection agreements, foreign
currency exchange agreements or other interest or exchange rate hedging
arrangements valued as determined in accordance with GAAP, (j) all obligations
of such person as an account party in respect of letters of credit and bankers’
acceptances (based on the maximum amount then available to be drawn thereunder)
and (k) all obligations of such Person in respect of Disqualified Capital Stock,
valued in the case of redeemable preferred interests, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; provided, however, that Indebtedness shall not include (x) trade
accounts payable in the ordinary course of such Person’s business,
(y) obligations under or in respect of any Permitted Securitization Financing or
(z) obligations under the 2018 Notes or the 2008 Indenture; provided that the
2008 Indenture has been satisfied and discharged in accordance with its terms.
The Indebtedness of any Person shall include the Indebtedness of any partnership
in which such Person is a general partner.
“Indemnitee”: as defined in Section 10.05(b).
“Initial Revolving Credit Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Credit Loans and participate in Letters of
Credit, in an aggregate principal and/or face amount not to exceed the amount
set forth under the heading “Initial Revolving Credit Commitment” opposite such
Lender’s name on Annex A, or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. The aggregate amount
of the Initial Revolving Credit Commitments as of the Closing Date is
$400,000,000.
“Initial Revolving Credit Loans”: collectively, Standby Loans and Competitive
Loans.
“Initial Term Loans”: has the meaning set forth in the recitals.


31

--------------------------------------------------------------------------------

Exhibit 10.1


“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: as defined in the Guarantee and Collateral Agreement.
“Interest Coverage Ratio Covenant”: the interest coverage ratio covenant set
forth in Section 7.01(b).
“Interest Coverage Ratio Covenant Default”: (i) a failure to comply with the
Interest Coverage Ratio Covenant or (ii) the taking of any action by the Company
or its Restricted Subsidiaries if such action was prohibited hereunder solely
due to the existence of an Interest Coverage Ratio Covenant Default of the type
described in clause (i) of this definition.
“Interest Election Request”: a request by a Borrower to convert or continue a
Term Borrowing or Standby Borrowing in accordance with Section 2.13.
“Interest Payment Date”: with respect to any Loan, the last day of each Interest
Period applicable thereto and, in the case of a Eurocurrency Loan with an
Interest Period of more than three months’ duration or a Fixed Rate Loan with an
Interest Period of more than 90 days’ duration, each day that would have been an
Interest Payment Date for such Loan had successive Interest Periods of three
months’ duration or 90 days’ duration, as the case may be, been applicable to
such Loan and, in addition, any date on which such Loan shall be prepaid.
“Interest Period”: (a) as to any Eurocurrency Borrowing, the period commencing
on the date of such Borrowing and ending on the numerically corresponding day
(or, if there is no numerically corresponding day, on the last day) in the
calendar month that is 1, 2, 3 or 6 months (or, if all the applicable Lenders
agree, 12 months) thereafter, as the applicable Borrower may elect, (b) as to
any Base Rate Borrowing, the period commencing on the date of such Borrowing and
ending on the earlier of (i) the next succeeding day which shall be the last
Business Day of any March, June, September or December and (ii) the Termination
Date and (c) as to any Fixed Rate Borrowing, the period commencing on the date
of such Borrowing and ending on the date specified in the Competitive Bids in
which the offer to make the Fixed Rate Loans comprising such Borrowing were
extended, which shall not be earlier than seven days after the date of such
Borrowing or later than 360 days after the date of such Borrowing; provided,
however, that if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of Eurocurrency Loans only, such next succeeding Business
Day would fall in the next calendar month, in which case such Interest Period
shall end on the next preceding Business Day. Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a Standby
Borrowing or a Term Borrowing, as applicable, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Interpolated Screen Rate”: in relation to the LIBO Rate for any Loan, the rate
which results from interpolating on a linear basis between: (a) the rate
appearing on the ICE Benchmark Administration page (or on any successor or
substitute page of such service) for the longest period (for which that rate is
available) which is less than the Interest Period and (b) the rate appearing on
the ICE Benchmark Administration page (or on any successor or substitute page of
such service) for the shortest period (for which that rate is available) which
exceeds the Interest Period each as of approximately 11:00 A.M., London time, on
the Quotation Day for such Interest Period.


32

--------------------------------------------------------------------------------

Exhibit 10.1


“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.
“Investment Grade Securities”:
(1)    securities that have an Investment Grade Rating; and
(2)    investments in any fund that invests at least 95% of its assets in
investments of the type described in clause (1), cash and/or Cash Equivalents.
“Investments”: as to any Person, any (a) purchase or other acquisition of
Capital Stock or debt or other securities of another Person, (b) loan, advance,
extension of credit (by way of guaranty of otherwise) or capital contribution
to, guaranty or assumption of Indebtedness of, or purchase or other acquisition
of any other debt or equity participation or interest in, another Person,
including any partnership or joint venture interest in such other Person or
(c) purchase or other acquisition (in one transaction or a series of
transactions, including by way of merger) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of the
definition of “Unrestricted Subsidiary” and Section 7.07:
(1)
“Investments” shall include the portion (proportionate to the Company or the
applicable Restricted Subsidiary’s equity interest in such Subsidiary) of the
Fair Market Value of the net assets of a Subsidiary of the Company at the time
that such Subsidiary is designated an Unrestricted Subsidiary; provided,
however, that upon a redesignation of such Subsidiary as a Restricted
Subsidiary, the Company shall be deemed to continue to have a permanent
“Investment” in an Unrestricted Subsidiary equal to an amount (if positive)
equal to:

(a)
the Company’s “Investment” in such Subsidiary at the time of such redesignation,
less

(b)
the portion (proportionate to the Company’s equity interest in such Subsidiary)
of the Fair Market Value of the net assets of such Subsidiary at the time of
such redesignation; and

(2)
any property transferred to or from an Unrestricted Subsidiary shall be valued
at its Fair Market Value at the time of such transfer.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment (without adjustment for any increases or decreases in the
value of such Investments), reduced by (except in the case of any Investments
made under Section 7.07(o) which returns which are included in the definition of
“Available Amount”) any dividends, distributions, return of capital, returns of
principal, profits on sale, repayments, income and similar amounts received in
cash by the Company or a Restricted Subsidiary in respect of such Investment.
“Issuing Lender”: each of Citibank, N.A., Royal Bank of Canada and PNC Bank,
National Association, acting through any of its Affiliates or branches, in its
capacity as an issuer of Letters of Credit hereunder, and any other Revolving
Credit Lender from time to time designated by the Company as an Issuing Lender
with the consent of such Revolving Credit Lender and the Administrative Agent;
provided that no Issuing Lender shall be required to issue Letters of Credit
exceeding such amount as shall be agreed to in a separate writing by such
Issuing Lender (such amount with respect to each Issuing Lender, such Issuing
Lender’s “Fronting Cap”); it being agreed that the Fronting Cap as of the
Closing Date with respect to (x) Citibank, N.A. is $12,500,000, (y) Royal Bank
of Canada is $20,000,000 and (z) PNC Bank, National


33

--------------------------------------------------------------------------------

Exhibit 10.1


Association is $12,500,000. An Issuing Lender may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates or branches of such
Issuing Lender, in which case the term “Issuing Lender” shall include any such
Affiliate or branch with respect to Letters of Credit issued by such Affiliate
or branch.
“Joint Bookrunners and Joint Lead Arrangers”: Goldman Sachs Bank USA, Citigroup
Global Markets Inc., HSBC Securities (USA) Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, RBC Capital Markets, U.S. Bank National Association and
KeyBanc Capital Markets, in their capacities as joint bookrunners and joint lead
arrangers of the Facilities hereunder.
“Junior Debt”: collectively, (a) any Indebtedness incurred under Section
7.02(j), to the extent unsecured or secured on a junior basis to the
Obligations, (b) Credit Agreement Refinancing Debt, to the extent unsecured or
secured on a junior basis to the Obligations, (c) [reserved], (d) Permitted
Acquisition Indebtedness, to the extent unsecured or secured on a junior basis
to the Obligations and (e) any Indebtedness that is subordinated in right of
payment to the Obligations hereunder.
“L/C Commitment”: $50,000,000.
“L/C Disbursement”: a payment or disbursement made by any Issuing Lender
pursuant to a Letter of Credit issued by such Issuing Lender.
“L/C Fee”: as defined in Section 3.03.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.05.
“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than each Issuing Lender
that issued such Letter of Credit.
“Latest Maturity Date”: at any time, the latest maturity or expiration date
applicable to any Loan or Commitment (or, if so specified, applicable to the
specified Loans or Commitments or the Class thereof), including the latest
maturity or expiration date of any Other Term Loan, Other Revolving Credit Loan,
Other Term Commitment, Other Revolving Credit Commitment, Extended Term Loan,
Extended Revolving Credit Loan, Extended Term Commitment, Extended Revolving
Credit Commitment, Incremental Revolving Credit Commitment, Incremental Term
Loan Commitment, Incremental Revolving Credit Loan or Incremental Term Loan
hereunder at such time.
“Lender Insolvency Event”: (i) a Lender or its Parent Company has been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such person or its assets to be, insolvent, or is generally
unable to pay its debts as they become due, or admits in writing its inability
to pay its debts as they become due, or makes a general assignment for the
benefit of its creditors, or (ii) such Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has indicated its consent to or acquiescence in any
such proceeding or appointment; provided, that, for the avoidance of doubt, a
Lender Insolvency Event shall not have occurred with respect to a Lender solely
(A) as the result of the acquisition or maintenance of an ownership interest in
such Lender or its Parent Company or the exercise of control over a Lender or
its Parent Company by a Governmental Authority or an instrumentality thereof or
(B) in the case of a solvent Lender, the precautionary appointment of an
administrator, guardian, custodian or other similar official by a Governmental
Authority or instrumentality thereof under or based on the law of the country


34

--------------------------------------------------------------------------------

Exhibit 10.1


where such Lender or its Parent Company is subject to home jurisdiction
supervision if applicable law requires that such appointment not be publicly
disclosed, in any such case where such action does not result in or provide such
Lender or its Parent Company with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender or its Parent Company (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Lender Presentation”: the Lender Presentation dated October 2016 and furnished
to the Administrative Agent in connection with this Agreement.
“Lenders”: as defined in the preamble hereto.
“Letters of Credit”: any letter of credit issued pursuant to Article 3 of this
Agreement.
“LIBO Rate”: with respect to each day during each Interest Period pertaining to
a Eurocurrency Loan in Dollars or any Alternative Currency (other than Euros),
the rate per annum determined by the Administrative Agent to be:
(a)    the arithmetic average of the London Interbank Offered Rates administered
by the ICE Benchmark Administration (or any Person that takes over
administration of such rate) for deposits in Dollars or any Alternative Currency
(other than Euros) for a duration equal to or comparable to the duration of such
Interest Period which appear on the relevant Reuters Monitor Money Rates Service
page (being currently the page designated as “LIBO”) (or such other commercially
available source providing quotations of the London Interbank Offered Rates for
deposits in Dollars or any Alternative Currency (other than Euros) as may be
designated by the Administrative Agent from time to time and as consented to by
the Company) at or about 11:00 A.M. (London time) on the Quotation Day for such
Interest Period or
(b)    if no such page (or other source) is available, the Interpolated Screen
Rate;
provided that (x) the LIBO Rate with respect to the Term B-1 Loans shall at no
time be less than 1.00% per annum and (y) the LIBO Rate in all other
circumstances shall at no time be less than 0.00% per annum.
“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any similar security arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, any other title retention agreement, any capital lease or any
other financing lease having substantially the same economic effect as any of
the foregoing).
“Limited Condition Transaction”: any Permitted Acquisition or other permitted
Investment or acquisition the consummation of which is not conditioned on the
availability of, or on obtaining, third party financing.
“Loan”: any Competitive Loan, Standby Loan or Term Loan.
“Loan Documents”: this Agreement, Amendment No. 1, the Security Documents, the
Applications, the Notes and the Designation Letters.
“Loan Extension Agreement”: as defined in Section 2.29.
“Loan Extension Amendment”: as defined in Section 2.29.


35

--------------------------------------------------------------------------------

Exhibit 10.1


“Loan Extension Offer”: as defined in Section 2.29.
“Loan Parties”: each Borrower and each Subsidiary Guarantor.
“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Credit Facility, prior to any
termination of the Revolving Credit Commitments, the holders of more than 50% of
the Total Revolving Credit Commitments). The outstanding Term Loans and
Revolving Credit Commitments of any Defaulting Lender shall be disregarded in
determining the Majority Facility Lenders at any time.
“Majority Revolving Credit Facility Lenders”: the Majority Facility Lenders in
respect of the Revolving Credit Facility.
“Majority Term Loan Facility Lenders”: the Majority Facility Lenders in respect
of the Term Loan Facility.
“Material Adverse Effect”: a material adverse change in or an event or
occurrence materially and adversely affecting (a) the business, assets,
property, operations or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole, (b) a material impairment of the ability of
the Company and the other Loan Parties, taken as a whole, to perform their
obligations under the Loan Documents to which they are or will be a party or (c)
the validity or enforceability of this Agreement or any of the other Loan
Documents or the rights and remedies of the Agents and the Lenders hereunder or
thereunder.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances, wastes or materials defined as hazardous or toxic
under any Environmental Law or that are regulated pursuant to or could give rise
to liability under any Environmental Law.
“Minimum Extension Condition”: as defined in Section 2.29.
“Minimum Liquidity Test”: at any time, the sum of (a) cash and Cash Equivalents
of the Company and its Restricted Subsidiaries, at such time, (other than (i)
cash and Cash Equivalents that would appear as “restricted” in favor of any
Person other than the Collateral Agent (in its capacity as such) on a
consolidated balance sheet of the Company prepared in accordance with GAAP and
(ii) cash and Cash Equivalents subject to Liens permitted under Section 7.03(d)
or 7.03(t)) plus (b) unused Revolving Credit Commitments shall not be less than
$100,000,000.
“Moody’s”: Moody’s Investors Service, Inc, or any successor thereto.
“Mortgaged Properties”: the real properties of the Loan Parties specified on
Schedule 6.12, and the real properties which become subject to a Mortgage
pursuant to Section 6.08(b) as to which the Collateral Agent for the benefit of
the Secured Parties shall be granted a Lien pursuant to one or more Mortgages.
“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Collateral Agent for the benefit of the
Secured Parties, in such form or forms as are reasonably satisfactory to the
Collateral Agent, including the Mortgages delivered prior to the Closing Date in
connection with the Original Credit Agreement and any amendments or
modifications thereto.


36

--------------------------------------------------------------------------------

Exhibit 10.1


“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, and any other cash proceeds subsequently received in respect of
noncash consideration initially received, but only as and when received) of such
Asset Sale or Recovery Event, net of attorneys’ fees, accountants’ fees,
broker’s fees and commissions, investment banking fees, amounts required to be
applied to the repayment of Indebtedness secured by a Lien permitted hereunder
on any asset which is the subject of such Asset Sale or Recovery Event (other
than any such Indebtedness assumed by the purchaser of such asset and other than
any Lien pursuant to a Security Document, but including premium, make-whole or
penalty payments applicable thereto and any fees and expenses (including upfront
fees and expenses and original issue discount), other customary fees and
expenses actually incurred in connection therewith and amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or Recovery Event or
(y) any other liabilities retained by the Company or any Subsidiary thereof
associated with the properties sold in such Asset Sale or subject to such
Recovery Event (provided that, in each case, to the extent and at the time any
such amounts are released from such reserve, such amounts shall constitute Net
Cash Proceeds), and net of taxes paid or reasonably estimated to be payable as a
result thereof, including any taxes payable, reasonably estimated to be payable,
or reserved against as a result of the repatriation (or deemed repatriation
under Section 956 of the Code) of any proceeds to the Borrower (after taking
into account any available tax credits or deductions and any tax sharing
arrangements), and, in the case of any non-wholly owned Restricted Subsidiaries,
net of the pro rata portion of Net Cash Proceeds attributable to minority
interests and not available for the account of the Company and its wholly-owned
Subsidiaries and (b) in connection with any issuance or sale of debt securities
or instruments or the incurrence of loans, the cash proceeds received from such
issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.
“Net Equity Proceeds”: with respect to each capital contribution to any Person
or sale or issuance by any Person of its Capital Stock, the cash proceeds
(including cash and Cash Equivalents) received by such Person therefrom net of
reasonable transaction costs (including, as applicable, any underwriting,
brokerage or other customary discounts and commissions and reasonable legal,
advisory and other fees and expenses associated therewith).
“NFIP”: as defined in Section 6.08(b).
“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Excluded Taxes”: as defined in Section 2.20(a).
“Non-U.S. Lender”: as defined in Section 2.20(e).
“Note”: any promissory note evidencing any Loan.
“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and any interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Restricted Subsidiary party thereto (or would accrue but
for the operation of applicable bankruptcy or insolvency laws), whether or not
such interest is allowed or allowable as a claim in any such


37

--------------------------------------------------------------------------------

Exhibit 10.1


proceeding) the Loans, the Reimbursement Obligations and all other obligations
and liabilities of the Loan Parties to the Administrative Agent, the Collateral
Agent or to any Lender, any Qualified Counterparty, any Cash Management Bank or
any Designated Bilateral Letter of Credit Issuer, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document, the Letters of Credit, any Specified Hedge Agreement,
any Specified Cash Management Agreement or any Designated Bilateral Letter of
Credit or any other document made, delivered or given in connection herewith or
therewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including, without limitation, all fees,
charges and disbursements of counsel to the Administrative Agent, the Collateral
Agent or to any Lender that are required to be paid by the Loan Parties pursuant
to any Loan Document) or otherwise; provided, that (i) obligations of any
Borrower or any Subsidiary Guarantor under any Specified Hedge Agreement, any
Specified Cash Management Agreement or any Designated Bilateral Letters of
Credit shall be secured and guaranteed only to the extent that, and for so long
as, the other Obligations are so secured and guaranteed and (ii) any release of
Collateral or Subsidiary Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements, Specified Cash Management Agreements or any
Designated Bilateral Letters of Credit. Notwithstanding the foregoing, (x) the
Obligations shall in no event include any Excluded Swap Obligations, (y) the
aggregate principal amount of all obligations in respect of Designated Bilateral
Letters of Credit that shall constitute an “Obligation” shall not exceed
$300,000,000 and (z) the aggregate principal amount of all obligations in
respect of loans to Foreign Subsidiaries described in clause (ii) of the
definition of Cash Management Agreement that shall constitute an “Obligation”
shall not exceed $50,000,000.
“OFAC”: the Office of Foreign Assets Control of the U.S. Treasury Department.
“Original Closing Date”: December 2, 2015.
“Original Credit Agreement”: has the meaning set forth in the recitals.
“Other Revolving Credit Commitments”: one or more Classes of Revolving Credit
Commitments hereunder that result from a Refinancing Amendment.
“Other Revolving Credit Loans”: one or more Classes of Revolving Credit Loans
that result from a Refinancing Amendment.
“Other Taxes”: any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
under any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, except
such Taxes imposed with respect to an assignment (other than an assignment
pursuant to Section 10.19) that are imposed as a result of a present or former
connection between the Administrative Agent or Lender and the Governmental
Authority imposing such Tax (other than any such connection arising solely from
such Agent’s or Lender’s having executed, delivered or performed its obligations
or received a payment under, or enforced, this Agreement or any other Loan
Document).
“Other Term Commitments”: one or more Classes of Term Loan Commitments hereunder
that result from a Refinancing Amendment.
“Other Term Loans”: one or more Classes of Term Loans that result from a
Refinancing Amendment.


38

--------------------------------------------------------------------------------

Exhibit 10.1


“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Regulation Y of the Board), if any, of such Lender, and/or any
person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Lender.
“Participant”: as defined in Section 10.06(b).
“Participant Register”: as defined in Section 10.06(b).
“Payment Amount”: as defined in Section 3.05.
“Payment Date”: the last Business Day of each March, June, September and
December.
“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to the Company and the Lenders.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Perfection Certificate”: the Perfection Certificate substantially in the form
of Exhibit B to the Guarantee and Collateral Agreement.
“Permitted Acquisition”: an acquisition or any series of related acquisitions by
the Company or any of its Restricted Subsidiaries (including any merger where
the Company or any of its Restricted Subsidiaries is the surviving entity) of
(a) all or substantially all of the assets of a Person or a majority of the
outstanding voting Capital Stock or economic interests of a Person that, upon
consummation of such acquisition, will be a Subsidiary of the Company or merged
with or into the Company or a Subsidiary of the Company or (b) any division,
line of business or other business unit of a Person (such Person or such
division, line of business or other business unit of such Person shall be
referred to herein as the “Permitted Acquisition Target”), in each case that is
a type of business (or assets used in a type of business) permitted to be
engaged in pursuant to Section 7.14, so long as (i) no Event of Default shall
then exist or would exist after giving effect thereto, (ii) the Company shall
demonstrate to the reasonable satisfaction of the Administrative Agent that,
both at the time of the proposed acquisition and after giving effect to the
acquisition on a Pro Forma Basis as of the last day of the most recently ended
Test Period, the Company is in compliance with the Financial Covenants and (iii)
after giving effect thereto, the Company and its Restricted Subsidiaries shall
comply with Section 6.08 to the extent applicable.
“Permitted Acquisition Indebtedness”: collectively, Permitted Assumed
Acquisition Indebtedness and Permitted Incurred Acquisition Indebtedness.
“Permitted Acquisition Target”: as defined in the definition of Permitted
Acquisition.
“Permitted Assumed Acquisition Indebtedness”: Indebtedness of a Permitted
Acquisition Target that is not incurred by such Permitted Acquisition Target,
the Company or any Subsidiary in contemplation of (or in connection with) the
applicable Permitted Acquisition.
“Permitted Equity Issuance”: any sale or issuance of any Qualified Capital Stock
of the Company to any Person other than a Subsidiary of the Company, or capital
contribution of cash or Cash Equivalents to the Company from any Person other
than a Subsidiary of the Company in respect of any Qualified Capital Stock.


39

--------------------------------------------------------------------------------

Exhibit 10.1


“Permitted Incurred Acquisition Indebtedness”: Indebtedness incurred by any Loan
Party to finance a Permitted Acquisition (excluding any obligations under
agreements providing for earn outs, deferred purchase price, indemnification,
adjustment of purchase price or similar obligations until such time as such
obligations are past due for ten days), or from guaranty obligations or letters
of credit, surety bonds or performance bonds securing the performance of the
Company or any Restricted Subsidiary pursuant to such agreements, in connection
with Permitted Acquisitions.
“Permitted Refinancing”: any Indebtedness issued in exchange for, or the net
proceeds of which are used to extend, refinance, renew, replace, defease or
refund, other Indebtedness; provided that:
(i)    the principal amount (or accreted value, if applicable) of such
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so exchanged, extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest and premium,
make-whole, penalty, exit or other payments applicable thereto and any fees and
expenses (including upfront fees and original issue discount) in connection
therewith);
(ii)    other than in respect of Permitted Refinancing of Indebtedness incurred
under Section 7.02(c), such Indebtedness has a final maturity date no earlier
than the final maturity date of, and has a weighted average life to maturity
equal to or greater than the weighted average life to maturity of, the
Indebtedness being exchanged, extended, refinanced, renewed, replaced, defeased
or refunded;
(iii)    such Indebtedness shall not have any obligors other than the obligors
on the Indebtedness being exchanged, extended, refinanced, renewed, replaced,
defeased or refunded; and
(iv)    if such Indebtedness being exchanged, extended, refinanced, renewed,
replaced, defeased or refunded is subordinated in right of payment to the
Obligations, such new, extension, refinancing, renewal, replacement, defeasance
or refunding Indebtedness shall be subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders, taken as a whole, as
those contained in the documentation governing the Indebtedness being exchanged,
extended, refinanced, renewed, replaced, defeased or refunded.
“Permitted Securitization Documents”: all documents and agreements evidencing,
relating to or otherwise governing a Permitted Securitization Financing.
“Permitted Securitization Financing”: any transaction or series of transactions
pursuant to which any non-Guarantor Subsidiaries of the Company may (a) sell,
convey or otherwise transfer, on a standalone or revolving basis, Securitization
Assets to a Securitization SPE or any other person and/or (b) grant a security
interest in any Securitization Assets; provided that (i) recourse to any
Borrower or any Subsidiary (other than any Securitization SPE) in connection
with such transactions shall be limited to the extent customary for similar
transactions in the applicable jurisdictions and/or to the extent necessary to
comply with applicable laws or regulations and (ii) the Securitization Net
Investment outstanding thereunder at any time shall not exceed $100.0 million at
any time.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan that is covered by
Title IV of ERISA and in respect of which the Company or a Commonly Controlled
Entity is (or, if such plan were terminated at such


40

--------------------------------------------------------------------------------

Exhibit 10.1


time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Pledged Stock”: as defined in Guarantee and Collateral Agreement.
“Prime Rate”: the rate of interest per annum determined from time to time by the
Administrative Agent as its generally applicable prime rate in effect at its
principal office in New York City and notified to the Company. The prime rate is
a rate set by the Administrative Agent based upon various factors including its
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such rate.
“Pro Forma Basis”: for purposes of calculating the Senior Secured Net Leverage
Ratio, Total Leverage Ratio, the Total Net Leverage Ratio and the Consolidated
EBITDA to Consolidated Interest Charges ratio:
(a)    any Permitted Acquisition or Disposition of any Restricted Subsidiary,
line of business, business unit or division that has been made by the Company or
any of its Restricted Subsidiaries, and incurrences or repayments of
Indebtedness in connection with such Permitted Acquisition or Disposition,
during the applicable reference period or subsequent to such reference period
and on or prior to the date of determination will be given pro forma effect, as
if they had occurred on the first day of the applicable reference period;
(b)    any Person that is a Restricted Subsidiary of the Company on the date of
determination will be deemed to have been a Restricted Subsidiary of the Company
at all times during such reference period;
(c)    any Person that is not a Restricted Subsidiary of the Company on the date
of determination will be deemed not to have been a Restricted Subsidiary of the
Company at any time during such reference period; and
For purposes of this definition, whenever pro forma effect is given to a
transaction, the pro forma calculations shall be made in good faith by a
Responsible Officer of the Company and, except as set forth in the next
sentence, in a manner consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as set forth in a certificate of a Responsible Officer
of the Company (with supporting calculations) and reasonably acceptable to the
Administrative Agent. In addition to any adjustments consistent with Regulation
S-X, such certificate may set forth additional pro forma adjustments arising out
of factually supportable and identifiable synergies and/or cost savings
initiatives attributable to such Permitted Acquisition or Disposition (net of
any additional costs associated with such Permitted Acquisition or Disposition)
and expected in good faith to be realized within 12 months following such
Permitted Acquisition or Disposition, including, but not limited to, (w)
reduction in personnel expenses, (x) reduction of costs related to
administrative functions, (y) reductions of costs related to leased or owned
properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead (taking into account, for purposes of
determining such calculation, any historical financial statements of the
business or entities acquired or disposed of, assuming such Permitted
Acquisition or Disposition, and all other Permitted Acquisitions or Dispositions
that have been consummated since the beginning of such period, and any
Indebtedness or other liabilities repaid or incurred in connection therewith had
been consummated and incurred or repaid at the beginning of such period);
provided, that the aggregate amount of adjustments made pursuant to this
sentence shall at no time exceed 15% of Consolidated EBITDA after giving pro
forma effect thereto. For purposes of making the computation referred to above,
interest on any Indebtedness under a revolving credit facility computed on a pro
forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period. Interest on Indebtedness that may
optionally be determined at an interest rate based upon


41

--------------------------------------------------------------------------------

Exhibit 10.1


a factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.
Notwithstanding the foregoing or anything to the contrary herein, when
calculating (A) the ECF Percentage for purposes of Section 2.12(d) and (B) the
Senior Secured Net Leverage Ratio, Total Leverage Ratio, the Total Net Leverage
Ratio and the Consolidated EBITDA to Consolidated Interest Charges ratio for
purposes of (i) the definition of “Applicable Margin”, (ii) the definition of
“Commitment Fee Percentage”, (iii) Section 7.01(a) and (iv) Section 7.01(b), the
events described in this definition that occurred subsequent to the end of the
applicable reference period shall not be given pro forma effect.
“Projections”: as defined in Section 6.02(c).
“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
“Protesting Lender”: shall have the meaning assigned to such term in Section
2.25.
“Qualified Capital Stock”: any Capital Stock of the Company that is not
Disqualified Capital Stock.
“Qualified Counterparty”: (i) with respect to any Specified Hedge Agreement
entered into after the Closing Date, any counterparty thereto that, at the time
such Specified Hedge Agreement was entered into, was a Lender or an Affiliate of
a Lender, the Administrative Agent or the Collateral Agent or (ii) with respect
to any Specified Hedge Agreement entered into prior to the Closing Date, any
counterparty thereto that was, as of the Closing Date, a Lender or an Affiliate
of a Lender or of the Administrative Agent or the Collateral Agent.
“Qualified ECP Borrower”: in respect of any Swap Obligation, each Borrower that
has total assets exceeding $10,000,000 (or total assets exceeding such other
amount so that such Borrower is an “eligible contract participant” as defined in
the Commodity Exchange Act) at the time such Swap Obligation is incurred.
“Quarterly Financial Statements”: the unaudited condensed consolidated balance
sheet of the Company and related unaudited condensed consolidated statements of
operations and cash flows of Company for each fiscal quarter ended after the
latest Annual Financial Statements and at least 45 days before the Closing Date.
“Quotation Day”: with respect to any Eurocurrency Borrowing and any Interest
Period, the day that is two Business Days prior to the first day of such
Interest Period.
“Receivable”: any and all claims and rights of a Person to receive payment
arising from the provision of goods, credit or services by such Person to
another Person pursuant to which such other Person is obligated to pay for such
goods, credit or services.
“Recordable Intellectual Property”: as defined in the Guarantee and Collateral
Agreement.
“Recovery Event”: any settlement of or payment in respect of, or any series of
related settlements of or payments in respect of, any property or casualty
insurance claim or any condemnation proceeding relating to any asset of the
Company or any of its Restricted Subsidiaries in excess of $25,000,000.
“Refinanced Credit Agreement Debt” has the meaning given to such term in the
definition of “Credit Agreement Refinancing Debt”.


42

--------------------------------------------------------------------------------

Exhibit 10.1


“Refinancing Amendment”: an amendment to this Agreement executed by each of (a)
the Borrowers, (b) the Administrative Agent and (c) each Additional Lender and
Lender that agrees to provide any portion of the Credit Agreement Refinancing
Debt being incurred pursuant thereto, in accordance with Section 2.30.
“Register”: as defined in Section 10.06(e).
“Registered Equivalent Notes”: with respect to any notes originally issued in a
Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.05 for amounts drawn under Letters of
Credit issued by such Issuing Lender.
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Company or any of its Restricted
Subsidiaries in connection therewith that are not applied to prepay the Term
Loans pursuant to Section 2.12(b) as a result of the exercise of reinvestment
rights by the Company.
“Reinvestment Event”: any Asset Sale or Recovery Event.
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in,
or otherwise reinvest in, the Company’s business.
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event,
provided that such date shall be extended by an additional 180 days if the
applicable Reinvestment Deferred Amount shall have been committed to be
reinvested prior to the date occurring one year after the applicable
Reinvestment Event so long as such Reinvestment Deferred Amount shall have been
actually invested by the end of such 180 day period and (b) the date on which
the Company shall have determined not to acquire or repair assets useful in, or
otherwise reinvest in, the Company’s business with all or any portion of the
relevant Reinvestment Deferred Amount.
“Rejection Notice”: as defined in Section 2.12(j).
“Related Fund”: with respect to any Lender or Eligible Assignee, any fund that
(x) invests in commercial loans and similar extensions of credit and (y) is
managed or advised by the same investment advisor as such Lender or Eligible
Assignee, by such Lender or Eligible Assignee or an Affiliate of such Lender or
Eligible Assignee or such investment advisor.
“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived.


43

--------------------------------------------------------------------------------

Exhibit 10.1


“Repricing Transaction”: other than in the context of a transaction involving a
Change of Control or the financing of any Significant Acquisition, (a) the
prepayment, refinancing, substitution or replacement of all or a portion of the
Term B-1 Loans with the proceeds of a substantially concurrent incurrence by the
Company or any controlled Affiliate thereof of any Indebtedness having an
Effective Yield that is less than the Effective Yield of such Term B-1 Loans and
(b) any repricing of the Term B-1 Loans pursuant to an amendment hereto
resulting in the Effective Yield payable thereon on the date of such amendment
being lower than the Effective Yield with respect to the Term B-1 Loans
immediately prior to the date of such amendment, in each case, the primary
purpose of which is to lower the Effective Yield with respect to the Term Loans.
“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding and
(b) the Total Revolving Credit Commitments then in effect or, if the Revolving
Credit Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding; provided that “Required Lenders” shall exclude the Term
Loan Lenders (in their capacities as such) and shall be determined without
giving effect to outstanding Term Loans, in each case solely in connection with
any amendment, waiver, consent or approval with respect to (i) the Interest
Coverage Ratio Covenant or any Interest Coverage Ratio Covenant Default,
(ii) any extension of the maturity date for the Revolving Credit Facility,
(iii) the termination of the Revolving Credit Commitments, any acceleration of
Revolving Credit Loans and any requirement to Cash Collateralize the L/C
Obligations, (iv) interest rates or fees payable in connection with the
Revolving Credit Facility, (v) any provision of Article 2 relating to payments
required to be made (including any Cash Collateral required to be provided) by
the Company or any of its Subsidiaries solely with respect to the Revolving
Credit Facility and (vi) any provision requiring that any payments be made or
shared on a pro rata basis solely between or among Revolving Credit Lenders. The
outstanding Term Loans and Revolving Credit Commitments of any Defaulting Lender
shall be disregarded in determining the Required Lenders at any time.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person (the
“Organizational Documents”), and any law, treaty, rule or regulation, policy,
order, judgment or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its Property is
subject.
“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer, vice president of corporate finance, general counsel or
chief legal officer of the Company, but in any event, with respect to financial
matters, the chief financial officer, treasurer or vice president of corporate
finance of the Company.
“Restricted Payments”: as defined in Section 7.06.
“Restricted Subsidiary”: the Company and any other Subsidiary of the Company
other than an Unrestricted Subsidiary.
“Revolving Credit Commitment”: the Initial Revolving Credit Commitment, any
Incremental Revolving Credit Commitments pursuant to an Incremental Amendment
under Section 2.24, Extended Revolving Credit Commitments pursuant to a Loan
Extension Amendment under Section 2.29 and/or Other Revolving Credit
Commitments, if any, issued after the Closing Date pursuant to a Refinancing
Amendment entered into pursuant to Section 2.30, as the context may require.


44

--------------------------------------------------------------------------------

Exhibit 10.1


“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the earlier of (x) the Revolving Credit Termination Date and (y) the
termination of the Revolving Credit Commitments in accordance with the terms
hereof.
“Revolving Credit Facility”: at any time, the facility governing the Initial
Revolving Credit Commitments, each facility governing a Class of Extended
Revolving Credit Commitments, each Incremental Facility comprising a Class of
Incremental Revolving Credit Commitments and/or each facility governing a Class
of Other Revolving Credit Commitments, as applicable.
“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
a Revolving Credit Loan at such time and shall include an Additional Lender, as
applicable.
“Revolving Credit Loan”: (a) the Initial Revolving Credit Loans, (b) an
Incremental Revolving Credit Loan, (c) an Extended Revolving Credit Loan and/or
(d) Other Revolving Credit Loan, as the context requires.
“Revolving Credit Note”: as defined in Section 2.08(e).
“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the Total Revolving Extensions of Credit then
outstanding).
“Revolving Credit Termination Date”: November 2, 2021; provided that if such day
is not a Business Day, the Revolving Credit Termination Date shall be the
immediately preceding Business Day.
“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding and (b) such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding.
“S&P”: Standard & Poor Global Ratings, a subsidiary of S&P Global Inc., and any
successor thereto.
“Sanctions”: all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union or any European Union member
state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned 50% or more by any such Person or Persons described in
the foregoing clauses (a) or (b).
“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).


45

--------------------------------------------------------------------------------

Exhibit 10.1


“Secured Parties”: as defined in the Guarantee and Collateral Agreement.
“Securitization Assets”: any or all Receivables (including any bills of
exchange) from time to time originated, acquired or otherwise owned by the
Borrower or any Subsidiary, and all related assets and property, including all
collateral securing such Receivables, all contracts and all guarantees or other
obligations in respect of such Receivable, proceeds collected on such
Receivables, the accounts into which such proceeds are deposited and other
assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions and any related hedging obligations, in each case, whether now
existing or arising in the future.
“Securitization Net Investment”: at any time and with respect to any Permitted
Securitization Financing, where the Securitization Assets are sold to a
Securitization SPE, the cash amount advanced by the lenders against such
Securitization Assets or otherwise the cash amount paid to purchase such
Securitization Assets, in each case, net of (a) any Investment made by the
Company or any of its Subsidiaries in connection with such Permitted
Securitization Financing, (b) the aggregate principal balance of the relevant
Receivables which have been collected in full or written off and (c) the
aggregate amount of any credit adjustments with respect to the relevant
Receivables.
“Securitization SPE” means any Special Purpose Securitization Subsidiary or any
Person other than a Subsidiary of the Company which is, in each case, formed
solely for the purposes of engaging in a Permitted Securitization Financing and
any activities incidental or related thereto.
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if applicable), intellectual property security
agreements and all other guarantee agreements, instruments and other documents
delivered to the Collateral Agent guaranteeing the obligations and liabilities
of the Loan Parties under the Loan Documents or granting a Lien on any Property
of any Person to secure the obligations and liabilities of any Loan Party under
any Loan Document.
“Senior Co-Manager”: PNC Capital Markets LLC, in its capacity as senior
co-manager of the Facilities hereunder.
“Senior Secured Net Leverage Ratio”: the Total Net Leverage Ratio but excluding
from the numerator all Indebtedness of the Company and its Restricted
Subsidiaries described in the definition of “Total Net Debt” that is not secured
by a Lien on any assets or properties of the Company or any of its Restricted
Subsidiaries.
“Significant Acquisition”: an acquisition the result of which is that
Consolidated EBITDA, determined on a Pro Forma Basis after giving effect
thereto, is equal to or greater than 115.0% of Consolidated EBITDA immediately
prior to the consummation of such Permitted Acquisition, in each case with
respect to the Company and the Restricted Subsidiaries based on the most
recently completed period of four consecutive fiscal quarters for which the
financial statements and certificates required by Section 6.01(a) or (b), as the
case may be, have been or were required to have been delivered.
“Significant Subsidiary”: any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X.
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.
“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of


46

--------------------------------------------------------------------------------

Exhibit 10.1


such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
“SPC”: as defined in Section 10.06(i).
“Special Purpose Securitization Subsidiary”: any Subsidiary of the Company which
is (a) designated by the Board of Directors of the Company as a Special Purpose
Securitization Subsidiary in a resolution of its board of directors (or
committees thereof) or by a certificate signed by a Responsible Officer and (b)
organized in a manner intended to reduce the likelihood that it would be
substantively consolidated with the Company or any of the Subsidiaries (other
than Special Purpose Securitization Subsidiaries) in the event the Company or
any such Subsidiary or Unrestricted Subsidiary becomes subject to a proceeding
under the Bankruptcy Code (or other insolvency law) and whose only material
assets consist of Securitization Assets, Investments received in respect thereof
or other proceeds thereof.
“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by any Loan Party or any Restricted Subsidiary and any Cash Management
Bank.
“Specified Class”: as defined in Section 2.29.
“Specified Disposition”: a Disposition of all or substantially all of the
Company’s “Metals & Minerals” business segment (for the avoidance of doubt,
excluding any Specified Distribution).
“Specified Distribution”: a distribution by the Company or any of its
Subsidiaries to the shareholders of the Company of all or any portion of the
Capital Stock of any Person that owns or operates, directly or indirectly, any
material portion of the Company’s “Metals and Minerals” business segment.
“Specified Hedge Agreement”: any Hedge Agreement entered into by any Loan Party
or any Restricted Subsidiary and any Qualified Counterparty.
“Spot Exchange Rate”: on any day, (a) with respect to any Alternative Currency,
the spot rate at which Dollars are offered on such day by Citibank, N.A., as
Administrative Agent, for such Alternative Currency, and (b) with respect to
Dollars in relation to any specified Alternative Currency, the spot rate at
which such specified Alternative Currency is offered on such day by Citibank,
N.A., as Administrative Agent, for Dollars. For purposes of determining the Spot
Exchange Rate in connection with an Alternative Currency Borrowing, such Spot
Exchange Rate shall be determined as of the Denomination Date for such Borrowing
with respect to transactions in the applicable Alternative Currency that will
settle on the date of such Borrowing, and, upon the Company’s request, the
Administrative Agent shall inform the Company of such Spot Exchange Rate.
“Standby Borrowing”: a borrowing consisting of simultaneous Standby Loans from
each of the Revolving Credit Lenders.


47

--------------------------------------------------------------------------------

Exhibit 10.1


“Standby Borrowing Request”: a request made pursuant to Section 2.07 in the form
of Exhibit A-5 hereto.
“Standby Loan”: a revolving loan made by a Lender pursuant to Section 2.07. Each
Standby Loan shall be a Eurocurrency Loan or a Base Rate Loan.
“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurocurrency Loans shall
be deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of
the Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Sterling”: lawful money of the United Kingdom.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company.
“Subsidiary Guarantor”: each Domestic Subsidiary of the Company that is a party
to the Guarantee and Collateral Agreement from time to time; provided, for the
avoidance of doubt, that “Subsidiary Guarantor” shall not include any Excluded
Subsidiary.
“Supermajority Lenders”: at any time, the holders of more than 66.66% of the sum
of (a) the aggregate unpaid principal amount of the Term Loans then outstanding
and (b) the Total Revolving Credit Commitments then in effect or, if the
Revolving Credit Commitments have been terminated, the Total Revolving
Extensions of Credit then outstanding. The outstanding Term Loans and Revolving
Credit Commitments of any Defaulting Lender shall be disregarded in determining
the Supermajority Lenders at any time.
“Swap Obligation”: with respect to any Subsidiary Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Syndication Agents”: Goldman Sachs Bank USA, Citibank, N.A., and HSBC Bank USA,
N.A., in their respective capacities as Syndication Agents of the Facilities
hereunder.
“Tax”: as defined in Section 2.20(a).
“Term B-1 Loan Lender”: each Lender that has a Term B-1 Loan Commitment or is a
holder of a Term B-1 Loan.


48

--------------------------------------------------------------------------------

Exhibit 10.1


“Term B-1 Loan Commitments”: as to any Term B-1 Lender, the commitment of such
Term B-1 Lender, to make a Term B-1 Loan to the Company hereunder on the
Amendment No. 1 Effective Date pursuant to the terms of Amendment No. 1 in a
principal amount not to exceed the amount set forth under the heading “Term B-1
Loan Commitment” opposite such Lender’s name on Annex A. The aggregate amount of
the Term B-1 Loan Commitments as of the Amendment No. 1 Effective Date is
$124,223,730.07.
“Term B-1 Loans”: as defined in Section 2.01.
“Term Borrowing”: a borrowing consisting of simultaneous Term Loans by each of
the Term Loan Lenders.
“Term Loan”: an Initial Term Loan, a Term B-1 Loan, an Incremental Term Loan, an
Extended Term Loan and/or an Other Term Loan, as applicable.
“Term Loan Borrowing Request”: a request made pursuant to Section 2.02 in the
form of Exhibit A-6 hereto.
“Term Loan Commitment”: the Term B-1 Commitments, any Incremental Term Loan
Commitment pursuant to an Incremental Amendment under Section 2.24, any Extended
Term Commitment pursuant to a Loan Extension Amendment under Section 2.29 and/or
Other Term Commitment pursuant to a Refinancing Amendment under Section 2.30, if
any, issued after the Amendment No. 1 Effective Date, as the context may
require.
“Term Loan Facility”: the facility governing the Term B-1 Loans, each
Incremental Facility comprising a Class of Incremental Term Loans and
Incremental Term Loan Commitments, each facility governing a Class of Extended
Term Loans and Extended Term Commitments and/or each facility governing a Class
of Other Term Loans and Other Term Commitments, as the context requires.
“Term Loan Lender”: each Lender that has a Term Loan Commitment or is a holder
of a Term Loan and shall include any Additional Lender, as applicable.
“Term Loan Maturity Date”: December 8, 2024; provided that if such day is not a
Business Day, the Term Loan Maturity Date shall be the immediately preceding
Business Day.
“Term Loan Percentage”: as to any Term Loan Lender at any time, the percentage
which such Lender’s Term Loan Commitment then constitutes of the aggregate Term
Loan Commitments (or, at any time after the Amendment No. 1 Effective Date, the
percentage which the aggregate principal amount of such Lender’s Term Loan then
outstanding constitutes of the aggregate principal amount of the Term Loans then
outstanding).
“Term Note”: as defined in Section 2.08(e).
“Term Standstill Period”: as defined in Article 8(c).
“Termination Date”: the Term Loan Maturity Date or Revolving Credit Termination
Date, as applicable.
“Termination Letter”: as defined in Section 2.25.
“Test Period”: for any determination under this Agreement, the most recent
period of four consecutive fiscal quarters of the Company ended on or prior to
such date of determination (taken as one accounting


49

--------------------------------------------------------------------------------

Exhibit 10.1


period) for which financial statements have been (or are required to be)
delivered under Section 6.01(a) or Section 6.01(b).
“Threshold Amount”: $25,000,000.
“Total Debt”: at any time, the aggregate outstanding principal amount of all
Indebtedness of the Company and its Restricted Subsidiaries at such time (other
than Indebtedness described in clause (f) (with respect to such clause (f), to
the extent arising in connection with an obligation described in clauses (i) or
(j) of such definition), (g), (i) and (j) (provided that Indebtedness described
in clause (j) of such definition shall be included in Total Debt to the extent
of drawn and unreimbursed letters of credit) of the definition of the term
“Indebtedness”) determined on a consolidated basis (without duplication) in
accordance with GAAP, provided that for purposes of calculating the Senior
Secured Net Leverage Ratio and the Total Net Leverage Ratio for the Financial
Covenants and for incurrence purposes under Article 7, Indebtedness described in
clause (i) shall be included in the calculation of Total Debt to the extent that
at the relevant date of determination, an Early Termination Date (as defined in
the applicable Hedge Agreement) resulting from (x) any event of default under
such Hedge Agreement as to which the Company or any Restricted Subsidiary is the
Defaulting Party (as defined in such Hedge Agreement) or (y) any Termination
Event (as so defined) under such Hedge Agreement as to which the Company or any
Restricted Subsidiary is an Affected Party (as so defined), has occurred and is
continuing, and in either event as a consequence thereof, a positive amount is
due and owing by the Company or such Restricted Subsidiary to the relevant
Qualified Counterparty under such Hedge Agreement.
“Total Leverage Ratio”: as of any date of determination, the ratio of (a) Total
Debt on such date, to (b) Consolidated EBITDA for the most recently ended four
consecutive fiscal quarter period for which financial statements have been
delivered pursuant to Section 6.01(a) or Section 6.01(b).
“Total Net Debt: as of any date of determination, (a) Total Debt minus (b) the
lesser of (i) the aggregate amount of cash and Cash Equivalents of the Company
and its Restricted Subsidiaries (other than any cash and Cash Equivalents that
would appear as “restricted” in favor of any Person other than the Collateral
Agent (in its capacity as such) on a consolidated balance sheet of the Company
prepared in accordance with GAAP) as of such date and (ii) $75,000,000.
“Total Net Leverage Ratio”: with respect to any date of determination, (a) Total
Net Debt on such date, to (b) Consolidated EBITDA for the most recently ended
four consecutive fiscal quarter period for which financial statements have been
delivered pursuant to Section 6.01(a) or Section 6.01(b).
“Total Net Leverage Ratio Covenant”: the total net leverage ratio covenant set
forth in Section 7.01(a).
“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.
“Transactions”: has the meaning set forth in the recitals.
“Transferee”: as defined in Section 10.15.
“Type”: when used in respect of any Loan or Borrowing, shall refer to the rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined and the currency in which


50

--------------------------------------------------------------------------------

Exhibit 10.1


such Loan or the Loans comprising such Borrowings are denominated. For purposes
hereof, “rate” shall include the LIBO Rate, the EURIBO Rate, the Base Rate and
the Fixed Rate, and “currency” shall include Dollars and any Alternative
Currency permitted hereunder.
“Uniform Customs”: as defined in Section 10.11.
“Unrestricted Subsidiary”: (i) any Subsidiary of the Company designated by the
board of directors (or similar governing body) of the Company as an Unrestricted
Subsidiary pursuant to Section 6.11 subsequent to the date hereof and (ii) each
Special Purpose Securitization Subsidiary (unless the Company shall elect, by
delivering a certificate to the Administrative Agent signed by a Responsible
Officer, to designate the Special Purpose Securitization Subsidiary as a
Restricted Subsidiary). The Company may designate any Subsidiary of the Company
other than an Approved Borrower (including any existing Subsidiary and any newly
acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary or any of its Subsidiaries owns any Capital Stock or
Indebtedness of, or owns or holds any Lien on any property of, the Company or
any Subsidiary of Company (other than any Subsidiary of the Subsidiary to be so
designated); provided that each of (A) the Subsidiary to be so designated and
(B) its Subsidiaries has not at the time of designation, and does not
thereafter, create, incur, issue, assume, guarantee or otherwise become directly
or indirectly liable with respect to any Indebtedness pursuant to which the
lender has recourse to any of the assets of the Company or any Restricted
Subsidiary.
“USA PATRIOT Act”: The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02. Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.


(a)As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to the Company and its Restricted Subsidiaries not defined in Section
1.01 and accounting terms partly defined in Section 1.01, to the extent not
defined, shall have the respective meanings given to them under GAAP and (ii)
references to fiscal year or fiscal quarter are, unless otherwise indicated,
references to the fiscal year or fiscal quarter of the Company (the Company’s
fiscal year ends December 31).


(b)The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.


(c)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.


(d)(i) The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (ii) the word “incur” shall be
construed to mean incur, create, issue, assume or become liable in respect of
(and the words “incurred” and “incurrence” shall have correlative meanings),


51

--------------------------------------------------------------------------------

Exhibit 10.1


(iii) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
real property, leasehold interests and contract rights, (iv) the term
“consolidated” with respect to any Person refers to such Person consolidated
with its Restricted Subsidiaries, and excludes from such consolidation any
Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate
of such Person, (v) references to organizational documents, agreements or other
Contractual Obligations (including any of the Loan Documents) shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated, amended and restated or
otherwise modified from time to time and (vi) references to any law, statute,
guideline, code, rule, regulation or any legal or administrative interpretation
thereof shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such law, statute, guideline,
code, rule, regulation or any legal or administrative interpretation thereof.


(e)When the payment of any obligation or the performance of any covenant, duty
or obligation is stated to be due or performance required on a day which is not
a Business Day, the date of such payment (unless otherwise set forth herein) or
performance shall extend to the immediately succeeding Business Day.


(f)All calculations of financial ratios set forth in Section 7.01 shall be
calculated to the same number of decimal places as the relevant ratios are
expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater. For
example, if the relevant ratio is to be calculated to the hundredth decimal
place and the calculation of the ratio is 5.126, the ratio will be rounded up to
5.13.


Section 1.03. Accounting Changes. If any “Accounting Change” shall occur and
such change results in a change in the method of calculation of financial
covenants, standards or terms in this Agreement, then the Company and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating the Company’s financial
condition shall be the same after such Accounting Change as if such Accounting
Change had not been made. Until such time as such an amendment shall have been
executed and delivered by the Company, the Administrative Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Change had not
occurred. “Accounting Change” refers to any change in generally accepted
accounting principles set forth in the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.


Section 1.04. Redenomination Of Certain Alternative Currencies.


(a)    Each obligation of any party to this Agreement to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.


52

--------------------------------------------------------------------------------

Exhibit 10.1


(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent in consultation with the
Company may from time to time specify to be appropriate to reflect the adoption
of the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.
Section 1.05. Limited Condition Acquisitions.


In connection with a Limited Condition Transaction:
(a)    at the Company’s option, in the case of the incurrence of any
indebtedness or liens or the making of any investments, restricted payments,
restricted debt payment, asset sales or fundamental changes or the designation
of any restricted subsidiaries or Unrestricted Subsidiaries, the relevant ratios
and baskets shall be determined, and any default or event of default blocker
shall be tested, as of the date the definitive acquisition agreements for such
Limited Condition Transaction is entered into and calculated as if the
acquisition and other pro forma events in connection therewith were consummated
on such date; provided that if the Company has made such an election, in
connection with the calculation of any ratio or basket with respect to the
incurrence of any debt or liens, or the making of any investments, restricted
payments, restricted debt payments, asset sales, fundamental changes or the
designation of a Restricted Subsidiary or Unrestricted Subsidiary used in
connection with such Limited Condition Transaction on or following such date and
prior to the earlier of the date on which such acquisition is consummated or the
definitive agreement for such acquisition is terminated, any such ratio shall be
calculated on a pro forma basis assuming such acquisition and other pro forma
events in connection therewith (including any incurrence of indebtedness) have
been consummated; and
(b)    calculations of Consolidated Net Income (and any other financial defined
term derived therefrom) shall not include any consolidated net income of or
attributable to the target company or assets associated with such Limited
Condition Transaction for usages other than in connection with the applicable
transaction pertaining to such Limited Condition Transaction unless and until
the closing of such Limited Condition Transaction shall have actually occurred.
Section 1.06. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any
Application (or related document) related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.


Section 1.07. Exchange Rates; Currency Equivalents. (i)    Notwithstanding
anything to the contrary contained herein, for purposes of any determination
under Article 6 and Article 7 and the calculation of compliance with any
financial ratio for purposes of taking any action hereunder or other
transaction, event or circumstance, or any other determination under any other
provision of this Agreement not covered elsewhere in this Section 1.07 (any of
the foregoing, a “specified transaction”), in a currency other than Dollars, (i)
the equivalent amount in Dollars of a specified transaction in a currency other
than Dollars shall be calculated based on the rate of exchange quoted by a
publicly available service for displaying exchange rates customarily referenced
by the Administrative Agent for such foreign currency, as in effect at
11:00 a.m. (New York time) on the date of such specified transaction (which,
(x) in the case of any Restricted Payment, shall be deemed to be the date of the
declaration thereof and, (y) in the case of the incurrence of Indebtedness or
creation of Permitted Securitization Financings, shall be deemed to be on the
date first committed); provided, that if any Indebtedness is incurred (and, if
applicable, associated Lien granted) to refinance or


53

--------------------------------------------------------------------------------

Exhibit 10.1


replace other Indebtedness denominated in a currency other than Dollars, and the
relevant refinancing or replacement would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing or replacement,
such Dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing or replacement Indebtedness
(and, if applicable, associated Lien granted) does not exceed an amount
sufficient to repay the principal amount of such Indebtedness being refinanced
or replaced, except by an amount equal to (x) unpaid accrued interest and
premiums (including tender premiums) thereon plus other reasonable and customary
fees and expenses (including upfront fees and original issue discount) incurred
in connection with such refinancing or replacement, (y) any existing commitments
unutilized thereunder and (z) additional amounts permitted to be incurred under
Section 7.02 and (ii) for the avoidance of doubt, no Default or Event of Default
shall be deemed to have occurred solely as a result of a change in the rate of
currency exchange occurring after the time of any specified transaction so long
as such specified transaction was permitted at the time incurred, made,
acquired, committed, entered or declared as set forth in clause (i) of this
Section.
ARTICLE 2
AMOUNT AND TERMS OF COMMITMENTS


Section 2.01. Term Loan Commitments. Subject to the terms and conditions hereof
and of Amendment No. 1, the Term B-1 Loan Lenders severally and not jointly,
agree to make term loans in Dollars (each, a “Term B-1 Loan”) to the Company on
the Amendment No. 1 Effective Date pursuant to Amendment No. 1 in an amount for
each Term B-1 Loan Lender not to exceed the amount of the Term B-1 Loan
Commitment of such Lender. Subject to the terms and conditions hereof and of
Amendment No. 1, each Cashless Option Lender agrees to exchange on Amendment No.
1 Effective Date all (or such lesser amount as the lead arrangers in respect of
Amendment No. 1 allocated to such Cashless Option Lender) of its Initial Term
Loans (and all Initial Term Loans shall thereafter no longer be deemed
outstanding) for Term B-1 Loans in the same aggregate principal amount as such
Lender’s Initial Term Loans (or such lesser amount as such lead arrangers may
allocate). Term Loans may from time to time be Eurocurrency Loans or Base Rate
Loans, as determined by the Company and notified to the Administrative Agent in
accordance with Sections 2.02 and 2.13. Term Loans prepaid or repaid may not be
reborrowed. Notwithstanding anything to the contrary, the initial Interest
Period with respect to the Term B-1 Loans shall commence on the Amendment No. 1
Effective Date and end on December 29, 2017.


Section 2.02. Procedure for Term Loan Borrowing. The Company shall deliver to
the Administrative Agent a Term Loan Borrowing Request (which Borrowing Request
must be received by the Administrative Agent prior to 12:00 p.m., New York City
time, one Business Day prior to the anticipated Amendment No. 1 Effective Date
(which shall be a Business Day)) requesting that the Term B-1 Loan Lenders make
the Term B-1 Loans on the Amendment No. 1 Effective Date. Upon receipt of such
Borrowing Request the Administrative Agent shall promptly notify each Term B-1
Loan Lender thereof. Not later than 11:00 a.m., New York City time, on the
Amendment No. 1 Effective Date each Term B-1 Loan Lender shall make available to
the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the Term B-1 Loan or Term B-1 Loans to be made by such
Lender. The aggregate of the amounts made available to the Administrative Agent
by the Term B-1 Loan Lenders will promptly thereafter be made available to the
Company by the Administrative Agent in like funds as received by the
Administrative Agent.


Section 2.03. Repayment of Term B-1 Loans. The Company shall pay to the
Administrative Agent, for the account of the Term B-1 Loan Lenders, on each
Payment Date commencing with the Payment Date occurring on March 31, 2018, a
principal amount of Term B-1 Loans equal to 0.25% of the aggregate principal


54

--------------------------------------------------------------------------------

Exhibit 10.1


amount of Term B-1 Loans made on the Amendment No. 1 Effective Date, as such
amount may be reduced pursuant to Sections 2.11(b) and 2.12(h). To the extent
not previously paid, all Term B-1 Loans shall be due and payable on the Term
Loan Maturity Date. All repayments made pursuant to this Section 2.03 shall be
accompanied by accrued interest on the amount repaid and shall be subject to
Section 2.21.


Section 2.04. Revolving Credit Commitments. (a) Subject to the terms and
conditions hereof, the Revolving Credit Lenders severally agree to make Standby
Loans to the Borrowers from time to time during the Revolving Credit Commitment
Period, in Dollars or one or more Alternative Currencies (as specified in the
Borrowing Requests with respect thereto), in an aggregate principal amount at
any one time outstanding for each Revolving Credit Lender which will not result
in such Revolving Credit Lender’s Committed Credit Exposure, when added to such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding,
exceeding the amount of such Revolving Credit Lender’s Revolving Credit
Commitment, subject, however, to the conditions that (i) at no time shall (A)
the sum of (I) the aggregate Committed Credit Exposure of all the Revolving
Credit Lenders, plus (II) the outstanding aggregate principal amount or Assigned
Dollar Value of all Competitive Loans made by all Revolving Credit Lenders, plus
(III) the L/C Obligations of all Revolving Credit Lenders exceed (B) the Total
Revolving Credit Commitments and (ii) at all times the outstanding aggregate
principal amount of all Standby Loans made by each Lender shall equal such
Lender’s Revolving Credit Percentage of the outstanding aggregate principal
amount of all Standby Loans made pursuant to Section 2.07. During the Revolving
Credit Commitment Period any Borrower may use the Revolving Credit Commitments
by borrowing, prepaying the Standby Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Standby Loans may
from time to time be Eurocurrency Loans or Base Rate Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Section
2.05 and Section 2.13. Notwithstanding any provision to the contrary herein, the
sum of (x) the aggregate Revolving Credit Loans made to Approved Borrowers that
are Foreign Subsidiaries and (y) the aggregate L/C Obligations of all Revolving
Credit Lenders in respect of Letters of Credit issued for the account of
Approved Borrowers that are Foreign Subsidiaries shall not exceed $25,000,000 in
the aggregate at any time outstanding.


(b)    The Borrowers shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.


Section 2.05. Revolving Credit Loans. (a) Each Standby Loan shall be made as
part of a Borrowing consisting of Revolving Credit Loans made by the Revolving
Credit Lenders ratably in accordance with their applicable Revolving Credit
Commitments; provided, however, that the failure of any Revolving Credit Lender
to make any Standby Loan shall not in itself relieve any other Revolving Credit
Lender of its obligation to lend hereunder (it being understood, however, that
no Revolving Credit Lender shall be responsible for the failure of any other
Revolving Credit Lender to make any Standby Loan required to be made by such
other Revolving Credit Lender). Each Competitive Loan shall be made in
accordance with the procedures set forth in Section 2.06. The Competitive Loans
and Standby Loans comprising any Borrowing shall be in (i) an aggregate
principal amount which is not less than the Borrowing Minimum and an integral
multiple of the Borrowing Multiple or (ii) an aggregate principal amount (when
added to the L/C Obligations then outstanding) equal to the remaining balance of
the available applicable Revolving Credit Commitments.


(b)    Each Competitive Borrowing shall be comprised entirely of Eurocurrency
Competitive Loans or Fixed Rate Loans, and each Standby Borrowing shall be
comprised entirely of Eurocurrency Standby Loans or Base Rate Loans, as the
Borrowers may request pursuant to Section 2.06 or 2.07, as applicable. Each
Revolving Credit Lender may at its option make any Revolving Credit Loan by
causing any domestic or foreign branch or Affiliate of such Revolving Credit
Lender to make such Revolving Credit Loan; provided that any exercise of such
option shall not affect the obligation of the applicable Borrower to repay such


55

--------------------------------------------------------------------------------

Exhibit 10.1


Revolving Credit Loan in accordance with the terms of this Agreement. Borrowings
of more than one Type may be outstanding at the same time; provided, however,
that none of the Borrowers shall be entitled to request any Borrowing which, if
made, would result in an aggregate of more than ten separate Standby Loans of
any Revolving Credit Lender being outstanding hereunder at any one time. For
purposes of the foregoing, Borrowings having different Interest Periods or
denominated in different currencies, regardless of whether they commence on the
same date, shall be considered separate Borrowings.


(c)     Each Revolving Credit Lender shall make each Revolving Credit Loan to be
made by it hereunder on the proposed date thereof by wire transfer to such
account as the Administrative Agent may designate in federal funds (in the case
of any Loan denominated in Dollars) or such other immediately available funds as
may then be customary for the settlement of international transactions in the
relevant currency not later than 11:00 a.m., New York City time, in the case of
fundings to an account in New York City, or 11:00 a.m., local time, in the case
of fundings to an account in another jurisdiction, and the Administrative Agent
shall by 12:00 (noon), New York City time, in the case of fundings to an account
in New York City, or 12:00 (noon), local time, in the case of fundings to an
account in another jurisdiction, credit the amounts so received to an account
designated by the applicable Borrower in the applicable Borrowing Request, which
account must be in the country of the currency of the Loan (it being understood
that the funding may be for the credit of an account outside such country) or in
a country that is a member of the European Union, in the case of Borrowings
denominated in Euros, or, if a Borrowing shall not occur on such date because
any condition precedent herein specified shall not have been met, return the
amounts so received to the respective Revolving Credit Lenders. Competitive
Loans shall be made by the Revolving Credit Lender or Revolving Credit Lenders
whose Competitive Bids therefor are accepted pursuant to Section 2.06 in the
amounts so accepted and Standby Loans shall be made by the Revolving Credit
Lenders pro rata in accordance with Section 2.18. Unless the Administrative
Agent shall have received notice from a Revolving Credit Lender prior to the
time of any Borrowing that such Revolving Credit Lender will not make available
to the Administrative Agent such Revolving Credit Lender’s portion of such
Borrowing, the Administrative Agent may assume that such Revolving Credit Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with this paragraph (c) and the Administrative Agent
may, in reliance upon such assumption, make available to the applicable Borrower
on such date a corresponding amount in the required currency. If the
Administrative Agent shall have so made funds available then to the extent that
such Revolving Credit Lender shall not have made such portion available to the
Administrative Agent, such Revolving Credit Lender and the applicable Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon in such currency, for each
day from the date such amount is made available to the applicable Borrower until
the date such amount is repaid to the Administrative Agent at (i) in the case of
the Borrower, the interest rate applicable at the time to the Revolving Credit
Loans comprising such Borrowing and (ii) in the case of such Revolving Credit
Lender, a rate determined by the Administrative Agent to represent its cost of
overnight or short-term funds in the relevant currency (which determination
shall be conclusive absent manifest error). If such Revolving Credit Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Revolving Credit Lender’s Revolving Credit Loan as part of
such Borrowing for purposes of this Agreement.


(d)     Notwithstanding any other provision of this Agreement, none of the
Borrowers shall be entitled to request, or to elect to convert or continue, any
Borrowing of Revolving Credit Loans if the Interest Period requested with
respect thereto would end after the Revolving Credit Termination Date.


Section 2.06. Competitive Bid Procedure.


(a)    In order to request Competitive Bids, a Borrower shall hand deliver,
telecopy or send in *pdf format via electronic mail to the Administrative Agent
a duly completed Competitive Bid Request in the form


56

--------------------------------------------------------------------------------

Exhibit 10.1


of Exhibit A-l hereto, to be received by the Administrative Agent (i) in the
case of a Eurocurrency Competitive Borrowing, not later than 11:00 a.m., New
York City time, four Business Days before a proposed Competitive Borrowing and
(ii) in the case of a Fixed Rate Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before a proposed Competitive Borrowing. No Base
Rate Loan shall be requested in, or made pursuant to, a Competitive Bid Request.
A Competitive Bid Request that does not conform substantially to the format of
Exhibit A-l hereto may be rejected in the Administrative Agent’s sole
discretion, and the Administrative Agent shall promptly notify the applicable
Borrower of such rejection by telecopier. Such request shall in each case refer
to this Agreement and specify (A) whether the Borrowing then being requested is
to be a Eurocurrency Borrowing or a Fixed Rate Borrowing, (B) the date of such
Borrowing (which shall be a Business Day), (C) the aggregate principal amount of
such Borrowing, (D) the currency of such Borrowing and (E) the Interest Period
with respect thereto (which may not end after the Revolving Credit Termination
Date). If no election as to the currency of Borrowing is specified in any
Competitive Bid Request, then the applicable Borrower shall be deemed to have
requested Borrowings in Dollars. Promptly after its receipt of a Competitive Bid
Request that is not rejected as aforesaid, the Administrative Agent shall invite
by telecopier (in the form set forth in Exhibit A-2 hereto) the Revolving Credit
Lenders to bid, on the terms and conditions of this Agreement, to make
Competitive Loans pursuant to the Competitive Bid Request.


(b)    Each Revolving Credit Lender may, in its sole discretion, make one or
more Competitive Bids to a Borrower responsive to a Competitive Bid Request.
Each Competitive Bid by a Revolving Credit Lender must be received by the
Administrative Agent via telecopier, in the form of Exhibit A-3 hereto, (i) in
the case of a Eurocurrency Competitive Borrowing not later than 11:00 a.m., New
York City time, three Business Days before a proposed Competitive Borrowing and
(ii) in the case of a Fixed Rate Borrowing, not later than 11:00 a.m., New York
City time, on the day of a proposed Competitive Borrowing. Multiple bids will be
accepted by the Administrative Agent. Competitive Bids that do not conform
substantially to the format of Exhibit A-3 hereto may be rejected by the
Administrative Agent after conferring with, and upon the instruction of, the
applicable Borrower, and the Administrative Agent shall notify the Revolving
Credit Lender making such nonconforming bid of such rejection as soon as
practicable. Each Competitive Bid shall refer to this Agreement and specify (A)
the principal amount (which (x) shall be in a minimum principal amount of the
Borrowing Minimum and in an integral multiple of the Borrowing Multiple, (y)
shall be expressed in Dollars or, in the case of an Alternative Currency
Borrowing, in both the Alternative Currency and the Assigned Dollar Value
thereof and (z) may equal the entire principal amount of the Competitive
Borrowing requested by the applicable Borrower) of the Competitive Loan or Loans
that the Revolving Credit Lender is willing to make to the applicable Borrower,
(B) the Competitive Bid Rate or Rates at which the Revolving Credit Lender is
prepared to make the Competitive Loan or Loans and (C) the Interest Period and
the last day thereof. If any Revolving Credit Lender shall elect not to make a
Competitive Bid, such Revolving Credit Lender shall so notify the Administrative
Agent by telecopier (I) in the case of Eurocurrency Competitive Loans, not later
than 11:00 a.m., New York City time, three Business Days before a proposed
Competitive Borrowing, and (II) in the case of Fixed Rate Loans, not later than
11:00 a.m., New York City time, on the day of a proposed Competitive Borrowing;
provided, however, that failure by any Revolving Credit Lender to give such
notice shall not cause such Revolving Credit Lender to be obligated to make any
Competitive Loan as part of such Competitive Borrowing. A Competitive Bid
submitted by a Revolving Credit Lender pursuant to this paragraph (b) shall be
irrevocable.


(c)    The Administrative Agent shall promptly notify the applicable Borrower by
telecopier of all the Competitive Bids made, the Competitive Bid Rate and the
principal amount of each Competitive Loan in respect of which a Competitive Bid
was made and the identity of the Revolving Credit Lender that made each bid. The
Administrative Agent shall send a copy of all Competitive Bids to the applicable
Borrower for its records as soon as practicable after completion of the bidding
process set forth in this Section 2.06.




57

--------------------------------------------------------------------------------

Exhibit 10.1


(d)    The applicable Borrower may in its sole and absolute discretion, subject
only to the provisions of this paragraph (d), accept or reject any Competitive
Bid referred to in paragraph (c) above. The Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopier or in *pdf format
sent via electronic mail in the form of a Competitive Bid Accept/Reject Letter,
whether and to what extent it has decided to accept or reject any of or all the
bids referred to in paragraph (c) above, (x) in the case of a Eurocurrency
Competitive Borrowing, not later than 11:30 a.m., New York City time, three
Business Days before a proposed Competitive Borrowing, and (y) in the case of a
Fixed Rate Borrowing, not later than 11:30 a.m., New York City time, on the day
of a proposed Competitive Borrowing; provided, however, that (i) the failure by
the applicable Borrower to give such notice shall be deemed to be a rejection of
all the bids referred to in paragraph (c) above, (ii) such Borrower shall not
accept a bid made at a particular Competitive Bid Rate if such Borrower has
decided to reject a bid made at a lower Competitive Bid Rate, (iii) the
aggregate amount of the Competitive Bids accepted by such Borrower shall not
exceed the principal amount specified in the Competitive Bid Request, (iv) if
such Borrower shall accept a bid or bids made at a particular Competitive Bid
Rate but the amount of such bid or bids shall cause the total amount of bids to
be accepted by such Borrower to exceed the amount specified in the Competitive
Bid Request, then such Borrower shall accept a portion of such bid or bids in an
amount equal to the amount specified in the Competitive Bid Request less the
amount of all other Competitive Bids accepted with respect to such Competitive
Bid Request, which acceptance, in the case of multiple bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such bid
at such Competitive Bid Rate, and (v) except pursuant to clause (iv) above, no
bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
(x) a minimum principal amount of the Borrowing Minimum and an integral multiple
of the Borrowing Multiple or (y) an aggregate principal amount equal to the
remaining balance of the available applicable Revolving Credit Commitments;
provided further, however, that if a Competitive Loan must be in an amount less
than the Borrowing Minimum because of the provisions of clause (iv) above, such
Competitive Loan may be for a minimum of 1,000,000 units (or, in the case of
Sterling, 500,000 units) of the applicable currency or any integral multiple
thereof, and in calculating the pro rata allocation of acceptances of portions
of multiple bids at a particular Competitive Bid Rate pursuant to clause (iv)
the amounts shall be rounded to integral multiples of 1,000,000 units (or, in
the case of Sterling, 500,000 units) of the applicable currency in a manner
which shall be in the discretion of the applicable Borrower. A notice given by
the applicable Borrower pursuant to this paragraph (d) shall be irrevocable.


(e)    The Administrative Agent shall promptly notify each bidding Revolving
Credit Lender whether or not its Competitive Bid has been accepted (and if so,
in what amount and at what Competitive Bid Rate) by telecopy sent by the
Administrative Agent, and each successful bidder will thereupon become bound,
subject to the other applicable conditions hereof, to make the Competitive Loan
in respect of which its bid has been accepted.


(f)    A Competitive Bid Request shall not be made within five Business Days
after the date of any previous Competitive Bid Request.


(g)If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Revolving Credit Lender, it shall submit such bid directly to the
applicable Borrower one quarter of an hour earlier than the latest time at which
the other Lenders are required to submit their bids to the Administrative Agent
pursuant to paragraph (b) above.


(h)All notices required by this Section 2.06 shall be given in accordance with
Section 10.02.




58

--------------------------------------------------------------------------------

Exhibit 10.1


Section 2.07. Standby Borrowing Procedure.


In order to request a Standby Borrowing, a Borrower shall hand deliver, telecopy
or send in *pdf format via electronic mail to the Administrative Agent a duly
completed Standby Borrowing Request in the form of Exhibit A-5 hereto, to be
received by the Administrative Agent (a) in the case of a Eurocurrency Standby
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before a proposed borrowing (or, in the case of a Standby Borrowing to occur on
the Closing Date, such later date as may be agreed by the Administrative Agent
in its sole discretion) and (b) in the case of an Base Rate Borrowing, not later
than 11:00 a.m., New York City time, on the date of the proposed borrowing. No
Fixed Rate Loan shall be requested or made pursuant to a Standby Borrowing
Request. Such notice shall be irrevocable and shall in each case specify (i)
whether the Borrowing then being requested is to be a Eurocurrency Borrowing or
a Base Rate Borrowing; (ii) the date of such Borrowing (which shall be a
Business Day), (iii) the aggregate principal amount of the Borrowing (which
shall be in a minimum principal amount of the Borrowing Minimum and in an
integral multiple of the Borrowing Multiple), (iv) the currency of such
Borrowing (which, in the case of a Base Rate Borrowing, shall be Dollars) and
(v) if such Borrowing is to be a Eurocurrency Borrowing, the Interest Period
with respect thereto. If no election as to the currency of Borrowing is
specified in any Standby Borrowing Request, then the applicable Borrower shall
be deemed to have requested Borrowings in Dollars. If no election as to the Type
of Borrowing is specified, then the requested Borrowing shall be a Base Rate
Borrowing if denominated in Dollars or a Eurocurrency Borrowing if denominated
in an Alternative Currency. If no Interest Period with respect to any
Eurocurrency Borrowing is specified, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.
Notwithstanding the foregoing, if the Dollar Equivalent of a Standby Borrowing
would exceed the remaining available Total Revolving Credit Commitments, then
such Standby Borrowing shall be reduced to the Alternative Currency Equivalent
of available Total Revolving Credit Commitments. The Administrative Agent shall
promptly advise the Revolving Credit Lenders of any notice given pursuant to
this Section 2.07 (and the contents thereof), of each Lender’s portion of the
requested Borrowing and, in the case of an Alternative Currency Borrowing, of
the Dollar Equivalent of the Alternative Currency amount specified in the
applicable Standby Borrowing Request and the Spot Exchange Rate utilized to
determine such Dollar Equivalent.
Section 2.08. Repayment of Loans; Evidence of Debt. (a) (i) The Borrowers hereby
unconditionally, and jointly and severally, promise to pay to the Administrative
Agent for the account of the appropriate Revolving Credit Lender or Term Loan
Lender, as the case may be, (ii) the then unpaid principal amount of each
Revolving Credit Loan of such Revolving Credit Lender on the Revolving Credit
Termination Date (or on such earlier date on which the Revolving Credit Loans
become due and payable pursuant to Article 8), provided that each Revolving
Credit Loan that is a Competitive Loan shall be repaid on the last day of the
Interest Period applicable to such Competitive Loan and (iii) the principal
amount of each Term Loan of such Term Loan Lender made to such Borrower in
installments according to the amortization schedule set forth in Section 2.03
(or on such earlier date on which the Term Loans become due and payable pursuant
to Article 8). The Borrowers hereby further agree to pay interest on the unpaid
principal amount of the Loans from time to time outstanding from the Closing
Date until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.15.


(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of each Borrower to such Lender
resulting from each Loan of such Lender made to such Borrower from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement.


(c)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder and any Note evidencing such Loan,
the Type of such Loan and each Interest


59

--------------------------------------------------------------------------------

Exhibit 10.1


Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent
hereunder from any Borrower and each Lender’s share thereof.


(d)    The entries made in the accounts maintained pursuant to Section 2.08(c)
above shall, to the extent permitted by applicable law, be prima facie evidence
of the existence and amounts of the obligations of each Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts, or any error therein, shall not
in any manner affect the obligation of any Borrower to repay (with applicable
interest) the Loans made to such Borrower by such Lender in accordance with the
terms of this Agreement.


(e)    Each Borrower agrees that, upon the request to the Administrative Agent
by any Lender, such Borrower will promptly execute and deliver to such Lender a
promissory note of such Borrower evidencing any Term Loans or Revolving Credit
Loans, as the case may be, of such Lender, substantially in the forms of Exhibit
F-1 or F‑2, respectively (a “Term Note” or “Revolving Credit Note”,
respectively), with appropriate insertions as to date and principal amount.


Section 2.09. Fees. (a) The Company agrees to pay to each Revolving Credit
Lender, through the Administrative Agent, on each March 31, June 30, September
30 and December 31 and on the Revolving Credit Termination Date and any other
date on which the Revolving Credit Loans of such Lender shall be repaid (or on
the date of termination of such Lender’s Revolving Credit Commitment if such
Lender has no Standby Loans outstanding after such date), a commitment fee (a
“Commitment Fee”) equal to the Commitment Fee Percentage of the daily average
amount of the unused Revolving Credit Commitment of such Lender (whether or not
the conditions set forth in Section 5.03 shall have been satisfied), during the
preceding quarter (or shorter period commencing with the date hereof or ending
with the date on which the Revolving Credit Commitment of such Lender shall be
terminated). All Commitment Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days. The Commitment Fee due to each
Revolving Credit Lender shall commence to accrue on the date hereof and shall
cease to accrue on the date on which the Revolving Credit Commitment of such
Lender is terminated. Anything herein to the contrary notwithstanding, during
such period that a Revolving Credit Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any Commitment Fees accruing during
such period (without prejudice to the rights of the Revolving Credit Lenders
other than Defaulting Lenders in respect of such fees).


(b)    [reserved].


(c)    If, on or prior to the date that is six months following the Amendment
No. 1 Effective Date, the Company effects a Repricing Transaction, the Company
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Term B-1 Loan Lenders, (I) in the case of a Repricing Transaction
described in clause (a) of the definition thereof, a prepayment premium of 1.00%
of the aggregate principal amount of the Term B-1 Loans so prepaid, refinanced,
substituted or replaced and (II) in the case of a Repricing Transaction
described in clause (b) of the definition thereof, a fee equal to 1.00% of the
aggregate principal amount of the applicable Term B-1 Loans outstanding
immediately prior to such amendment. Such amounts shall be due and payable on
the date of effectiveness of such Repricing Transaction.


(d)    The Company agrees to pay to the Agents, for their own respective
accounts, the fees in the amounts and on the dates agreed to in writing by the
Company and the Agents.




60

--------------------------------------------------------------------------------

Exhibit 10.1


(e)    All fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the fees shall be refundable under any
circumstances.


Section 2.10. Termination or Reduction of Commitments.


(a)    The Term B-1 Loan Commitment of each Term B-1 Loan Lender shall terminate
in its entirety on the Amendment No. 1 Effective Date (after giving effect to
the incurrence of the Term B-1 Loans on such date). Unless previously
terminated, the Revolving Credit Commitments shall terminate on the Revolving
Credit Termination Date.


(b)    Upon at least three Business Days’ prior irrevocable written (provided
that such notice may state that it is conditioned upon the effectiveness of
other credit facilities, incurrence of other Indebtedness or consummation of
another transaction (such as a Change of Control), in which case such notice may
be revoked by the Company if such condition is not satisfied prior to the stated
effective date of the termination or reduction set forth in such notice) or
telecopy notice to the Administrative Agent, the Company (on behalf of all the
Borrowers) may at any time in whole permanently terminate, or from time to time
in part permanently reduce, the Total Revolving Credit Commitments; provided,
however, that (i) each partial reduction of the Total Revolving Credit
Commitments shall be in an integral multiple of $1,000,000 and in a minimum
principal amount of $5,000,000 and (ii) no such termination or reduction shall
be made which would reduce the Total Revolving Credit Commitments to an amount
less than the sum of (x) the aggregate outstanding principal amount (or Assigned
Dollar Value, in the case of Revolving Credit Loans denominated in Alternative
Currencies) of the Competitive Loans and Standby Loans and (y) the L/C
Obligations outstanding at such time. Notwithstanding the foregoing, as long as
no Default or Event of Default is continuing, the Company may terminate the
unused amount of the Revolving Credit Commitment of a Defaulting Lender upon not
less than ten Business Days’ prior notice to the Administrative Agent (which
will promptly notify the Revolving Credit Lenders thereof), it being understood
that such termination will not be deemed to be a waiver or release of any claim
any of the Borrowers or the Administrative Agent may have against such
Defaulting Lender.


(c)    Subject to the last sentence of Section 2.10(b) and to Section 2.25, any
reduction in the Total Revolving Credit Commitments hereunder shall be made
ratably among the Revolving Credit Lenders in accordance with their respective
Revolving Credit Commitments. Subject to the last sentence of Section 2.09(a),
the Company shall pay to the Administrative Agent for the account of the
Revolving Credit Lenders, on the date of each termination or reduction, the
Commitment Fees on the amount of the Revolving Credit Commitments so terminated
or reduced accrued to but not including the date of such termination or
reduction.


(d)    A Revolving Credit Commitment terminated or reduced under this Section
2.10 may not be reinstated.


(e)    On the fifth Business Day following the receipt of the Net Cash Proceeds
of any Specified Disposition (or, if earlier, the date on which any prepayment
of the Term Loans is made with respect to such Specified Disposition pursuant to
Section 2.12(b)), the Total Revolving Credit Commitments shall be automatically
and permanently reduced (without further action on the part of any Person) to
the extent necessary to cause the Total Net Leverage Ratio, on a Pro Forma Basis
recomputed as of the end of the most recently ended Test Period (and assuming
for such purposes that the Total Revolving Credit Commitments were fully used
and, for the avoidance of doubt, after giving effect to any prepayment of the
Term Loans made in connection with such Specified Disposition pursuant to
Section 2.12(b) and any other prepayment, redemption, repurchase, defeasance or
discharge of any Indebtedness made in connection with such Specified


61

--------------------------------------------------------------------------------

Exhibit 10.1


Disposition), to be not greater than 2.50:1.00. The amount of any required
mandatory termination of Total Revolving Credit Commitments pursuant to this
Section 2.10(e) shall be determined in good faith by the Company and set forth
in a certificate signed by a Responsible Officer (which certificate shall set
forth in reasonable detail the calculation of the amount of such mandatory
reduction of the Total Revolving Credit Commitments) delivered to the
Administrative Agent not later than the fifth Business Day following the receipt
of the Net Cash Proceeds of the applicable Specified Disposition (or, if
earlier, the date on which any prepayment of the Term Loans is made in
connection with such Specified Disposition pursuant to Section 2.12(b)), and the
Administrative Agent shall give the Lenders prompt written notice of the amount
of any such required mandatory reduction of the Total Revolving Credit
Commitments. The provisions of Section 2.10(c) and 2.12(e) shall apply to any
such mandatory reduction of the Total Revolving Credit Commitments.


(f)    On the fifth Business Day following the consummation of any Specified
Distribution (or, if earlier, the date on which any prepayment of the Term Loans
is made with respect to such Specified Distribution pursuant to Section
2.12(c)), the Total Revolving Credit Commitments shall be automatically and
permanently reduced (without further action on the part of any Person) to the
extent necessary to cause the Total Net Leverage Ratio, on a Pro Forma Basis
recomputed as of the end of the most recently ended Test Period (and assuming
for such purposes that the Total Revolving Credit Commitments were fully used
and, for the avoidance of doubt, after giving effect to any prepayment of the
Term Loans made substantially simultaneously in connection with such Specified
Distribution pursuant to Section 2.12(c) and any other prepayment, redemption,
repurchase, defeasance or discharge of any Indebtedness made in connection with
such Specified Distribution), to be not greater than 2.50:1.00. The amount of
any required mandatory termination of Total Revolving Credit Commitments
pursuant to this Section 2.12(f) shall be determined in good faith by the
Company and set forth in a certificate signed by a Responsible Officer (which
certificate shall set forth in reasonable detail the calculation of the amount
of such mandatory reduction of the Total Revolving Credit Commitments) delivered
to the Administrative Agent not later than the fifth Business Day following the
occurrence of the Specified Distribution (or, if earlier, the date on which any
prepayment of the Term Loans is made in connection with such Specified
Distribution pursuant to Section 2.12(c)), and the Administrative Agent shall
give the Lenders prompt written notice of the amount of any such required
mandatory reduction of the Total Revolving Credit Commitments. The provisions of
Section 2.10(c) shall apply to any such mandatory reduction of the Total
Revolving Credit Commitments.


Section 2.11. Optional Prepayments. (a) The Borrowers may at any time and from
time to time prepay the Loans (other than Competitive Loans), in whole or in
part, without premium or penalty (subject to Section 2.09(c)), upon irrevocable
notice delivered to the Administrative Agent, (i) no later than 11:00 a.m., New
York City time, three Business Days prior thereto in the case of Eurocurrency
Loans and (ii) no later than 11:00 a.m., New York City time, on the date of the
proposed repayment in the case of Base Rate Loans, which notice shall specify
the date and amount of such prepayment, whether such prepayment is of Term Loans
or Revolving Credit Loans, and whether such prepayment is of Eurocurrency Loans
or Base Rate Loans; provided, that if a Eurocurrency Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.21, provided, further,
that a notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities, incurrence of other Indebtedness or
consummation of another transaction (such as a Change of Control), in which case
such notice may be revoked by the Company if such condition is not satisfied
prior to the stated effective date of the termination or reduction set forth in
such notice. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein (unless such notice is revoked as contemplated above), together with
(except in the case of Revolving Credit Loans that are Base Rate Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Loans of any
Class shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $1,000,000 in


62

--------------------------------------------------------------------------------

Exhibit 10.1


excess thereof. Notwithstanding the foregoing, the Borrowers shall not have the
right to prepay any Competitive Loans.


(b)    Each prepayment of Term Loans pursuant to this Section 2.11 shall be
applied to the remaining scheduled installments of the Term Loans as directed by
the Borrower and in the absence of such direction, to the remaining scheduled
installments of the Term Loans in direct order of maturity.


Section 2.12. Mandatory Prepayments. (a) If any Indebtedness shall be incurred
by the Company or any of its Restricted Subsidiaries (excluding any Indebtedness
incurred in accordance with Section 7.02), then not later than the next Business
Day following such incurrence, the Term Loans shall be prepaid by an amount
equal to the amount of the Net Cash Proceeds of such incurrence.


(b)    If on any date following the Closing Date the Company or any of its
Restricted Subsidiaries shall receive Net Cash Proceeds from any Asset Sale or
Recovery Event then, unless the Company intends to acquire or repair assets
useful in the business of, or otherwise reinvest in, the Company and its
Restricted Subsidiaries with all or any portion of the relevant Net Cash
Proceeds, not later than the fifth Business Day following the receipt by the
Company or such Subsidiary of such Net Cash Proceeds, the Term Loans shall be
prepaid by an amount equal to the amount of such Net Cash Proceeds; provided
that (i) any such prepayment shall only be required with the aggregate amount of
Net Cash Proceeds from any Asset Sale or Recovery Event received in any fiscal
year of the Company in excess of $20,000,000, (ii) notwithstanding the
foregoing, on each Reinvestment Prepayment Date the Loans shall be prepaid by an
amount equal to the Reinvestment Prepayment Amount (or, in the case of a
Reinvestment Prepayment Date described in clause (b) of the definition thereof
with respect to only a portion of the relevant Reinvestment Deferred Amount, an
amount equal to such portion) with respect to the relevant Reinvestment Event
and (iii) the aggregate amount of Net Cash Proceeds that the Company may apply
to the acquisition or repair of assets useful in the business of, or otherwise
reinvest in, the Company and its Restricted Subsidiaries, in lieu of prepaying
the Term Loans following the Closing Date shall not exceed $150,000,000
(excluding amounts specified in the preceding clause (i)), provided however that
Net Cash Proceeds from a Specified Disposition shall not be subject to any
reinvestment rights and shall instead be applied in its entirety to prepay the
Term Loans.


(c)    Not later than five Business Days following a Specified Distribution, the
Company shall prepay in full all outstanding Term Loans.


(d)    If, for any Excess Cash Flow Period, there shall be Excess Cash Flow,
then, on the relevant Excess Cash Flow Application Date, the Term Loans shall be
prepaid by an amount equal to (x) the ECF Percentage of such Excess Cash Flow
minus (y) voluntary payments of Term Loans (including Incremental Term Loans)
under Section 2.11, Credit Agreement Refinancing Debt that is secured on a pari
passu basis with the Obligations and Revolving Credit Loans (to the extent
accompanied by a permanent commitment reduction), in each case during such
fiscal year or following such fiscal year and prior to such Excess Cash Flow
Application Date to the extent not previously deducted pursuant to this
clause (y) in any prior period, but only to the extent that such prepayments are
not made with the proceeds of long-term Indebtedness (other than revolving
Indebtedness). Each such prepayment shall be made on a date (an “Excess Cash
Flow Application Date”) no later than five Business Days after the earlier of
the date on which the financial statements of the Company referred to in‎
Section 6.01(a), for the fiscal year with respect to which such prepayment is
made, (i) are required to be delivered to the Lenders and (ii) are actually
delivered.


(e)    In the event of any termination of all the Revolving Credit Commitments,
each Borrower shall, on the date of such termination, repay or prepay all its
outstanding Revolving Credit Loans and replace or cause to be canceled (or make
other arrangements reasonably satisfactory to the Administrative Agent and


63

--------------------------------------------------------------------------------

Exhibit 10.1


each Issuing Lender with respect to) all outstanding Letters of Credit issued by
such Issuing Lender. If, after giving effect to any partial reduction of the
Revolving Credit Commitments or at any other time, the sum of (i) the aggregate
Committed Credit Exposure of all the Revolving Credit Lenders plus (ii) the
outstanding aggregate principal amount or Assigned Dollar Value of all
Competitive Loans made by all the Revolving Credit Lenders plus (iii) the L/C
Obligations then outstanding shall at any time exceed the Total Revolving Credit
Commitment, then (A) on the last day of any Interest Period for any Eurocurrency
Standby Borrowing and (B) on any other date in the event any Base Rate Borrowing
shall be outstanding, the Borrowers shall prepay Standby Loans in an amount
equal to the lesser of (x) the amount necessary to eliminate such excess and (y)
the amount of the applicable Borrowings referred to in subclauses (i) and (ii)
above and, after the Revolving Credit Loans shall have been repaid or prepaid in
full, replace or cause to be canceled (or make other arrangements satisfactory
to the Administrative Agent and each Issuing Lender with respect to) Letters of
Credit issued by such Issuing Lender in an amount sufficient to eliminate such
excess; provided, that in the case of any mandatory reduction of the Total
Revolving Credit Commitments pursuant to Section 2.10(e), such prepayments of
Revolving Credit Loans and replacement or cancellation of (or such making of
other arrangements with respect to) Letters of Credit shall be completed
simultaneous with the effectiveness of such mandatory reduction of the Revolving
Credit Commitments. If, on any date, the sum of (1) the aggregate Committed
Credit Exposure of all the Revolving Credit Lenders and (2) the outstanding
aggregate principal amount or Assigned Dollar Value of all Competitive Loans
made by all the Revolving Credit Lenders shall exceed 105% of the Total
Revolving Credit Commitments (less the L/C Commitment), then the Borrowers
shall, not later than the third Business Day following the date notice of such
excess is received from the Administrative Agent, prepay one or more Standby
Borrowings in an aggregate principal amount sufficient to eliminate such excess.
On the date of any termination or reduction of the Revolving Credit Commitments
pursuant to this clause (d), the Borrowers shall pay or prepay so much of the
Standby Borrowings as shall be necessary in order that the Revolving Extensions
of Credit will not exceed the Total Revolving Credit Commitments after giving
effect to such termination or reduction.


(f)    Notwithstanding anything to the contrary in this Agreement (including
clauses (b) and (d) above), to the extent that the Company has determined that
(i) any of or all the Net Cash Proceeds of any Asset Sale (other than a
Specified Disposition) or Recovery Event by a Foreign Subsidiary or Excess Cash
Flow attributable to Foreign Subsidiaries (or branches of Foreign Subsidiaries)
are prohibited or delayed by applicable local law from being repatriated to the
Company (including financial assistance and corporate benefit restrictions and
fiduciary and statutory duties of the relevant directors), (ii) such
repatriation would present a material risk of liability for the applicable
Foreign Subsidiary or its directors or officers (or gives rise to a material
risk of breach of fiduciary or statutory duties by any director or officers) or
(iii) such repatriation or any distribution of the relevant amounts would result
in material adverse Tax consequences, the portion of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Loans
at the times set forth in this Section 2.12 but may be retained by the
applicable Foreign Subsidiary or branch (the Company hereby agreeing to cause
the applicable Foreign Subsidiary or branch to promptly take commercially
reasonable actions to permit such repatriation without violating applicable
local law, risking the liability described in clause (ii) above, or incurring
material adverse Tax consequences); provided, that for a period of 180 days from
receipt of such Net Cash Proceeds, if such repatriation, and once such
repatriation of any of such affected Net Cash Proceeds becomes permitted under
such applicable local law, would not present a material risk as described in
clause (ii) above, or no such material adverse Tax consequences would result
from such distribution, such distribution will be immediately affected and such
distributed Net Cash Proceeds will be promptly (and in any event not later than
ten Business Days after such distribution) applied (net of additional Taxes
payable or reserved against as a result thereof) to the repayment of loans
pursuant to this Section 2.12. For the avoidance of doubt, but without limiting
the Company’s obligations under this Section 2.12, in no circumstance shall this
Section 2.12 require any Foreign Subsidiary to make any dividend of or otherwise
repatriate for the benefit of the Company any portion of any Net Cash


64

--------------------------------------------------------------------------------

Exhibit 10.1


Proceeds received by such Foreign Subsidiary or Excess Cash Flow attributable to
any such Foreign Subsidiary.


(g)    All prepayments made pursuant to this Section 2.12 shall be subject to
Section 2.21, but shall otherwise be without premium or penalty, and shall be
accompanied by accrued interest on the principal amount to be repaid to but
excluding the date of payment.


(h)    Each prepayment of Term Loans pursuant to this Section 2.12 shall be
applied to the remaining scheduled installments of the Term Loans as directed by
the Company and in the absence of such direction, to the remaining scheduled
installments of the Term Loans in direct order of maturity.


(i)The Company shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.12, a certificate signed by a
Responsible Officer setting forth in reasonable detail the calculation of the
amount of such prepayment. Each notice of prepayment shall specify the
prepayment date, the Type of each Loan being prepaid and the principal amount of
each Loan (or portion thereof) to be prepaid.


(j)With respect to any mandatory prepayments of the Term Loans under this
Section 2.12 (other than Section 2.12(a), 2.12(b) (only with respect to a
Specified Disposition) and 2.12(c)), each Term Loan Lender may reject all or a
portion of its Term Loan Percentage, or other applicable share provided for
under this Agreement, of such mandatory prepayment of Term Loans (such declined
amounts, the “Declined Proceeds”) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Company no later than
5:00 p.m., New York time, two Business Days after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment. Each
Rejection Notice from a given Lender shall specify the principal amount of the
mandatory repayment of Term Loans to be rejected by such Lender. If a Term Loan
Lender fails to deliver a Rejection Notice to the Administrative Agent within
the time frame specified above or such Rejection Notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory prepayment of Term
Loans. Subject to the terms of this Agreement, any Declined Proceeds remaining
shall be retained by the Company.


Section 2.13. Conversion and Continuation Options. (a) Each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Standby Borrowing and/or Eurocurrency Term Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
The Borrower may elect from time to time to convert its Borrowings to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Standby Borrowing and/or Eurocurrency Term Borrowing, as applicable, may elect
Interest Periods therefor, all as provided in this Section. Such Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Competitive Borrowings, which may not be converted or continued.


(b)    To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election by telephone, telecopy or
in *pdf format sent via electronic mail by (i) in the case of a Eurocurrency
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the effective date of such election and/or conversion and (ii) in the
case of a Base Rate Borrowing, not later than 11:00 a.m., New York City time, on
the effective date of such election and/or conversion. Each such Interest
Election Request shall be irrevocable and, if telephonic, shall be confirmed
promptly by hand delivery, telecopy or in *pdf format sent via electronic mail
to the Administrative Agent of a written Interest


65

--------------------------------------------------------------------------------

Exhibit 10.1


Election Request substantially in the form of Exhibit A-7 hereto.
Notwithstanding any other provision of this Section, the Borrower shall not be
permitted to (i) change the currency of any Borrowing (it being understood that
the Term Loans shall always be denominated in Dollars) or (ii) elect an Interest
Period for Eurocurrency Loans that would end after the final scheduled
termination or maturity date of such Facility. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.


(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.05 (to the extent applicable)
and paragraph (e) of this Section:


(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii)whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurocurrency Borrowing; and


(iv)if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.


(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall (i) in the case of a
Borrowing denominated in Dollars, be converted to a Base Rate Borrowing and (ii)
in the case of any other Eurocurrency Borrowing, continue as a Eurocurrency
Borrowing in the same currency and with an Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Majority Facility Lenders, so notifies the Company in writing, then, so long as
an Event of Default is continuing (i) no outstanding Term Borrowing and/or
Standby Borrowing that is denominated in Dollars may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing denominated in Dollars shall be converted to a Base Rate Borrowing at
the end of the Interest Period applicable thereto.


Section 2.14. Minimum Amounts and Maximum Number of Eurocurrency Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurocurrency Loans and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that, (a) with respect each Facility after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Tranche for such Facility shall be equal to $5,000,000 or a
whole multiple of $1,000,000 in excess thereof and (b) (i) no more than 5
Eurocurrency Tranches with respect to the Term Loan Facility shall be
outstanding at any one time


66

--------------------------------------------------------------------------------

Exhibit 10.1


and (ii) no more than 10 Eurocurrency Tranches (which for the avoidance of doubt
shall include all Dollar denominated and Alternative Currency denominated
Eurocurrency Tranches) with respect to the Revolving Credit Facility shall be
outstanding at any one time.


Section 2.15. Interest Rates and Payment Dates. (a) Subject to the provisions of
Section 2.16, the Loans comprising each Eurocurrency Borrowing shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days), at a rate per annum equal to (i) in the case of each Eurocurrency
Standby Loan in Dollars or any Alternative Currency (other than Euros), the
Adjusted LIBO Rate for the Interest Period in effect for the Borrowing of which
such Loan is part plus the Applicable Margin from time to time in effect, (ii)
in the case of each Eurocurrency Standby Loan in Euros, the Adjusted EURIBO Rate
for the Interest Period in effect for the Borrowing of which such Loan is part
plus the Applicable Margin from time to time in effect, (iii) in the case of
each Eurocurrency Competitive Loan denominated in Dollars or any Alternative
Currency (other than Euros), the LIBO Rate for the Interest Period in effect for
the Borrowing of which such Loan is a part plus the Competitive Margin offered
by the Lender making such Loan and accepted by the applicable Borrower pursuant
to Section 2.06, (iv) in the case of each Eurocurrency Competitive Loan
denominated in Euros, the EURIBO Rate for the Interest Period in effect for the
Borrowing of which such Loan is a part plus the Competitive Margin offered by
the Lender making such Loan and accepted by the applicable Borrower pursuant to
Section 2.06 and (v) in the case of each Eurocurrency Term Loan, the Adjusted
LIBO Rate for the Interest Period in effect for the Borrowing of which such Loan
is part plus the Applicable Margin from time to time in effect.


(b)    Subject to the provisions of Section 2.16, (i) each Base Rate Borrowing
of Term Loans shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as appropriate) at a rate per annum
equal to the Base Rate plus the Applicable Margin from time to time in effect
with respect to Term Loans that are Base Rate Loans and (ii) each Base Rate
Borrowing of Revolving Credit Loans shall bear interest (computed on the basis
of the actual number of days elapsed over a year of 365 or 366 days, as
appropriate, when determined by reference to the Prime Rate and over a year of
360 days at all other times) at a rate per annum equal to the Base Rate plus the
Applicable Margin from time to time in effect with respect to Revolving Credit
Loans that are Base Rate Loans.


(c)    Subject to the provisions of Section 2.16, each Fixed Rate Loan shall
bear interest at a rate per annum (computed on the basis of the actual number of
days elapsed over a year of 360 days) equal to the fixed rate of interest
offered by the Lender making such Loan and accepted by the applicable Borrower
pursuant to Section 2.06.


(d)    With respect to each Facility, the Administrative Agent shall as soon as
practicable notify the Company and the relevant Lenders of each determination of
an Adjusted LIBO Rate and/or Adjusted EURIBO Rate, as applicable. Any change in
the interest rate on a Loan resulting from a change in the Base Rate or the
Statutory Reserves Rate shall become effective as of the opening of business on
the day on which such change becomes effective. The Administrative Agent shall
as soon as practicable notify the Company and the relevant Lenders of the
effective date and the amount of each such change in interest rate


(e)    Interest on each Loan shall be payable in arrears on each Interest
Payment Date applicable to such Loan; provided that interest accruing pursuant
to Section 2.16 shall be payable from time to time on demand. In the event of
any conversion of any Eurocurrency Standby Loan and/or Eurocurrency Term Loan,
as applicable, prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.
The applicable LIBO Rate, EURIBO Rate or Base Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the


67

--------------------------------------------------------------------------------

Exhibit 10.1


Administrative Agent of the respective Facility, and such determination shall be
conclusive absent manifest error.


(f)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error.


Section 2.16. Default Interest. (a) If all or a portion of the principal amount
of any Loan or Reimbursement Obligation shall not be paid when due (whether at
the stated maturity, by acceleration or otherwise), such overdue amount (to the
extent legally permitted) shall bear interest at a rate per annum that is equal
to (i) in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section 2.16 plus 2% or
(ii) in the case of Reimbursement Obligations, the rate applicable to Base Rate
Loans under the Revolving Credit Facility plus 2%, in each case, from the date
of such nonpayment until such amount is paid in full (after as well as before
judgment).


(b)    If all or a portion of any interest payable on any Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder or under any
other Loan Document shall not be paid when due (whether at the stated maturity,
by acceleration or otherwise), such overdue amount (to the extent legally
permitted) shall bear interest at a rate per annum equal to the rate then
applicable to Base Rate Loans under the relevant Facility plus 2% (or, in the
case of any such other amounts that do not relate to a particular Facility, the
rate then applicable to Base Rate Loans under the Revolving Credit Facility plus
2%), in each case, from the date of such nonpayment until such amount is paid in
full (after as well as before judgment).


Section 2.17. Inability To Determine Interest Rate.


(a)    In the event, and on each occasion, that on the day two Business Days
prior to the commencement of any Interest Period for a Eurocurrency Borrowing of
any Type, the Administrative Agent shall have determined that Dollar deposits or
deposits in the Alternative Currency in which such Borrowing is to be
denominated in the principal amounts of the Loans comprising such Borrowing are
not generally available in the London interbank market, or that reasonable means
do not exist for ascertaining the LIBO Rate or EURIBO Rate, the Administrative
Agent shall, as soon as practicable thereafter, give written or telecopy notice
of such determination to the applicable Borrower and the Lenders and, until the
Administrative Agent shall have advised the applicable Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
request by a Borrower for a Eurocurrency Competitive Borrowing pursuant to
Section 2.06 shall be of no force or effect and shall be denied by the
Administrative Agent, (ii) any request by a Borrower for a Eurocurrency Term
Borrowing, Eurocurrency Standby Borrowing of the affected Type or in the
affected currency shall be deemed to be a request for a Base Rate Borrowing
denominated in Dollars and (iii) any Interest Election Request that requests the
conversion of any Standby Borrowing and/or Term Borrowing to, or continuation of
any Standby Borrowing or Term Borrowing, as applicable, as, a Eurocurrency
Borrowing shall be ineffective, and unless repaid such Borrowing shall be
converted to or continued on the last day of the Interest Period applicable
thereto (A) if such Borrowing is denominated in Dollars, as a Base Rate
Borrowing, or (B) if such Borrowing is denominated in any Alternative Currency,
as a Borrowing bearing interest at such rate as the Administrative Agent shall
determine adequately and fairly reflects the cost to the affected Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period (which shall at no time be less than 0.00%
per annum) plus the Applicable Margin.


(b)    In the event, and on each occasion, that on the day two Business Days
prior to the commencement of any Interest Period for a Eurocurrency Borrowing of
any Type the Administrative Agent shall have been advised by the Majority
Facility Lenders in respect of the relevant Facility that the rates at


68

--------------------------------------------------------------------------------

Exhibit 10.1


which Dollar deposits or deposits in the Alternative Currency in which such
Borrowing is to be denominated in the principal amounts of the Loans comprising
such Borrowing are being offered will not adequately and fairly reflect the cost
to such Lenders of making or maintaining Eurocurrency Loans during such Interest
Period, the Administrative Agent, may in consultation with the affected Lenders,
give written or telecopy notice of such determination to the Company, the
applicable Borrower and the applicable Lenders and until the Administrative
Agent shall have advised the Company, the applicable Borrower and the applicable
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any request by a Borrower for a Eurocurrency Competitive Borrowing pursuant to
Section 2.06 may be denied by the Administrative Agent, (ii) any request by a
Borrower for a Eurocurrency Standby Borrowing of the affected Type or in the
affected currency may deemed to be a request for a Base Rate Borrowing
denominated in Dollars, (iii) any request by a Borrower for a Eurocurrency Term
Borrowing of the affected Type may deemed to be a request for a Base Rate
Borrowing and (iv) any Interest Election Request that requests the conversion of
any Term Borrowing and/or Standby Borrowing to, or continuation of any Term
Borrowing and/or Standby Borrowing, as applicable, a Eurocurrency Borrowing may
be deemed ineffective, and unless repaid such Borrowing may be converted to or
continued on the last day of the Interest Period applicable thereto (A) if such
Borrowing is denominated in Dollars, as a Base Rate Borrowing, or (B) if such
Borrowing is denominated in any Alternative Currency, as a Borrowing bearing
interest at such rate as the Administrative Agent shall determine adequately and
fairly reflects the cost to the applicable Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period (which shall at
no time be less than 0.00% per annum), as notified to the Company no later than
one Business Day prior to the last day of such applicable Interest Period, plus
the Applicable Margin.


(c)    Each determination by the Administrative Agent under this Section 2.17
shall be conclusive absent manifest error.


Section 2.18. Pro Rata Treatment and Payments. (a) Each Borrowing of Term Loans
by the Company from the Term Loan Lenders hereunder, shall be made pro rata
according to the respective Term Loan Percentages of the Term Loan Lenders. Each
payment of interest in respect of the Term Loans and each payment in respect of
fees payable hereunder shall be applied to the amounts of such obligations owing
to the Term Loan Lenders pro rata according to the respective amounts then due
and owing to the applicable Term Loan Lenders.


(b)    Each payment on account of principal of the Term Loans outstanding under
the Term Loan Facility shall be allocated among the Term Loan Lenders holding
such Term Loans pro rata based on the principal amount of such Term Loans held
by such Term Loan Lenders. Amounts paid or prepaid in respect of Term Loans may
not be reborrowed. For the avoidance of doubt, Section 2.18(a) and (b) do not
prohibit non pro rata payments of differing Classes of Term Loans to the extent
otherwise permitted hereunder.


(c)    Except as required under Section 2.22 or as provided in Section 2.25,
each Standby Borrowing, each payment or prepayment of principal of any Standby
Borrowing, each payment of interest on the Standby Loans, each payment of the
Commitment Fees, each reduction of the Revolving Credit Commitments and each
conversion of any Borrowing into, or continuation of, a Standby Borrowing of any
Type, shall be allocated pro rata among the Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitments (or, if such
Revolving Credit Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Standby
Loans). Each payment of principal of any Competitive Borrowing shall be
allocated pro rata among the Revolving Credit Lenders participating in such
Borrowing in accordance with the respective principal amounts of their
outstanding Competitive Loans comprising such Borrowing. Each payment of
interest on any Competitive Borrowing shall be allocated pro rata among the
Revolving Credit Lenders participating in such Borrowing in accordance


69

--------------------------------------------------------------------------------

Exhibit 10.1


with the respective amounts of accrued and unpaid interest on their outstanding
Competitive Loans comprising such Borrowing. For purposes of determining (i) the
aggregate available Revolving Credit Commitments of the Revolving Credit Lenders
at any time and (ii) the available Revolving Credit Commitment of each Revolving
Credit Lender, each outstanding Competitive Borrowing shall be deemed to have
utilized the Revolving Credit Commitments of the Revolving Credit Lenders
(including those Revolving Credit Lenders which shall not have made Revolving
Credit Loans as part of such Competitive Borrowing) pro rata in accordance with
such respective Revolving Credit Commitments; provided, however, that for
purposes of determining payments of Commitment Fees under Section 2.09, each
outstanding Competitive Borrowing shall be deemed to have utilized the Revolving
Credit Commitments of only the Revolving Credit Lenders that have made
Competitive Loans comprising such Competitive Borrowing (it being understood
that the Revolving Credit Commitment of Revolving Credit Lenders which shall not
have made Revolving Credit Loans as part of such Competitive Borrowing shall not
be deemed utilized as a result of such Competitive Borrowing). Each Revolving
Credit Lender agrees that in computing such Revolving Credit Lender’s portion of
any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Revolving Credit Lender’s Revolving Credit Percentage of
such Borrowing to the next higher or lower whole Dollar (or comparable unit of
any applicable Alternative Currency) amount.


(d)    Each payment in respect of Reimbursement Obligations in respect of any
Letter of Credit shall be made to each Issuing Lender that issued such Letter of
Credit.


(e)    The application of any payment of Loans under any Facility (including
optional and mandatory prepayments) shall be made first, to Base Rate Loans
under such Facility and second, to Eurocurrency Loans under such Facility. Each
payment of the Loans (except in the case of Revolving Credit Loans that are Base
Rate Loans) shall be accompanied by accrued interest to the date of such payment
on the amount paid.


(f)    All payments (including prepayments) to be made by any Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 1:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Payment Office, in Dollars and in
immediately available funds. Any payment made by any Borrower after 1:00 P.M.,
New York City time, on any Business Day shall be deemed to have been on the next
following Business Day. If any payment hereunder (other than payments on
Eurocurrency Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.


(g)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a Borrowing that such Lender will not make the amount that
would constitute its share of such Borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to


70

--------------------------------------------------------------------------------

Exhibit 10.1


any Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
Borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to Base Rate Loans under the relevant Facility, on demand,
from the Borrower.


(h)    Unless the Administrative Agent shall have been notified in writing by
any Borrower prior to the date of any payment due to be made by any Borrower
hereunder that such Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by such Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against any
Borrower.


(i)    This Section 2.18 shall not be construed to apply to any payment made by
any Borrower pursuant to and in accordance with the express provisions of this
Agreement, including differing payments to be made to non-Defaulting Lenders as
opposed to Defaulting Lenders and payments made in connection with an assignment
permitted under Section 10.06. This Section 2.18 shall be subject to the
provisions of Section 2.22 and Section 2.24.


(j)    Upon receipt by the Administrative Agent of payments on behalf of
Lenders, the Administrative Agent shall promptly distribute such payments to the
Lender or Lenders entitled thereto, in like funds as received by the
Administrative Agent.


Section 2.19. Requirements of Law. (a) If any Change in Law:


(i)    shall subject any Lender or Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any Application
or any Eurocurrency Loan made by it, or change the basis of taxation of payments
to such Lender or such Issuing Lender in respect thereof (except for
(A) Non-Excluded Taxes, (B) Taxes described in clauses (ii) through (iv) of the
definition of Excluded Taxes, and (C) net income Taxes, branch profit Taxes and
franchise Taxes imposed as a result of a present or former connection between
such Lender or Issuing Lender and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from such Lender’s or
such Issuing Lender’s having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan Document
in such jurisdiction);


(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of any
Lender that is not otherwise included in the determination of the Adjusted LIBO
Rate or the Adjusted EURIBO Rate hereunder or any Issuing Lender; or


(iii)    shall impose on any Lender, any Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement,
Eurocurrency Loans or Fixed Rate Loans made by such Lender or any Letter of
Credit or participation therein;


71

--------------------------------------------------------------------------------

Exhibit 10.1




and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender, by an amount which such Lender or Issuing Lender deems to be
material, of making, converting into, continuing or maintaining Eurocurrency
Loans, Fixed Rate Loans or of maintaining its obligation to make any such Loan
or issuing, maintaining or participating in Letters of Credit (or of maintaining
its obligation to participate in or issue Letters of Credit), or to reduce any
amount received or receivable hereunder in respect thereof (whether principal,
interest or any other amount), then, in any such case, the Company shall
promptly pay such Lender or Issuing Lender, as the case may be, upon its demand,
any additional amounts necessary to compensate such Lender or Issuing Lender, as
the case may be, for such increased cost or reduced amount receivable; provided
that the Borrowers shall not be required to compensate a Lender or an Issuing
Lender pursuant to this paragraph for any amounts incurred more than six months
prior to the date that such Lender or Issuing Lender, as the case may be,
notifies the Company of such Lender’s or Issuing Lender’s, as the case may be,
intention to claim compensation therefor; and provided further that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect; provided further that such Lender’s (or Issuing Lender’s) general policy
is to make such claims against all similarly situated borrowers. If any Lender
or Issuing Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.19, it shall promptly notify the Company (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
(b)    If any Lender or any Issuing Lender shall have determined that any Change
in Law affecting such Lender or Issuing Lender or any lending office of such
Lender or such Lender’s or Issuing Lender’s holding company, if any, regarding
capital adequacy or liquidity has or shall have the effect of reducing the rate
of return on such Lender’s or Issuing Lender’s capital or on the capital of such
Lender’s or such Issuing Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by such Lender, or the Letters of
Credit issued by any Issuing Lender to a level below that which such Lender,
such Issuing Lender or such holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s, such Issuing Lender’s or
such holding company’s policies with respect to capital adequacy or liquidity)
by an amount deemed by such Lender or such Issuing Lender to be material, then
from time to time, after submission by such Lender or such Issuing Lender to the
Company (with a copy to the Administrative Agent) of a written request therefor,
the Company shall pay to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender, Issuing Lender
or holding company, as the case may be, for such reduction.


(c)    A certificate as to any additional amounts payable pursuant to this
Section 2.19 submitted by any Lender or any Issuing Lender to the Company (with
a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error. Absent manifest error, the Company shall pay such Lender or such
Issuing Lender the amount shown as due on any such certificate delivered by it
within 15 days after its receipt of the same. The obligations of the Company
pursuant to this Section 2.19 shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.


Section 2.20. Taxes. (a) All payments made by or on account of any obligation of
any Loan Party under this Agreement and each other Loan Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (together, “Taxes”), now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
excluding (i) net income taxes, branch profit taxes and franchise taxes (imposed
in lieu of net income taxes) imposed on any Agent or any Lender as a result of a
present or former connection between such Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein


72

--------------------------------------------------------------------------------

Exhibit 10.1


(other than any such connection arising solely from such Agent’s or such
Lender’s having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document in such
jurisdiction), (ii) any Taxes attributable to such Agent’s or Lender’s failure
or inability to comply with the requirements of paragraph (e), (f) or (h) of
this Section, (iii) any United States withholding Taxes imposed on amounts
payable to such Agent or such Lender at the time such Agent or Lender becomes a
party to this Agreement, except (x) to the extent that such Agent’s or Lender’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from any Borrower with respect to such Non-Excluded Taxes pursuant to
this paragraph (a) and (y) in the case of any assignment occurring pursuant to
Section 10.19 and (iv) any withholding Tax imposed under FATCA (any Taxes
described in clauses (i)- (iv), “Excluded Taxes”). If any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
imposed on or with respect to any amounts payable to the Agent or any Lender by
or on account of any Loan Party under any Loan Document (“Non-Excluded Taxes”)
are required to be withheld from any amounts payable to any Agent or any Lender
hereunder, the amounts so payable to such Agent or such Lender shall be
increased to the extent necessary to yield to such Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes including those imposed or
asserted on or attributable to amounts payable pursuant to this paragraph (a))
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement.


(b)    In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(c)    Whenever any Non-Excluded Taxes or Other Taxes are payable by any
Borrower, as promptly as possible thereafter such Borrower shall send to the
Administrative Agent for the account of the relevant Agent or Lender, as the
case may be, a certified copy of an original official receipt received by such
Borrower showing payment thereof, a copy of the return reporting such payment,
or other evidence of such payment. The Borrowers shall indemnify each Agent and
each Lender for (i) the full amount of any Non-Excluded Taxes or Other Taxes
paid by such Agent or Lender and (ii) any reasonable out-of-pocket expenses
arising therefrom or with respect thereto, provided such Agent or Lender, as the
case may be, provides the Company with a written statement thereof setting forth
in reasonable detail the basis and calculation of such amounts which shall be
conclusive absent manifest error; provided further, that if the Administrative
Agent or Lender requests indemnification more than 180 calendar days after the
earlier of (i) the date on which such Administrative Agent or Lender makes such
payment of Non-Excluded Taxes or Other Taxes or liability arising therefrom or
with respect thereto and (ii) the date on which the relevant Governmental
Authority or other party makes written demand upon such Agent or Lender for
payment of such Non-Excluded Taxes or Other Taxes or liability arising therefrom
or with respect thereto, such Agent or Lender shall not be indemnified to the
extent such delay results in prejudice to any Borrower.


(d)    Each Lender shall severally indemnify the Administrative Agent, as
promptly as possible after demand therefor, for (i) any Non-Excluded Taxes or
Other Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such Taxes
and without limiting the obligation of the Borrowers to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(b) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any


73

--------------------------------------------------------------------------------

Exhibit 10.1


Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph.


(e)    Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Company and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) whichever
of the following is applicable: (i) two accurate, complete and executed copies
of Internal Revenue Service Form W-8ECI (or successor forms), (ii) two accurate
and complete signed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
(or successor forms) claiming eligibility for the benefits of an income tax
treaty to which the United States is a party, (iii) in the case of a Non-U.S.
Lender claiming the benefits of the exemption for portfolio interest under
Section 871(h) or Section 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit G-1 and (y) two accurate, complete and executed copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E (or successor form), (iv) to
the extent that a Non-U.S. Lender is not the beneficial owner (for example,
where the Non-U.S. Lender is a partnership or a participating Lender), two
accurate, complete and executed copies of Internal Revenue Service Form W-8IMY
(or successor form) of the Non-U.S. Lender, accompanied by a Form W-8ECI, Form
W-8BEN, Form W-8BEN-E, a certificate substantially in the form of Exhibit G-3 or
Exhibit G-4, Internal Revenue Service Form W-9 and/or other documents from each
beneficial owner, as applicable, that would be required under this Section
2.20(e) if such beneficial owner were a Lender; provided that if the Non-U.S.
Lender is a partnership (and not a participating Lender) and one or more direct
or indirect partners of such Non-U.S. Lender are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide a certificate substantially in the
form of Exhibit G-2 (in lieu of a certificate substantially in the form of
Exhibit G-3 or Exhibit G-4) on behalf of each such direct and indirect
partner(s), and (v) if it is legally entitled to do so, two accurate and
complete signed copies of any other form prescribed by applicable U.S. federal
income tax laws (including the Treasury regulations) as a basis for claiming
complete exemption from, or reduction in, U.S. federal withholding tax on any
payments to such Lender under this Agreement and any other Loan Document. Such
forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Company at any time it
determines that it is no longer legally able to provide any previously delivered
certificate to the Company (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). The Administrative Agent shall
deliver to the Company two copies of (i) if the Administrative Agent is a
“United States person” as defined in Section 7701(a)(3) of the Code, Internal
Revenue Service Form W-9, or (ii) if the Administrative Agent is not a “United
States person” as defined in Section 7701(a)(30) of the Code, a duly executed
U.S. branch withholding certificate on Internal Revenue Service Form W-8IMY
evidencing its agreement with the Borrowers to be treated as a United States
person with respect to payments under this Agreement and the Loan Documents. If
a payment made to a Lender under any Loan Document would be subject to Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Company
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Company or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lenders’ obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of the foregoing sentence,
“FATCA” shall include any amendments made to FATCA after the Closing Date.
Notwithstanding


74

--------------------------------------------------------------------------------

Exhibit 10.1


any other provision of this paragraph, a Non-U.S. Lender shall not be required
to deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.


(f)    A Lender (i) that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement shall deliver to
the Company (with a copy to the Administrative Agent),upon the reasonable
request of the Company, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate, or (ii) if requested by a Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Laws or reasonably requested by a Borrower or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements, and as will enable the Borrowers or the Administrative
Agent to comply with their own withholding or information reporting requirements
(including pursuant to FATCA or any analogous provisions of non-U.S. law),
provided that, in each case, such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s reasonable judgment
such completion, execution or submission would not subject such Lender to any
material unreimbursed cost or expense and would not materially prejudice the
commercial or legal position of such Lender.


(g)    If a Lender determines, in its sole discretion, that it has received a
refund of Taxes as to which it has been indemnified by any Borrower, or with
respect to which such Borrower has paid additional amounts pursuant to this
Section 2.20, it shall within 180 days from the date of its determination pay
over the amount of such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 2.20 with
respect to the Non-Excluded Taxes or Other Taxes giving rise to such refund) to
such Borrower, net of all reasonable out-of-pocket expenses of such Lender
(including any taxes imposed with respect to such refund) as determined by such
Lender in good faith and in its sole discretion and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that each Borrower, upon request of such Lender,
agrees to repay as soon as reasonably practicable the amount paid over to such
Borrower (plus applicable interest imposed by the relevant Governmental
Authority) to such Lender if such Lender is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph, in no event will such Lender or the Administrative Agent be required
to pay any amount to such Borrower pursuant to this paragraph the payment of
which would place such Lender or the Administrative Agent in a less favorable
net after-Tax position than such Lender or the Administrative Agent would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns to the Company or any other person.


(h)    Each Lender that is a “U.S. Person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent, on or before the date such Lender becomes a party to this
Agreement, two accurate, complete and executed copies of Internal Revenue
Service Form W-9 or any successor or other form prescribed by the Internal
Revenue Service.


Section 2.21. Indemnity. The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss (other than for lost profits) or
expense that such Lender may sustain or incur as a consequence of (a) default by
the Borrower in making a borrowing of, conversion into or continuation of
Eurocurrency Loans or Fixed Rate Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement, (c) the


75

--------------------------------------------------------------------------------

Exhibit 10.1


making of a prepayment or conversion of Eurocurrency Loans or Fixed Rate Loans
on a day that is not the last day of an Interest Period with respect thereto
(including as a result of acceleration) or (d) the assignment of any
Eurocurrency Loan other than on the last day of an Interest Period therefor as a
result of a request by the Company pursuant to Section 10.19(b). Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurocurrency
market. A certificate as to any amounts payable pursuant to this
Section submitted to the Company by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.


Section 2.22. Illegality. (a) Notwithstanding any other provision herein, (x) if
any Change in Law shall make it unlawful for any Lender to make or maintain (A)
any Eurocurrency Loan or Alternative Currency Loan or (B) any Loan to an
Approved Borrower that is a Foreign Subsidiary, in each case as contemplated by
this Agreement, as notified in writing by such Lender to the Administrative
Agent and the Company or (y) there shall have occurred any change in national or
international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
which would make it impracticable for any Lender to make Loans denominated in
such Alternative Currency or to any Borrower, then, in each case, by written
notice to the Company and to the Administrative Agent, such Lender may:
(i)    declare that Eurocurrency Loans or Alternative Currency Loans (in the
affected currency or currencies or to the affected Borrower), as the case may
be, will not thereafter (for the duration of such unlawfulness or
impracticability) be made by such Lender hereunder, whereupon any request by a
Borrower for a Eurocurrency Standby Borrowing, Eurocurrency Term Borrowing or
Alternative Currency Borrowing (in the affected currency or currencies or to the
affected Borrower), as the case may be, shall, as to such Lender only, be deemed
a request for a Base Rate Loan or a Loan denominated in Dollars, as the case may
be, unless such declaration shall be subsequently withdrawn (or, if a Loan to
the requesting Borrower cannot be made for the reasons specified above, such
request shall be deemed to have been withdrawn), provided further that if such
Lender is a Revolving Credit Lender, such Lender shall not submit a Competitive
Bid in response to a request for such Alternative Currency Loans or Eurocurrency
Competitive Loans;
 
(ii)    require that all outstanding Eurocurrency Loans or Alternative Currency
Loans (in the affected currency or currencies or to the affected Borrower), as
the case may be, made by it be converted to Base Rate Loans denominated in
Dollars in which event all such Eurocurrency Loans or Alternative Currency Loans
(in the affected currency or currencies or to the affected Borrower) shall be
automatically converted to Base Rate Loans denominated in Dollars as of the
effective date of such notice as provided in paragraph (b) below; and


(iii)    in the case of any Loan made to an Approved Borrower that is a Foreign
Subsidiary, require that (A) such Loan be prepaid on the last day of the
Interest Period for such Loan occurring after the Administrative Agent has
notified the Company or, if earlier, the date specified by such Lender in the
notice delivered to the Administrative Agent (being no earlier than the last day
of any applicable grace period permitted by applicable law) and (B) such
Borrower take all reasonable


76

--------------------------------------------------------------------------------

Exhibit 10.1


actions requested by such Lender to mitigate or avoid such illegality (it being
agreed that if a Loan to such requesting Borrower cannot be made for the reasons
specified above, such request shall be deemed to have been withdrawn).
 
In the event any Lender shall exercise its rights under (i) or ý(ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurocurrency Loans or Alternative Currency Loans, as the case may be,
that would have been made by such Lender or the converted Eurocurrency Loans or
Alternative Currency Loans, as the case may be, of such Lender shall instead be
applied to repay the Base Rate Loans or Loans denominated in Dollars, as the
case may be, made by such Lender in lieu of, or resulting from the conversion
of, such Eurocurrency Loans or Loans denominated in Dollars, as the case may be.
In the event any Alternative Currency Loan is converted into a Loan denominated
in Dollars pursuant to this Section, (A) the principal amount of such Loan shall
be deemed to be an amount equal to the Assigned Dollar Value of such Alternative
Currency Loan determined based upon the applicable Spot Exchange Rate as of the
Denomination Date for the Borrowing which includes such Alternative Currency
Loan and (B) the applicable Borrower shall indemnify the Lender of such
converted Alternative Currency Loan against any loss it sustains as a result of
such conversion.
(b)    For purposes of this Section 2.22, a notice to the Company by any Lender
shall be effective as to each Eurocurrency Loan, if lawful, on the last day of
the Interest Period currently applicable to such Eurocurrency Loan; in all other
cases such notice shall be effective on the date of receipt by the Company.


Section 2.23. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19 or 2.22 or
requiring payment of additional amounts pursuant to Section 2.20 with respect to
such Lender, it will, if requested by the Company, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of any Borrower or the rights of any Lender pursuant to Section
2.19, 2.20 or 2.22.


Section 2.24. Incremental Credit Extensions. (a) The Company may at any time or
from time to time after the Amendment No. 1 Effective Date, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the applicable Lenders), request (x) one or more increases in
any existing tranche of Term Loans or one or more additional tranches of term
loan commitments (the “Incremental Term Loan Commitments” and the loans made
thereunder, the “Incremental Term Loans” ) or (y) one or more increases in the
amount of the Revolving Credit Commitments and/or additional tranches of
Revolving Credit Commitments (each such increase or additional tranche, an
“Incremental Revolving Credit Commitment” and the Revolving Credit Loans made
pursuant thereto, the “Incremental Revolving Credit Loans”), provided that
(i) both at the time of any such request and after giving effect to the
effectiveness of any Incremental Amendment referred to below (including, in the
case of any Incremental Term Loan, after giving effect thereto), no Event of
Default (or in connection with any Limited Condition Transaction no Event of
Default under Article 8(a) or Article 8(f)) shall have occurred and be
continuing, (ii) the aggregate principal amount of Incremental Term Loans and
Incremental Revolving Credit Commitments that shall be incurred or that shall
become effective shall not exceed, together with any Indebtedness incurred
pursuant to Section 7.02(y), the Incremental Cap Amount (it being agreed that
the Term B-1 Loans shall not be included in the calculation of the usage of the
Incremental Cap Amount for purposes of borrowing the Term B-1 Loans on the
Amendment No. 1 Effective Date or thereafter, for purposes of calculating the
usage of clause (c) of the definition of Incremental Cap Amount), (iii) the


77

--------------------------------------------------------------------------------

Exhibit 10.1


representations and warranties in Article 4 shall be true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality shall be true and correct in all respects) on and as of the
effective date of such Incremental Term Loan or Incremental Revolving Credit
Commitment (or, at the option of the Company, in the case of Incremental Term
Loans or Incremental Revolving Credit Commitments incurred to finance a Limited
Condition Transaction, on the date on which the definitive agreement for such
acquisition or investment is entered into) (except to the extent such
representations and warranties are specifically made as of a particular date, in
which case such representations and warranties shall be true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality shall be true and correct in all respects) as of such date); (iv)
each tranche of Incremental Term Loans shall be in an aggregate principal amount
that is not less than $50,000,000 and each Incremental Revolving Credit
Commitment shall be in an aggregate principal amount that is not less than
$5,000,000 provided that, in each case, such amount may be less than such amount
if (x) such amount represents all remaining availability under the limit set
forth in clause (ii) above or (y) if otherwise agreed to by the Administrative
Agent, (v) if an Incremental Revolving Credit Commitment is requested, the
Borrower shall have delivered to the Administrative Agent a certificate
demonstrating in reasonable detail that after giving effect to the incurrence of
such Incremental Revolving Credit Commitment (assuming a full drawing thereof)
and the use of proceeds thereof on a Pro Forma Basis the Company would be in
compliance with the Financial Covenants recomputed as of the end of the most
recently ended Test Period; (vi) the Borrower shall deliver to the
Administrative Agent (a) a certificate of each Loan Party dated as of the date
of such increase signed by an authorized officer of such Loan Party certifying
and attaching resolutions adopted by the board of directors or equivalent
governing body of such Loan Party approving such increase and (b) customary
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each lender under the Incremental Term Loans or Incremental Revolving
Credit Commitment, as applicable, on the date thereof, dated as of the effective
date of such increase and (vii) there shall be not more than two separate
tranches of Revolving Credit Commitments and Incremental Revolving Credit
Commitments in effect at any time, excluding Incremental Revolving Credit
Commitments with identical terms to the Initial Revolving Credit Commitments.


(b)    (i) The Incremental Term Loans shall rank pari passu in right of payment
and of security with the Revolving Credit Loans and the Term Loans; (ii) the
Incremental Term Loans shall not mature earlier than the Latest Maturity Date
applicable to any Term Loan then outstanding; (iii) the Incremental Term Loans
shall not have a weighted average life to maturity shorter than the weighted
average life to maturity of the existing Term Loans; (iv) the Incremental Term
Loans shall be treated on a pro rata or less than pro rata basis in any
mandatory and voluntary prepayments of the existing Term Loans; (v) if the
Effective Yield for the Incremental Term Loans as of the date of incurrence of
such Incremental Term Loans exceeds the sum of the Effective Yield then
applicable to the Term B-1 Loans and 0.50% (the amount of such excess being
referred to herein as the “Term Loan Yield Differential”), then the Applicable
Margin then in effect for such Term B-1 Loans shall automatically be increased
by the Term Loan Yield Differential, effective upon the making of the
Incremental Term Loans, provided that any differential in Effective Yield on
account of a differential in interest rate floors shall be required only to the
extent an increase in the interest rate floor applicable to such Term B-1 Loans
would cause an increase in the interest rate then in effect thereunder, and in
such case the interest rate floor (but not the interest rate margin) applicable
to such Term B-1 Loans shall be increased to the extent of such differential
between interest rate floors; and (vi) except as otherwise specified in this
Section 2.24, the terms and conditions applicable to Incremental Term Loans
shall be on substantially the same terms and conditions (taken as a whole) as
the existing Term Loans, other than (x) maturity date, pricing, (including
interest rate floors, interest rate margin, original issue discount, upfront
fees and call protection) and amortization, (y) immaterial terms and (z) terms
and conditions that are either only applicable after the Latest Maturity Date of
any existing Term Loans or, to the extent such terms (taken as a whole) are more
favorable to the lenders providing such Incremental Term Loans than those
applicable to the existing Term


78

--------------------------------------------------------------------------------

Exhibit 10.1


Loans, are added for the benefit of the Lenders of the existing Term Loans
pursuant to an amendment to this Agreement executed by the Company and the
Administrative Agent.


(c)    Incremental Revolving Credit Commitments consisting of an additional
tranche of revolving loans and commitments shall be on the same terms and
conditions as the Initial Revolving Credit Commitments (other than (x) maturity
date and pricing, (including interest rate floors, interest rate margin,
original issue discount, upfront fees and call protection), (y) immaterial terms
and (z) terms and conditions that are either only applicable after the Latest
Maturity Date of any existing Revolving Credit Loans or, to the extent such
terms are more favorable to the lenders providing such Incremental Revolving
Credit Commitments than those applicable to the existing Revolving Credit
Commitments, are added for the benefit of the Lenders of the existing Revolving
Credit Loans pursuant to an amendment to this Agreement executed by the Company
and the Administrative Agent); provided that no Incremental Revolving Credit
Commitment shall have a final maturity date earlier than the then existing
Latest Maturity Date with respect to Revolving Credit Commitments.


(d)    Each notice from the Company pursuant to this Section 2.24 shall set
forth the requested amount and proposed terms of the relevant Incremental Term
Loans or Incremental Revolving Credit Commitments. Incremental Term Loans may be
made, and Incremental Revolving Credit Commitments may be provided, by any
existing Lender or by any Additional Lender, provided that the Administrative
Agent and, with respect to Incremental Revolving Credit Commitments, each
Issuing Lender shall have consented (such consent not to be unreasonably
withheld, delayed or conditioned) to such Lender’s or Additional Lender’s making
such Incremental Term Loans or providing such Incremental Revolving Credit
Commitments if such consent would be required under Section 10.06 for an
assignment of Loans or Commitments, as applicable, to such Lender or Additional
Lender.


(e)    The Incremental Term Loan Commitments and Incremental Revolving Credit
Commitments shall become Commitments (or in the case of an Incremental Revolving
Credit Commitment to be provided by an existing Lender with a Revolving Credit
Commitment, an increase in such Lender’s applicable Revolving Credit Commitment
or the provision of a new Incremental Revolving Credit Commitment) under this
Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed (in the case
of such amendment to this Agreement) by the Company, each Lender agreeing to
provide such Commitment, if any, each Additional Lender, if any, and the
Administrative Agent; it being understood that Amendment No. 1 constitutes an
“Incremental Amendment” with respect to the establishment of the Term B-1 Loan
Commitments as “Incremental Term Commitments” and the Term B-1 Loans as
“Incremental Term Loans” (subject to the parenthetical in clause (ii) of the
proviso to Section 2.24).


(f)    Any Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Company, to effect the provisions of this Section. The effectiveness of
any Incremental Amendment shall be subject to the satisfaction on the date
thereof of each of the conditions set forth in Section 2.24(a), of the payment
of any fees payable in connection therewith and such other conditions as the
parties thereto shall agree. The Borrowers may use the proceeds of the
Incremental Term Loans and Incremental Revolving Credit Commitments for any
purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any Incremental Term Loans or Incremental Revolving Credit Commitments,
unless it affirmatively agrees in its sole discretion.


(g)    To the extent that the Incremental Revolving Credit Commitments requested
pursuant to this Section 2.24 consist of increases in the existing Revolving
Credit Commitments, (i) each Lender with a


79

--------------------------------------------------------------------------------

Exhibit 10.1


Revolving Credit Commitment immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Incremental Revolving Credit Commitment (each a
“Incremental Revolving Credit Commitment Lender”) in respect of such increase,
and each such Incremental Revolving Credit Commitment Lender will automatically
and without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding participations hereunder in Letters
of Credit held by each Lender with a Revolving Credit Commitment (including each
such Incremental Revolving Credit Commitment Lender) will equal the percentage
of the aggregate Revolving Credit Commitments of all Lenders with Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment and
(ii) if, on the date of such increase, there are any Revolving Credit Loans
outstanding, such Revolving Credit Loans shall on or prior to the effectiveness
of such Incremental Revolving Credit Commitment be prepaid from the proceeds of
additional Revolving Credit Loans made hereunder (reflecting such increase in
Revolving Credit Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Credit Loans being prepaid and any costs incurred by
any Lender in accordance with Section 2.21. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.


(h)    Notwithstanding anything to the contrary in this Agreement, this Section
2.24 shall supersede any provisions in Sections 2.18 or 10.01 to the contrary
and the Borrower and the Administrative Agent may amend Section 2.18 solely to
the extent necessary to give effect to the permitted terms and conditions of any
Incremental Amendment.


Section 2.25. Approved Borrowers.


(a)    The Company may, at any time or from time to time, upon not less than ten
Business Days’ notice to the Administrative Agent and subject to the consent of
the Majority Revolving Credit Facility Lenders, designate one or more wholly
owned Restricted Subsidiaries as Borrowers hereunder in respect of the Revolving
Credit Facility by furnishing to the Administrative Agent a letter (a
“Designation Letter”) substantially in the form of Exhibit H hereto, duly
completed and executed by the Company and such Restricted Subsidiary. As soon as
practicable upon receipt of any such Designation Letter, the Administrative
Agent shall send a copy thereof to each Revolving Credit Lender. Any Restricted
Subsidiary so designated shall become an Approved Borrower if consented to by
the Majority Revolving Credit Facility Lenders. There may be no more than ten
Approved Borrowers at any one time. So long as all principal and interest on all
Loans of any Approved Borrower have been paid in full, the Company may terminate
an Approved Borrower’s status as an Approved Borrower by furnishing to the
Administrative Agent a letter (a “Termination Letter”), substantially in the
form of Exhibit K hereto, duly completed and executed by the Company and such
Approved Borrower. Any Termination Letter furnished in accordance with this
Section 2.25 shall be effective upon receipt by the Administrative Agent.
Notwithstanding the foregoing, the delivery of a Termination Letter with respect
to any Approved Borrower shall not affect any obligation of such Approved
Borrower theretofore incurred. Each Restricted Subsidiary set forth in Schedule
2.25 hereto shall be deemed an Approved Borrower until delivery of a Termination
Letter with respect to such Subsidiary. Notwithstanding any other provision
herein, no Revolving Credit Lender shall be required to make any Revolving
Credit Loan to an Approved Borrower if (i) any applicable law or regulation
shall make it unlawful for any such Lender to make or maintain any such Loan,
(ii) such Lender lacks any required license or other governmental or regulatory
authorization in the applicable jurisdiction or (iii) doing so, would cause
administrative or operational issues for such Lender or would result in such
Lender incurring additional costs and expenses (including taxes)(such Revolving
Credit Lender, a “Protesting Lender”).


80

--------------------------------------------------------------------------------

Exhibit 10.1




(b)    As soon as practicable after receiving notice from the Company or the
Administrative Agent of the Company’s intent to designate a Restricted
Subsidiary as a Borrower, and in any event no later than five Business Days
after the delivery of such notice, if such Restricted Subsidiary is organized
under the laws of a jurisdiction other than of the United States or a political
subdivision thereof, any Lender that is a Protesting Lender shall so notify the
Company and the Administrative Agent in writing. With respect to each Protesting
Lender, the Company shall, effective on or before the date that such Restricted
Subsidiary shall have the right to borrow hereunder, either (A) notify the
Administrative Agent and such Protesting Lender that the Commitments of such
Protesting Lender shall be terminated, transferred and assigned pursuant to
Section 10.19(b), or (B) cancel its request to designate such Restricted
Subsidiary as an “Approved Borrower” hereunder.


Section 2.26. Cash Collateral. At any time that there shall exist a Defaulting
Lender, within three Business Days following the written request of the
Administrative Agent or any Issuing Lender the Company shall Cash Collateralize
the Issuing Lenders’ Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.27(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount satisfactory to each Issuing
Lender (but in no event greater than the applicable Fronting Exposure).


(a)    Grant of Security Interest. The Company, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the Collateral
Agent, for the benefit of the Issuing Lenders, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (b) below.


(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided under this
Section 2.26 or Section 2.27 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein or in any other Loan Document.


(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.26
and shall promptly be returned to the Person providing such Cash Collateral
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and each Issuing Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.27, the
Person providing Cash Collateral and each Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided, further that to the extent that such Cash
Collateral was provided by the Company, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.


Section 2.27. Defaulting Lenders.


(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:




81

--------------------------------------------------------------------------------

Exhibit 10.1


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent or the Collateral Agent for
the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article 8 or otherwise) or received by the Administrative
Agent or the Collateral Agent from a Defaulting Lender pursuant to Section
10.07(b) shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent and the Collateral Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to any Issuing Lender hereunder; third, to Cash
Collateralize the Issuing Lenders’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.26; fourth, as the Company may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.26; sixth, to the payment of any amounts owing to the Lenders or
the Issuing Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or Issuing Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 5.03 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by the Lenders pro rata in accordance with the Revolving Credit Percentages
under the applicable Facility without giving effect to Section 2.27(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.27(a)(iii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and no Borrower shall be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).


(B)    Each Defaulting Lender shall be entitled to receive L/C Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving


82

--------------------------------------------------------------------------------

Exhibit 10.1


Credit Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.26.


(C)    With respect to any Commitment Fee or L/C Fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Company or the
relevant Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to Section 2.27(a)(iv), (y) pay to each
Issuing Lender the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.


(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Revolving Credit Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 5.03 are satisfied at the time of such reallocation (and, unless the
Company shall have otherwise notified the Administrative Agent at such time, the
Company shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Extensions of Credit of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Credit Commitment. Subject to Section
10.27, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


(v)    Cash Collateral. If the reallocation described in Section 2.27(a)(iv)
cannot, or can only partially, be effected, the Company shall, without prejudice
to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 2.26.


(b)    Defaulting Lender Cure. If the Company, the Administrative Agent and each
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.27(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.


(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Lender shall be required to issue, extend, renew or increase any Letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.


83

--------------------------------------------------------------------------------

Exhibit 10.1


Section 2.28. Additional Costs.


(a)    If and so long as any Revolving Credit Lender is required to comply with
reserve assets, liquidity, cash margin or other requirements of any monetary or
other authority or regulation (including any such requirement imposed by the
European Central Bank or the European System of Central Banks, but excluding
requirements reflected in the Statutory Reserve Rate) in respect of any of such
Lender’s Eurocurrency Loans in any Alternative Currency, such Lender may require
the relevant Borrower to pay, contemporaneously with each payment of interest on
each of such Lender’s Eurocurrency Loans subject to such requirements,
additional interest on such Loan at a rate per annum specified by such Lender to
be the cost to such Lender of complying with such requirements in relation to
such Loan.


(b)    Any additional interest owed pursuant to paragraph (a) above shall be
determined by the relevant Lender, which determination shall be conclusive
absent manifest error, and notified to the relevant Borrower (with a copy to the
Administrative Agent) at least five Business Days before each date on which
interest is payable for the relevant Loan, and such additional interest so
notified to the relevant Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.


(c)    If the cost to any Revolving Credit Lender of making or maintaining any
Revolving Credit Loan to any Borrower is increased (or the amount of any sum
received or receivable by any Lender (or its applicable lending office) is
reduced) by an amount deemed in good faith by such Lender to be material, by
reason of the fact that such Borrower is incorporated in, or conducts business
in, a jurisdiction outside the United States of America, such Borrower shall
indemnify such Lender for such increased cost or reduction within 15 days after
demand by such Lender (with a copy to the Administrative Agent). A certificate
of such Lender claiming compensation under this paragraph and setting forth the
additional amount or amounts to be paid to it hereunder (and the basis for the
calculation of such amount or amounts) shall be conclusive in the absence of
manifest error. This Section 2.28(c) shall not apply with respect to Taxes.


Section 2.29. Extension of Loans.


(a)    The Company may, on one or more occasions, by written notice to the
Administrative Agent, make one or more offers (each, a “Loan Extension Offer”)
to all the Lenders of one or more Classes on the same terms to each such Lender
(each Class subject to such a Loan Extension Offer, a “Specified Class”) to make
one or more amendments (a “Loan Extension Amendment”) pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Company; provided that (i) any such offer shall be made by the Company to
all Lenders with Loans of the Specified Class with a like maturity date (whether
under one or more tranches) on a pro rata basis (based on the aggregate
outstanding principal amount of the applicable Loans and Commitments), (ii) no
Default or Event of Default shall have occurred and be continuing at the time of
any such offer, (iii) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Company and (iv) in the case of any Loan
Extension Amendment relating to the Revolving Credit Commitments, each Issuing
Lender shall have approved such Loan Extension Amendment. Such notice shall set
forth (x) the terms and conditions of the requested Loan Extension Amendment and
(y) the date on which such Loan Extension Amendment is requested to become
effective (which shall not be less than five Business Days after the date of
such notice, unless otherwise reasonably agreed to by the Administrative Agent).
Loan Extension Amendments shall become effective only with respect to the Loans
and Commitments of the Lenders of the Specified Class that accept the applicable
Loan Extension Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Specified Class as to which such Lender’s acceptance has been made. No
Lender shall be deemed to have accepted any Loan Extension Offer unless


84

--------------------------------------------------------------------------------

Exhibit 10.1


it shall have affirmatively done so, it being further understood that no Lender
shall have any obligation to accept any Loan Extension Offer.


(b)    A Loan Extension Amendment shall be effected pursuant to an amendment to
this Agreement (a “Loan Extension Agreement”) executed and delivered by the
Borrowers, each applicable Accepting Lender and the Administrative Agent. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Extension Agreement. Each Loan Extension Agreement may, without the
consent of any Lender other than the applicable Accepting Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent and the Borrowers, to
give effect to the provisions of this Section 2.29, including any amendments
necessary to treat the applicable Loans and/or Commitments of the Accepting
Lenders as a new “Class” of Loans and/or Commitments hereunder; provided that
(i) no Loan Extension Agreement may provide for any Specified Class to be
secured by any Collateral or other assets of any Loan Party that does not also
secure the Obligations and (ii) any such Extended Term Loans or Extended
Revolving Credit Loans (or Extended Revolving Credit Commitments) may
participate on a pro rata basis or a less than pro rata basis (but not greater
than pro rata basis) with the other Loans and Commitments hereunder; provided,
further, that in the case of any Loan Extension Offer relating to Revolving
Credit Commitments or Revolving Credit Loans, except as otherwise agreed to by
each Issuing Lender, (x) the allocation of the participation exposure with
respect to any then existing or subsequently issued Letter of Credit as between
the commitments of such new “Class” and the remaining Revolving Credit
Commitments shall be made on a ratable basis as between the commitments of such
new “Class” and the remaining Revolving Credit Commitments in a manner
substantially consistent with Section 2.30(b) and otherwise satisfactory to each
Issuing Lender; provided, that if so provided in the relevant Loan Extension
Agreement and with the consent of each Issuing Lender, participations in Letters
of Credit expiring on or after the maturity date applicable to the remaining
Revolving Credit Commitments shall at the time of the maturity date thereof, be
reallocated to Lenders holding Extended Revolving Credit Loans or Extended
Revolving Credit Commitments (but only to the extent of any unused capacity
under such Extended Revolving Credit Commitments) and (y) the maturity date for
any Revolving Credit Loan may not be extended without the prior written consent
of each Issuing Lender.


(c)    A Loan Extension Agreement may (i) permit all or any of the scheduled
amortization payments of principal of Loans of any Specified Class to be delayed
to later dates than the scheduled amortization payments of principal of the
existing Loans, to the extent provided in the applicable Loan Extension
Agreement, provided however, that at no time shall there be Classes of Loans
hereunder (including Loans modified pursuant to this Section 2.29 and any
refinancing loans under Section 2.30) which have more than five (5) different
maturity dates; (ii) permit the Effective Yield with respect to such Specified
Class of Loans (whether in the form of interest rate margin, upfront fees,
original issue discount or otherwise) to be different than the Effective Yield
for existing Loans, in each case, to the extent provided in the applicable Loan
Extension Agreement; (iii) provide for other covenants and terms that apply
solely to any period after the Latest Maturity Date that is in effect on the
effective date of the Loan Extension Agreement (immediately prior to the
establishment of such Specified Class of Loans); and (iv)provide for any
Specified Class of Loans may have call protection as may be agreed by the
Borrower and the Lenders thereof; provided that no such Loans may be optionally
prepaid (or commitments in respect thereof permanently reduced) prior to the
date on which all Loans and/or Commitments with an earlier final stated maturity
(including existing Loans and Commitments from which they were modified pursuant
to a Loan Extension Agreement) are repaid in full, unless such optional
prepayment or commitment reduction is accompanied by a pro rata optional
prepayment of such earlier maturing Loans and/or Commitments.


(d)    Subject to Section 2.29(b), the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Loan
Extension Agreement that a minimum


85

--------------------------------------------------------------------------------

Exhibit 10.1


amount (to be determined and specified in the relevant Loan Extension Offer in
the Borrower’s sole discretion, subject to waiver by the Borrower) of Loans of
any or all applicable Classes be extended.


(e)    Notwithstanding anything to the contrary in this Agreement, this Section
2.29 shall supersede any provisions in Sections 2.18 or 10.01 to the contrary
and the Borrower and the Administrative Agent may amend Section 2.18 solely to
the extent necessary to implement any Loan Extension Amendment.


Section 2.30. Refinancing Amendments.


(a)    At any time after the Closing Date, the Borrowers may obtain, from any
Lender or Additional Lender, Credit Agreement Refinancing Debt in respect of (x)
all or any portion of the Term Loans then outstanding under this Agreement
and/or (y) all or any portion of the Revolving Credit Loans then outstanding
under this Agreement or any existing Class of Revolving Credit Commitments, in
the form of Other Term Loans or Other Term Commitments and/or Other Revolving
Credit Loans or Other Revolving Credit Commitments, respectively, as the case
may be, in each case pursuant to a Refinancing Amendment; provided that such
Credit Agreement Refinancing Debt:


(i)    may be (x) secured under the Security Documents and rank pari passu in
right of payment with the other Loans and Commitments hereunder, (y) secured on
a junior basis with the other Loans and Commitment hereunder and subject to (in
the case of security in a junior basis) entry into a Customary Intercreditor
Agreement or (z) unsecured;


(ii)    will have such pricing, premiums and optional prepayment and redemption
terms as may be agreed by the Borrower and the Lenders thereof;


(iii)    subject to clause (ii) above, the parenthetical at the end of this
clause (iii) and the proviso immediately following clause (v) below, will have
terms and conditions that are either substantially identical to, or, taken as a
whole, less favorable to the Lenders or Additional Lenders providing such Credit
Agreement Refinancing Debt than, the Refinanced Credit Agreement Debt (other
than immaterial terms and terms and conditions to the extent that such terms are
more favorable to the Lenders or Additional Lenders providing such Credit
Agreement Refinancing Debt than those applicable to the Refinanced Credit
Agreement Debt that are added for the benefit of the Lenders pursuant to an
amendment to this Agreement executed by the Company and the Administrative
Agent);


(iv)    (A) the proceeds of such Credit Agreement Refinancing Debt shall be
applied, substantially concurrently with the incurrence thereof, to the
prepayment of outstanding Loans being so refinanced plus accrued interest and
premium, make-whole or penalty payments applicable thereto and any fees and
expenses (including upfront fees and original issue discount) in connection with
such Credit Agreement Refinancing Debt and (B) with respect to any Credit
Agreement Refinancing Debt comprising Other Revolving Credit Commitments, the
commitments of the Revolving Credit Facility being so refinanced shall be
automatically and permanently terminated immediately upon effectiveness of such
Other Revolving Credit Commitments; and


(v)to the extent that such Other Term Loans and Other Revolving Credit
Commitments are secured by liens on the Collateral and rank pari passu in right
of payment with the other Loans and Commitments hereunder, such Other Term Loans
and Other Revolving Credit Commitments may participate on a pro rata basis or a
less than pro rata basis (but not greater than pro rata basis) with the other
Loans and Commitments hereunder;


86

--------------------------------------------------------------------------------

Exhibit 10.1




provided, further, that the terms and conditions applicable to such Credit
Agreement Refinancing Debt may provide for any additional or different financial
or other covenants or other provisions that are agreed between the Borrowers and
the lenders or holders thereof and applicable only during periods after the
Latest Maturity Date that is in effect on the date such Credit Agreement
Refinancing Debt is issued, incurred or obtained. To the extent effected
pursuant to a Refinancing Amendment, the effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 5.03 and, to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent of legal
opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent with those delivered on the Closing Date under Section
5.01 (other than changes to such legal opinions resulting from a change in law,
change in fact or change to counsel’s form of opinion reasonably satisfactory to
the Administrative Agent).
(b)    Each Class of Credit Agreement Refinancing Debt incurred under this
Section 2.30 shall be in an aggregate principal amount that is either (i)
sufficient to refinance the entire outstanding amount of the applicable Class of
Loans and/or Commitments being refinanced pursuant to this Section 2.30 or (ii)
not less than (x) $50,000,000 in the case of a refinancing of Term Loans and (y)
$25,000,000 in the case of a refinancing of Revolving Credit Commitments or
Other Revolving Credit Commitments. Any Refinancing Amendment may provide for
the issuance of Letters of Credit for the account of the Borrower, pursuant to
any Other Revolving Credit Commitments established thereby, in each case on
terms substantially equivalent to the terms applicable to Letters of Credit
under the Revolving Credit Commitments as of the Closing Date. In addition, if
so provided in the relevant Refinancing Amendment and with the consent of each
Issuing Lender, participations in Letters of Credit expiring on or after the
maturity date applicable to the Revolving Credit Facility shall be reallocated
from Lenders holding Initial Revolving Credit Commitments to Lenders holding
extended revolving commitments in accordance with the terms of such Refinancing
Amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding Revolving Credit Commitments, be
deemed to be participation interests in respect of such Revolving Credit
Commitments and the terms of such participation interests (including, without
limitation, the commission applicable thereto) shall be adjusted accordingly.


(c)    Notwithstanding anything to the contrary in this Section 2.30 or
otherwise, (i) the borrowing and repayment (except for (A) payments of interest
and fees at different rates on Other Revolving Credit Commitments (and related
outstandings), (B) repayments required upon the maturity date of the Other
Revolving Credit Commitments and (C) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (iii)
below)) of Loans with respect to Other Revolving Credit Commitments after the
date of obtaining any Other Revolving Credit Commitments shall be made on a pro
rata basis with all other Revolving Credit Commitments, (ii) in respect of
Letters of Credit which mature or expire after a maturity date when there exist
Other Revolving Credit Commitments with a longer maturity date, all Letters of
Credit shall be participated on a pro rata basis by all Revolving Credit Lenders
with Revolving Credit Commitments in accordance with their percentage of the
Revolving Credit Commitments, (iii) the permanent repayment of Revolving Credit
Loans with respect to, and termination of, Other Revolving Credit Commitments
after the date of obtaining any Other Revolving Credit Commitments shall be made
on a pro rata basis with all other Revolving Credit Commitments, except that the
Borrowers shall be permitted to permanently repay and terminate commitments of
any such Class on a better than a pro rata basis as compared to any other Class
with a later maturity date than such Class and (iv) assignments and
participations of Other Revolving Credit Commitments and Other Revolving Credit
Loans shall be governed by the same assignment and participation provisions
applicable to Revolving Credit Commitments and Revolving Credit Loans.


87

--------------------------------------------------------------------------------

Exhibit 10.1


(d)    The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Debt
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Term Commitments,
Other Revolving Credit Loans and/or Other Revolving Credit Commitments).


(e)    Any Refinancing Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement, any intercreditor agreement (or to
effect a replacement of any intercreditor agreement or put in place a Customary
Intercreditor Agreement, as applicable) and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrowers, to effect the provisions of this Section 2.30.


(f)    Notwithstanding anything to the contrary in this Agreement, this Section
2.30 shall supersede any provisions in Sections 2.18 or 10.01 to the contrary
and the Borrower and the Administrative Agent may amend Section 2.18 solely to
the extent necessary to give effect to the permitted terms and conditions of any
Refinancing Amendment.
ARTICLE 3
LETTERS OF CREDIT


Section 3.01. L/C Commitment. (a) Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the other Revolving Credit
Lenders set forth in Section 3.04(a), agrees to issue letters of credit for the
account of the Borrowers on any Business Day, during the period from and
including the Closing Date to the earlier of (v) the date that is 30 days prior
to the Revolving Credit Termination Date and (w) the termination of the
Revolving Credit Commitments in accordance with the terms hereof, in such form
as may be approved from time to time by such Issuing Lender; provided, that no
Issuing Lender shall have any obligation to issue any Letter of Credit if,
immediately after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment, (ii) the aggregate amount of the Available Revolving
Credit Commitments would be less than zero, (iii) the Revolving Extensions of
Credit of any Lender would exceed such Lender’s Revolving Credit Commitment or
(iv) the L/C Obligations in respect of all Letters of Credit issued by such
Issuing Lender would exceed such Issuing Lender’s Fronting Cap. Each Letter of
Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
which is five Business Days prior to the Revolving Credit Termination Date;
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above). Unless otherwise agreed by the
applicable Issuing Lender, Letters of Credit issued shall only be standby
Letters of Credit.


(b)    No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.


Section 3.02. Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender may request.


88

--------------------------------------------------------------------------------

Exhibit 10.1


Concurrently with the delivery of an Application to an Issuing Lender, the
Borrower shall deliver a copy thereof to the Administrative Agent. Upon receipt
of any Application, an Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by such Issuing Lender and the Borrower (but in no event shall any Issuing
Lender be required to issue any Letter of Credit earlier than three Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto).
Promptly after issuance by an Issuing Lender of a Letter of Credit, such Issuing
Lender shall furnish a copy of such Letter of Credit to the Company. Each
Issuing Lender shall promptly give notice to the Administrative Agent of the
issuance of each Letter of Credit issued by such Issuing Lender (including the
face amount thereof).


Section 3.03. Fees and Other Charges. (a) The Company will pay a fee (an “L/C
Fee”) on the aggregate drawable amount of all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Eurocurrency Loans under the Revolving Credit Facility, shared ratably among the
Revolving Credit Lenders in accordance with their respective Revolving Credit
Percentages and payable quarterly in arrears on each March 31, June 30,
September 30 and December 31 after the issuance date. In addition, the Company
shall pay to the relevant Issuing Lender for its own account a fronting fee on
the aggregate drawable amount of all outstanding Letters of Credit issued by it
of 0.125% per annum or such other amount as may be separately agreed to between
the Company and the relevant Issuing Lender. Such fronting fee shall be payable
quarterly in arrears on each March 31, June 30, September 30 and December 31
after the issuance date.


(b)    In addition to the foregoing fees, the Borrower shall pay or reimburse
each Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by such Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.


Section 3.04. L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk, an undivided interest equal to such L/C
Participant’s Revolving Credit Percentage in each Issuing Lender’s obligations
and rights under each Letter of Credit issued by such Issuing Lender hereunder
and each L/C Disbursement made by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if such Issuing Lender makes any L/C Disbursement in respect of a Letter
of Credit issued by such Issuing Lender for which such Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Administrative Agent for the
account of such Issuing Lender upon demand at such Issuing Lender’s address for
notices specified herein (and thereafter the Administrative Agent shall promptly
pay to such Issuing Lender) in Dollars, an amount equal to such L/C
Participant’s Revolving Credit Percentage of such L/C Disbursement, or any part
thereof, that is not so reimbursed. Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, abatement,
withholding, reduction, defense or other right that such L/C Participant may
have against each Issuing Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the occurrence or continuance of a Default or an Event
of Default or the failure to satisfy any of the other conditions specified in
Article 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.


89

--------------------------------------------------------------------------------

Exhibit 10.1




(b)    If any amount (a “Participation Amount”) required to be paid by any L/C
Participant to an Issuing Lender pursuant to Section 3.04(a) in respect of any
unreimbursed portion of any L/C Disbursement made by such Issuing Lender under
any Letter of Credit is not paid to such Issuing Lender within one Business Day
after the date such payment is due, such Issuing Lender shall so notify the
Administrative Agent, which shall promptly notify the L/C Participants, and each
L/C Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) in Dollars, an amount equal to the product
of (i) such Participation Amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
Participation Amount required to be paid by any L/C Participant pursuant to
Section 3.04(a) is not made available to the Administrative Agent for the
account of the relevant Issuing Lender by such L/C Participant within three
Business Days after the date such payment is due, the Administrative Agent on
behalf of such Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such Participation Amount with interest thereon
calculated from such due date at the rate per annum applicable to Base Rate
Loans under the Revolving Credit Facility. A certificate of the Administrative
Agent submitted on behalf of an Issuing Lender to any L/C Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.


(c)    Whenever, at any time after an Issuing Lender has made any L/C
Disbursement in respect of a Letter of Credit issued by such Issuing Lender and
has received from the Administrative Agent any L/C Participant’s pro rata share
of such payment in accordance with Section 3.04(a), such Issuing Lender receives
any payment related to such Letter of Credit (whether directly from the Company
or otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to the Administrative Agent for the account of such L/C Participant
(and thereafter the Administrative Agent will promptly distribute to such L/C
Participant) its pro rata share thereof; provided, however, that if any such
payment received by such Issuing Lender shall be required to be returned by such
Issuing Lender, such L/C Participant shall return to the Administrative Agent
for the account of such Issuing Lender (and thereafter the Administrative Agent
shall promptly return to such Issuing Lender) the portion thereof previously
distributed by such Issuing Lender.


Section 3.05. Reimbursement Obligation of the Borrowers. The Borrowers agree to
reimburse each Issuing Lender, by the next Business Day following the date on
which such Issuing Lender notifies the Borrower of the date and amount of an L/C
Disbursement made by such Issuing Lender, for the amount of (a) such L/C
Disbursement and (b) any taxes, fees, charges or other costs or expenses
incurred by such Issuing Lender in connection with such L/C Disbursement (the
amounts described in the foregoing clauses (a) and (b) in respect of any
drawing, collectively, the “Payment Amount”). Each such payment shall be made to
such Issuing Lender at its address for notices specified herein in lawful money
of the United States of America and in immediately available funds. Interest
shall be payable on each Payment Amount from the date of the applicable drawing
until payment in full at the rate set forth in (i) until the second Business Day
following the date of the applicable drawing, Section 2.15(b)(ii) and (ii)
thereafter, Section 2.16. If any Borrower fails to so reimburse such Issuing
Lender, such Borrower shall be deemed to have requested a borrowing pursuant to
Section 2.05 of Base Rate Loans in the amount of such L/C Disbursement, the
making of any such borrowing to be subject to the conditions set forth in
Section 5.03 (other than delivery of a borrowing notice); provided that if such
conditions are not satisfied, the procedures specified in Section 3.04 for
funding by L/C Participants shall apply. The Borrowing Date with respect to such
borrowing shall be the first date on which a borrowing of Revolving Credit Loans
that are Standby Loans could be made, pursuant to Section 2.05, if the


90

--------------------------------------------------------------------------------

Exhibit 10.1


Administrative Agent had received a notice of such borrowing at the time the
Administrative Agent receives notice from the relevant Issuing Lender of such
drawing under such Letter of Credit.


Section 3.06. Obligations Absolute. The Borrowers’ obligations under this
Article 3 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, under any and
all circumstances whatsoever, and irrespective of:


(a)    any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;


(b)    any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;


(c)    the existence of any claim, setoff, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, any
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the applicable
Issuing Lender, the Administrative Agent or any Lender or any other Person,
whether in connection with this Agreement, any other Loan Document or any other
related or unrelated agreement or transaction;


(d)    any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;


(e)    payment by the applicable Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and


(f)    any other act or omission to act or delay of any kind of the applicable
Issuing Lender, the Lenders, the Administrative Agent or any other Person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrowers’ obligations hereunder.


Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrowers under
this Article 3 will not be excused by the gross negligence or willful misconduct
of the applicable Issuing Lender. However, the foregoing shall not be construed
to excuse the applicable Issuing Lender from liability to the Borrowers to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by such Issuing
Lender’s gross negligence or willful misconduct in determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. It is further understood and agreed that the applicable Issuing Lender
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit issued by such Issuing Lender (i) such Issuing Lender’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented


91

--------------------------------------------------------------------------------

Exhibit 10.1


under such Letter of Credit with the terms thereof shall, in each case, be
deemed not to constitute gross negligence or willful misconduct of such Issuing
Lender.
Section 3.07. Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Company and the Administrative Agent of the date and amount thereof.
The responsibility of the relevant Issuing Lender to the Company in connection
with any draft presented for payment under any Letter of Credit, in addition to
any payment obligation expressly provided for in such Letter of Credit issued by
such Issuing Lender, shall be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment appear on their face to be in conformity with such Letter of
Credit.


Section 3.08. Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Article 3, the provisions of this Article 3 shall apply.


Section 3.09. Resignation. Any Issuing Lender may resign at any time by giving
30 days’ prior written notice to the Administrative Agent, the Lenders and the
Company, and may be removed at any time by the Company by notice to such Issuing
Lender, the Administrative Agent and the Lenders. Upon the acceptance of any
appointment as an Issuing Lender hereunder by a Lender that shall agree to serve
as a successor Issuing Lender, such successor shall succeed to and become vested
with all the interests, rights and obligations of such retiring Issuing Lender.
At the time such removal or resignation shall become effective, the Company
shall pay all accrued and unpaid fees owing to the retiring Issuing Lender
pursuant to Section 3.03(b). The acceptance of any appointment as an Issuing
Lender hereunder by a successor Lender shall be evidenced by an agreement
entered into by such successor, in a form satisfactory to the Company and the
Administrative Agent, and, from and after the effective date of such agreement,
(1) such successor Lender shall have all the rights and obligations of such
previous Issuing Lender under this Agreement and the other Loan Documents and
(2) references herein and in the other Loan Documents to the term “Issuing
Lender” shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing Lenders, as the context
shall require. After the resignation or removal of an Issuing Lender hereunder,
the retiring Issuing Lender shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Lender under this Agreement
and the other Loan Documents with respect to Letters of Credit issued by it
prior to such resignation or removal, but shall not be required to issue
additional Letters of Credit.


Section 3.10. Additional Issuing Lenders. The Company may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing lender under the terms of this
Agreement, subject to reporting requirements reasonably satisfactory to the
Administrative Agent with respect to issuances, amendments, extensions and
terminations of Letters of Credit by such additional issuing lender. Any Lender
designated as an issuing lender pursuant to this Section 3.10 shall be deemed to
be an “Issuing Lender” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Lender and such
Lender.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES


To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Company hereby
represents and warrants to each Agent and each Lender that:


92

--------------------------------------------------------------------------------

Exhibit 10.1


Section 4.01. Financial Condition. Except as otherwise set forth therein, the
Annual Financial Statements and the Quarterly Financial Statements fairly
present in all material respects the financial condition of the Company and its
Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, subject, in the case of the Quarterly Financial
Statements, to changes resulting from normal year end audit adjustments and the
absence of footnotes.


Section 4.02. No Change. Since December 31, 2016 there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.


Section 4.03. Corporate Existence; Compliance with Law. Each of the Company and
its Restricted Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization (to the extent
such concepts are applicable under the law of such jurisdiction), except (i)
with respect to the good standing of its Foreign Subsidiaries that do not
constitute a material portion of the business of the Company and its Restricted
Subsidiaries, taken as a whole, and (ii) other than with respect to any
Borrower, where such failure to be in good standing could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, (b)
has the corporate power and authority, and the legal right, to own and operate
its Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, except where the failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction (to the
extent such concepts are applicable under the law of such jurisdiction) where
its ownership, lease or operation of Property or the conduct of its business
requires such qualification, except to the extent that the failure to be so
qualified could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (d) is in compliance with all Requirements of Law except to
the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.


Section 4.04. Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrowers, to borrow hereunder in accordance with the terms and
conditions hereof. Each Loan Party has taken all necessary corporate action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrowers, to authorize the borrowings on
the terms and conditions of this Agreement. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or the execution, delivery, performance, validity or enforceability of
this Agreement or any of the other Loan Documents, except (i) consents,
authorizations, filings and notices described in Schedule 4.04, which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect, (ii) the filings referred to in Section 4.18 and filings
required under the Exchange Act in respect of the transactions contemplated
hereby and (iii) consents, authorizations, filings and notices the failure of
which to obtain could not individually or in the aggregate reasonably be
expected to have a Material Adverse Effect. Each Loan Document has been duly
executed and delivered on behalf of each Loan Party that is a party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute (in each case, assuming due execution by the parties other than the
Loan Parties party thereto), a legal, valid and binding obligation of each Loan
Party that is a party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and (ii) the effect of foreign laws, rules and regulations as they
relate to pledges of Capital Stock in Foreign Subsidiaries.


93

--------------------------------------------------------------------------------

Exhibit 10.1


Section 4.05. No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate or
conflict with any Requirement of Law or any material Contractual Obligation of
the Company or any of its Restricted Subsidiaries and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such material
Contractual Obligation (other than the Liens created by the Security Documents),
except (other than with respect to (i) violations or conflicts with
Organizational Documents and (ii) creation or imposition of Liens) as could not
reasonably be expected to have a Material Adverse Effect.


Section 4.06. No Material Litigation. Except as disclosed on Schedule 4.06, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Company,
threatened by or against the Company or any of its Restricted Subsidiaries or
against any of their respective properties or revenues (a) as of the Closing
Date, with respect to any of the Loan Documents or any of the transactions
contemplated hereby or thereby, or (b) that could reasonably be expected to have
a Material Adverse Effect.


Section 4.07. No Default. Neither the Company nor any of its Restricted
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.


Section 4.08. Ownership of Property; Liens; Insurance. (a) Each of the Company
and its Restricted Subsidiaries has title in fee simple to, or a valid leasehold
interest in, all its real property, and good title to, or a valid leasehold
interest in, all its other tangible Property, except, in each case, as could not
reasonably be expected to have a Material Adverse Effect, and none of such
Property is subject to any Lien except as permitted by Section 7.03.


(b)    The properties of the Company and its Restricted Subsidiaries are insured
with financially sound and reputable insurance companies insurance in at least
such amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.


Section 4.09. Intellectual Property. Except as described on Schedule 4.09 and
except as could not reasonably be expected to have a Material Adverse Effect,
the Company and each of its Restricted Subsidiaries owns, or is licensed to use,
all Intellectual Property necessary for the conduct of its business as currently
conducted. Except as described on Schedule 4.09, no claim has been asserted in
writing to the Company or any of its Restricted Subsidiaries and is pending by
any Person challenging or questioning the use of any such Intellectual Property
or the validity or effectiveness of any such Intellectual Property, nor does the
Company know of any valid basis for any such claim, in each case, that could
reasonably be expected to have a Material Adverse Effect. Except as described on
Schedule 4.09, the use of Intellectual Property by the Company and its
Restricted Subsidiaries does not infringe on the Intellectual Property rights of
any Person in any manner that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.


Section 4.10. Taxes. (a) Except as could not reasonably be expected to have a
Material Adverse Effect, each of the Company and its Restricted Subsidiaries has
filed or caused to be filed all Federal and state income tax returns and other
tax returns that are required to be filed and has paid all taxes shown to be due
and payable on said returns or on any assessments made against it or any of its
Property and all other taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority (other than any amount the validity of
which is currently being contested in good faith by appropriate proceedings and


94

--------------------------------------------------------------------------------

Exhibit 10.1


with respect to which reserves in conformity with GAAP have been provided on the
books of the Company or its Restricted Subsidiaries, as the case may be).


(b)    Except as disclosed to the Lenders in writing prior to the delivery of
such Approved Borrower’s Designation Letter, there is no income, stamp or other
tax of any country, or of any taxing authority thereof or therein (other than
any net income taxes, branch profit taxes and franchise taxes (imposed in lieu
of net income taxes) imposed on any Lender as a result of a present or former
connection between such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from such
Lender’s having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document in such
jurisdiction)), imposed by or in the nature of withholding or otherwise, which
is imposed on any payment to be made by such Approved Borrower pursuant hereto,
or is imposed on or by virtue of the execution, delivery or enforcement of its
Designation Letter or this Agreement.


Section 4.11. Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates or is inconsistent with the
provisions of the Regulations of the Board. If requested by any Lender or the
Administrative Agent, each Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G 3 or FR Form U 1 referred to in Regulation U. None of
the Company or any of its Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying “margin stock”.


Section 4.12. Labor Matters. There are no strikes or other labor disputes
against the Company or any of its Restricted Subsidiaries pending or, to the
knowledge of the Company, threatened that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect. Hours worked by
and payment made to employees of the Company and its Restricted Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters that (individually or in
the aggregate) could reasonably be expected to have a Material Adverse Effect.
All payments due from the Company or any of its Restricted Subsidiaries on
account of employee health and welfare insurance that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect if not
paid have been paid or accrued as a liability on the books of the Company or the
relevant Subsidiary.


Section 4.13. ERISA. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (a) neither a
Reportable Event nor an ERISA Event has occurred during the five year period
prior to the date on which this representation is made or deemed made with
respect to any applicable Plan that is not a Multiemployer Plan, and each such
Plan has complied in all material respects with the applicable provisions of
ERISA and the Code, (b) no termination of a Single Employer Plan has occurred
other than pursuant to a standard termination under Title IV of ERISA, and no
Lien in favor of the PBGC or a Single Employer Plan has arisen on the assets of
the Company and remains in force, during such five-year period, (c) the present
value of all accrued benefits under each Single Employer Plan (based on those
assumptions used to fund such Plans) is as reflected in the actuarial report of
McKonly & Asbury prepared as of December 31, 2015 is accurate and such report
fairly presents the funded status of such Single Employer Plan on the basis set
forth therein, (d) neither the Company nor any Commonly Controlled Entity has
had a complete or partial withdrawal from any Multiemployer Plan that has
resulted or could reasonably be expected to result in liability under ERISA, and
neither the Company nor any Commonly Controlled Entity would become subject to
any liability under ERISA if the Company or any such Commonly Controlled Entity


95

--------------------------------------------------------------------------------

Exhibit 10.1


were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made and (e) no such Multiemployer Plan is in Reorganization or
Insolvent.


Section 4.14. Investment Company Act. No Loan Party is required to be registered
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended.


Section 4.15. Subsidiaries. (a) The Subsidiaries listed on Schedule 4.15(a)
constitute all the Subsidiaries of the Company as of the Closing Date.
Schedule 4.15(a) sets forth as of the Closing Date the name and jurisdiction of
formation of each Subsidiary and, as to each Subsidiary, the percentage of each
class of Capital Stock owned by each Loan Party.


(b)    As of the Closing Date there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than warrants,
options, restricted stock units, restricted stock, phantom stock units, stock
appreciation rights or other similar securities or rights granted to current or
former employees, officers, consultants or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the Company or any
Subsidiary, except as disclosed on Schedule 4.15(b).


Section 4.16. Environmental Matters. Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:


(a)    The Company and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, or otherwise operated by any of them; (iii)
are, and within the period of all applicable statutes of limitation have been,
in compliance with all of their Environmental Permits; and (iv) reasonably
believe that: each of their required Environmental Permits will be timely
renewed and complied with, without material expense; any additional
Environmental Permits that are reasonably expected to be required of any of them
based on anticipated operational changes or proposed or existing Environmental
Laws will be timely obtained and complied with, without material expense; and
compliance with any Environmental Law or Environmental Permit that is or is
reasonably expected to become applicable to any of them based on existing or
proposed Environmental Laws will be timely attained and maintained, without
material expense;


(b)    Materials of Environmental Concern are not present at, on, under, in,
from or about any real property now or, to the knowledge of the Company or any
of its Subsidiaries, formerly owned, leased or operated by the Company or any of
its Subsidiaries, or, to the knowledge of the Company or any of its
Subsidiaries, at any other location (including, without limitation, any location
to which Materials of Environmental Concern have been sent for re-use or
recycling or for treatment, storage, or disposal) which could reasonably be
expected to (i) give rise to Environmental Liability of the Company or any of
its Subsidiaries, (ii) interfere with the Company’s or any of its Subsidiaries’
continued operations, or (iii) impair the fair saleable value of any real
property owned or leased by the Company or any of its Subsidiaries;


(c)    There is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under or relating to any
Environmental Law to which the Company or any of its Subsidiaries is, or to the
knowledge of the Company or any of its Subsidiaries will be, named as a party
that is pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened;




96

--------------------------------------------------------------------------------

Exhibit 10.1


(d)    Neither the Company nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party, in each case, (i) under or relating to the federal Comprehensive
Environmental Response, Compensation, and Liability Act or any similar
Environmental Law, or with respect to exposure to, or releases of or the
disposal or the arranging for disposal or transport for disposal, leaking or
emission of, any Materials of Environmental Concern and (ii) that remains
outstanding and/or imposes ongoing obligations;


(e)    Neither the Company nor any of its Subsidiaries has entered into or
agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to any
Environmental Liability or to compliance with any Environmental Law, in each
case that remains outstanding or imposes ongoing obligations; and


(f)    Neither the Company nor any of its Subsidiaries has assumed or retained,
by contract or operation of law, any Environmental Liability that remains
outstanding or imposes ongoing obligations.


Section 4.17. Accuracy of Information, Etc. No written statement or information
contained in this Agreement, any other Loan Document, the Lender Presentation or
any other document, certificate or statement (other than projections, pro forma
financial information and information of a general economic or industry nature)
furnished from time to time to the Administrative Agent or the Lenders or any of
them pursuant to or in connection with this Agreement or any of the other Loan
Documents, taken as a whole, by or on behalf of any Loan Party for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Lender Presentation, as
of the Closing Date), as modified or supplemented by any other information so
furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading, when taken as a whole. The projections and pro forma financial
information contained in the materials referenced above and all Projections
delivered pursuant to Section 6.02(c) are based upon good faith estimates and
assumptions believed by management of the Company to be reasonable at the time
made, it being recognized that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.


Section 4.18. Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof.


(b)    [Reserved].


(c)    Each Mortgage is effective to create in favor of the Collateral Agent,
for the benefit of the Secured Parties, a legal, valid, enforceable and
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in and to the Mortgaged Property described therein and proceeds
thereof, prior and superior in right to any other Person (other than Persons
holding Liens or other encumbrances or rights permitted by such Mortgage or
Section 7.03). Schedule 4.18(c) lists, as of the Closing Date, each parcel of
owned real property located in the United States and held by the Company or any
of its Domestic Subsidiaries that has a value, in the reasonable opinion of the
Company, in excess of $5,000,000.




97

--------------------------------------------------------------------------------

Exhibit 10.1


Section 4.19. Solvency. As of the Closing Date, the Loan Parties (taken as a
whole) are, and after giving effect to the incurrence of all Indebtedness and
obligations being incurred in connection herewith, will be, Solvent.


Section 4.20. Sanctioned Persons. None of the Company, any of its Subsidiaries
or, to the knowledge of the Company, any director, officer or employee of the
Company or any of its Subsidiaries is a Person listed in any Sanctions-related
list of designated Persons maintained by OFAC, the U.S. Department of State, the
United Nations Security Council, the European Union or Her Majesty’s Treasury,
or owned 50% or more, directly or indirectly, by any Person or Persons included
on any such list; nor is the Company or any of its Subsidiaries located,
organized or resident in a country or territory where such location,
organization or residency would make it a target of Sanctions. The Company and
its Subsidiaries have instituted and maintain policies and procedures designed
to ensure continued compliance with Sanctions.


Section 4.21. Foreign Corrupt Practices Act. Except as could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, none of the Company or any of its Subsidiaries or, to the knowledge of
the Company, any director, officer or employee of the Company or any of its
Subsidiaries has, in the past three years, committed a violation of applicable
Sanctions, applicable anti-money laundering laws, or the United States Foreign
Corrupt Practices Act of 1977, as amended (the “FCPA”), or any other applicable
anti-corruption law, and have instituted and maintain policies and procedures
designed to ensure continued compliance therewith.


Section 4.22. Use of Proceeds. The Borrowers will use the proceeds of the Loans
only for the purposes specified in Section 6.10. No Borrowing or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement will
violate Sanctions or any applicable anti-corruption laws.


ARTICLE 5
CONDITIONS PRECEDENT


Section 5.01. Conditions to Effectiveness of this Agreement and the Initial
Extension of Credit. The agreement of each Lender to make the initial extension
of credit requested to be made by it under this Agreement on the Closing Date is
subject to the satisfaction of each of the Lenders, prior to or concurrently
with the making of such extension of credit on the Closing Date, of the
following conditions precedent:


(a)    The Administrative Agent shall have received in .pdf format (followed
promptly by originals) and unless otherwise specified, properly executed by a
Responsible Officer of the signing Loan Party and by each other party thereto,
each in form and substance reasonably satisfactory to the Administrative Agent
and its legal counsel:


(i)    executed counterparts of (i) the Amendment and Restatement Agreement duly
executed by the Lenders, the Loan Parties, the Administrative Agent and the
Collateral Agent and (ii) the Consent and Reaffirmation duly executed by the
Loan Parties;


(ii)    a Term Loan Borrowing Request and a Standby Borrowing Request;


(iii)    certificates of good standing from the secretary of state of the state
of organization of each Loan Party, customary certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party certifying true and complete copies


98

--------------------------------------------------------------------------------

Exhibit 10.1


of the organizational documents attached thereto and evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date;


(iv)    customary legal opinions from (x) Fried, Frank, Harris, Shriver &
Jacobson LLP, New York and Delaware counsel to the Loan Parties and (y) the
general counsel of the Company, in each case, in form and substance reasonably
satisfactory to the Administrative Agent;


(v)    a certificate of a Responsible Officer certifying that the conditions in
Sections 5.01(d) and (e) have been satisfied; and


(vi)    a solvency certificate from a Responsible Officer of the Company (after
giving effect to the Transactions) substantially in the form attached hereto as
Exhibit L.


(b)    [Reserved.]


(c)    [Reserved.]


(d)    The representations and warranties set forth in Article 4 shall be true
and correct in all material respects on and as of the Closing Date; provided
that to the extent such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided further, that any representation or warranty that is
qualified by materiality shall be true and correct in all respects.


(e)    At the time of and immediately after giving effect to the initial
Borrowing on the Closing Date, no Default or Event of Default shall have
occurred and be continuing.


(f)    The Administrative Agent shall have received at least three (3) Business
Days prior to the Closing Date all documentation and other information in
respect of the Borrowers and the Subsidiary Guarantors required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, that has been reasonably requested in writing by it at
least ten (10) Business Days prior to the Closing Date.


(g)    [Reserved.]


(h)    Substantially concurrently with the initial Borrowing on the Closing
Date, all outstanding Indebtedness of the Company under the 2018 Senior Notes
shall have been repaid in full (or satisfied and discharged in accordance with
Section 4.1 of the 2008 Indenture).


(i)    All fees and expenses (in the case of expenses, to the extent invoiced at
least three Business Days prior to the Closing Date (except as otherwise
reasonably agreed by the Borrowers)) required to be paid hereunder on the
Closing Date shall have been paid, or shall be paid substantially concurrently
with the initial Borrowing on the Closing Date.


(j)    The Brand Disposition shall have been consummated prior to the Closing
Date (it being understood that this condition is satisfied).




99

--------------------------------------------------------------------------------

Exhibit 10.1


Section 5.02. First Borrowing By Each Approved Borrower. On the date of any
Approved Borrower’s initial Borrowing hereunder, the obligations of the
Revolving Credit Lenders to make Loans to such Approved Borrower are subject to
the satisfaction (or waiver in accordance with Section 10.01) of each of the
conditions set forth in Section 5.03 and the following further conditions:


(a)    The Administrative Agent shall have received a favorable written opinion
of the general counsel of such Approved Borrower dated as of a recent date and
addressed to the Lenders, in form and substance reasonably acceptable to the
Administrative Agent, subject to necessary changes to reflect local law.


(b)    The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation (or such other analogous documents),
including all amendments thereto, of such Approved Borrower, certified as of a
recent date by the Secretary of State (or other appropriate Governmental
Authority) of the state (or country) of its organization or such other evidence
as is reasonably satisfactory to the Administrative Agent, and a certificate as
to the good standing (or other analogous certification to the extent available)
of such Approved Borrower as of a recent date, from such Secretary of State (or
other appropriate Governmental Authority) or such other evidence reasonably
acceptable to the Administrative Agent; (ii) a certificate of the Secretary or
Assistant Secretary of such Approved Borrower dated the date on which such Loans
are to be made and certifying (A) that attached thereto is a true and complete
copy of the by-laws (or such other analogous documents to the extent available)
of such Approved Borrower as in effect on the date of such certificate and at
all times since a date prior to the date of the resolution of such Approved
Borrower described in item (B) below, (B) that attached thereto is a true and
complete copy of resolutions adopted by the board of directors of such Approved
Borrower authorizing the execution, delivery and performance of the Designation
Letter delivered by such Approved Borrower and the borrowings hereunder by such
Approved Borrower, and that such resolutions have not been modified, rescinded
or amended and are in full force and effect, (C) that the certificate or
articles of incorporation (or other analogous documents) of such Approved
Borrower have not been amended since the date of the last amendment thereto
shown on the certificate of good standing (or other analogous certification or
such other evidence reasonably acceptable to the Administrative Agent) furnished
pursuant to clause (i) above, and (D) as to the incumbency and specimen
signature of each officer of such Approved Borrower executing the Designation
Letter delivered by such Approved Borrower or any other document delivered in
connection herewith or therewith; (iii) a certificate of another officer of such
Approved Borrower as to the incumbency and signature of the Secretary or such
Assistant Secretary of such Approved Borrower executing the certificate pursuant
to (ii) above; and (iv) such other documents as the Lenders or counsel for the
Administrative Agent, may reasonably request.


(c)    The Administrative Agent shall have received (with sufficient copies for
each Lender) a Designation Letter, duly executed by such Approved Borrower and
the Company and acknowledged by the Administrative Agent.


(d)    The Administrative Agent shall have received certificates of each of the
Company and the applicable Approved Borrower, dated such date and signed, in the
case of the Company, by a Responsible Officer of the Company, and in the case of
any Borrower other than the Company, a Responsible Officer of such Borrower,
confirming compliance with the conditions precedent set forth in paragraphs (a)
and (b) of Section 5.03.


(e)    To the extent required, the Company and/or such Approved Borrower shall
have executed and delivered one or more Revolving Credit Notes to each Lender
that has requested delivery of the same pursuant to Section 2.08(e).




100

--------------------------------------------------------------------------------

Exhibit 10.1


(f)    The Administrative Agent shall have received such other documents or
information as the Administrative Agent may reasonably require, including any
documents or information requested by any Lender through the Administrative
Agent (such as documents or information in connection with any Lender’s “know
your customer” requirements), so long as the Administrative Agent shall have
requested such documents or information a reasonably period of time prior to
such date.


(g)    Upon the satisfaction of the conditions precedent set forth in this
Section 5.02, such Approved Borrower shall become a Borrower hereunder with the
same force and effect as if originally named as a Borrower hereunder. The rights
and obligations of each Borrower hereunder shall remain in full force and effect
notwithstanding the addition of any new Borrower as a party to this Agreement.


Section 5.03. Conditions to each Extension of Credit. The agreement of each
Lender to make any extension of credit (other than pursuant to Section 3.05 or a
continuation or conversion of a Loan in accordance with the terms of this
Agreement and except as otherwise expressly provided in Section 2.24) requested
to be made by it hereunder on any date (including, without limitation, its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:


(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (except that any representation and
warranty that is qualified by materiality shall be true and correct in all
respects) on and as of such date as if made on and as of such date (except to
the extent such representations and warranties are specifically made as of a
particular date, in which case such representations and warranties shall be true
and correct in all material respects (except that any representation and
warranty that is qualified by materiality shall be true and correct in all
respects) as of such date).


(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.


(c)    Notice. The Administrative Agent shall have received a Borrowing Request
requesting such extension of credit to the extent required hereunder.


Each borrowing (other than pursuant to Section 3.05 or a continuation or
conversion of a Loan in accordance with the terms of this Agreement and except
as otherwise expressly provided in Section 2.24) by and issuance of a Letter of
Credit on behalf of any Borrower hereunder shall constitute a representation and
warranty by the Company as of the date of such extension of credit that the
conditions contained in paragraphs (a) and (b) of this Section 5.03 have been
satisfied.
ARTICLE 6
AFFIRMATIVE COVENANTS


The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (other than any Letter of Credit that has
been Cash Collateralized or backstopped by a back-stop Letter of Credit in a
manner reasonably satisfactory to the Administrative Agent and the applicable
Issuing Lender) or any Loan or other amount is owing to any Lender or any Agent
hereunder or under any other Loan Document, the Company shall and shall cause
its Restricted Subsidiaries to:


101

--------------------------------------------------------------------------------

Exhibit 10.1


Section 6.01. Financial Statements. Furnish to the Administrative Agent (on
behalf of and for distribution to the applicable Lenders):


(a)    promptly after available, but in any event within 90 days after the end
of each fiscal year of the Company, a copy of the audited consolidated balance
sheet of the Company and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of operations and of cash
flows for such year, setting forth in each case in comparative form the figures
as of the end of and for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by PricewaterhouseCoopers LLP or other independent certified
public accountants of nationally recognized standing other than with respect to
or resulting from (i) the maturity of any Indebtedness or (ii) any potential
inability to satisfy any financial covenant (including the Financial Covenants)
on a future date or for a future period; and


(b)    promptly after available, but in any event not later than 45 days after
the end of each of the first three fiscal quarterly periods of each fiscal year
of the Company (commencing with the fiscal quarter ending March 31, 2017), the
unaudited consolidated (i) balance sheet of the Company and its consolidated
Subsidiaries as at the end of such quarter, (ii) statements of operations for
such quarter and the portion of the fiscal year through the end of such quarter
and (iii) statements of cash flows for the portion of the fiscal year through
the end of such quarter, setting forth in the case of clause (i) in comparative
form the figures as of the end of the previous fiscal year and in the case of
clauses (ii) and (iii) in comparative form the figures for the corresponding
periods in the previous fiscal year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year end audit
adjustments);


all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein), subject, in the case of financial statements delivered
pursuant to clause (b), to the absence of footnotes and to normal year end audit
adjustments.
Section 6.02. Certificates; Other Information. Furnish to the Administrative
Agent (on behalf of and for distribution to the applicable Lenders):


(a)    [Reserved];


(b)    concurrently with the delivery of any financial statements pursuant to
Section 6.01, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, except as specified in such
certificate, no Default or Event of Default has occurred and is continuing, (ii)
(x) a Compliance Certificate containing all information and calculations
necessary for determining compliance by the Company and its Restricted
Subsidiaries with the Financial Covenants as of the last day of the fiscal
quarter or fiscal year of the Company, as the case may be and (y) to the extent
not previously disclosed to the Collateral Agent, a listing of any Recordable
Intellectual Property acquired by the Company or any Subsidiary Guarantor since
the date of the most recent list delivered pursuant to this clause (y) (or, in
the case of the first such list so delivered, since the Closing Date) (and
concurrently with or promptly after delivery of such certificate, the Company
shall deliver or cause to be delivered signed intellectual property security
agreements with respect to any Recordable Intellectual Property listed thereon),
(iii) to the extent that the Company has designated any Unrestricted Subsidiary,
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements, (iv) a description of the Designated
Bilateral Letters of Credit issued during the preceding fiscal quarter and (v)
in the case of a certificate delivered concurrently with the delivery of the


102

--------------------------------------------------------------------------------

Exhibit 10.1


financial statements referred to in Section 6.01(a), beginning with the fiscal
year ending December 31, 2018, such certificate shall also set forth the
Company’s calculation of Excess Cash Flow;


(c)    promptly after available, and in any event no later than 90 days after
the end of each fiscal year of the Company, a reasonably detailed consolidated
budget for the following fiscal year in form and substance reasonably
satisfactory to the Administrative Agent (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on good faith
estimates and assumptions believed by such Responsible Officer to be reasonable
at the time made (it being recognized that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount);


(d)    within 45 days (or, in the case of the fourth fiscal quarter of any
fiscal year, 90 days) after the end of each fiscal quarter of the Company, a
narrative discussion and analysis of the financial condition and results of
operations of the Company and its Restricted Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the comparable periods of the
previous fiscal year;


(e)    within five days after the same are sent, copies of all financial
statements and reports that the Company generally sends to the holders of any
class of its debt securities or public equity securities and, within five days
after the same are filed, copies of all financial statements and reports that
the Company may make to, or file with, the SEC;


(f)    promptly after the request by any Lender through the Administrative
Agent, all documentation and other information that such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act;


(g)    to the extent required under Section 6.05, annual renewals of any flood
insurance policy or force-placed flood insurance policy; and


(h)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Company or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably request; provided that neither the Company nor any of its Restricted
Subsidiaries shall be required to furnish such other information to the extent
that the Company or such Restricted Subsidiary has determined in good faith that
(x) it is prohibited from furnishing such other information by a Requirement of
Law or a Contractual Obligation (it being understood and agreed that this
Section 6.02(h) shall not be applied to augment the periodic reporting
obligations of the Company under this Agreement), (y) constitutes non-financial
trade secrets or non-financial proprietary information or (z) such information
is subject to attorney-client or similar privilege or constitutes attorney work
product.


As to any information contained in materials furnished pursuant to Section
6.02(e), the Company shall not be separately required to furnish such
information under Section 6.01(a) or (b) or under paragraph (d) above, but the
foregoing shall not be in derogation of the obligation of the Company to furnish
the information and materials described in Section 6.01(a) or (b) or under
paragraph (d) above at the times specified therein. Documents required to be
delivered pursuant to Section 6.01(a) or (b) or Section 6.02(b), (d) or (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and shall be deemed to have been delivered
on the date (i) on which the Company


103

--------------------------------------------------------------------------------

Exhibit 10.1


posts such documents, or provides a link thereto, on the Company’s website on
the Internet and gives written notice thereof to the Administrative Agent; or
(ii) on which such documents are posted on a U.S. government website or on the
Company’s behalf on an Internet or intranet website, if any, in each case, to
which the Administrative Agent has access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent).
Section 6.03. Payment of Taxes. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations and liabilities in respect of taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, except (x) where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the Company or
its Restricted Subsidiaries, as the case may be or (y) as could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.


Section 6.04. Conduct of Business and Maintenance of Existence; Compliance. (i)
Preserve, renew and keep in full force and effect its organizational existence
in its jurisdiction of organization, except (other than with respect to the
Company) where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case of clauses
(i) and (ii), as otherwise permitted by Section 7.04 of this Agreement or
Section 5.04 of the Guarantee and Collateral Agreement and except, in the case
of clause (ii), to the extent that failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
and (iii) comply with all Contractual Obligations and Requirements of Law (x) in
the case of the USA PATRIOT Act and the FCPA, in all material respects and (y)
otherwise, except to the extent that failure to comply therewith could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


Section 6.05. Maintenance of Property; Insurance. (i) Keep all Property and
systems necessary in its business in good working order and condition, ordinary
wear and tear excepted and except where failure to do so could individually or
in the aggregate not reasonably be expected to have a Material Adverse Effect,
(ii) maintain with financially sound and reputable insurance companies insurance
on all its Property in at least such amounts and against at least such risks
(but including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business and (iii) notwithstanding
anything herein to the contrary, with respect to each Mortgaged Property, if at
any time the area in which the buildings and other improvements (as described in
the applicable Mortgage) are located is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), obtain flood insurance from such providers, on such
terms and in such reasonable total amount as the Collateral Agent and the
Co-Collateral Agent may from time to time reasonably require, and otherwise to
ensure compliance with the NFIP as set forth in the Flood Laws. Following the
Closing Date, the Company shall deliver to the Collateral Agent and the
Co-Collateral Agent annual renewals of each flood insurance policy or annual
renewals of each force-placed flood insurance policy required pursuant to any
Loan Document, as applicable. In connection with any amendment to this Agreement
pursuant to which any increase, extension, or renewal of Loans is contemplated
(each, a “MIRE Amendment”), the Company shall cause to be delivered to the
Collateral Agent and the Co-Collateral Agent for any Mortgaged Property, a Flood
Determination Form, Company Notice and Evidence of Flood Insurance, as
applicable; provided that no such MIRE Amendment shall be effective until the
earlier to occur of (a) 30 days from the date the Collateral Agent and the
Co-Collateral Agent are given notice of a MIRE Amendment and (b) the Collateral
Agent and the Co-Collateral


104

--------------------------------------------------------------------------------

Exhibit 10.1


Agent confirming all flood insurance diligence has been completed to the
reasonable satisfaction of the Collateral Agent and the Co-Collateral Agent.


Section 6.06. Inspection of Property; Books and Records; Discussions;
Maintenance of Ratings. (a) (i) Keep proper books of records and account in
which true and correct entries in conformity with GAAP and all Requirements of
Law shall be made of all dealings and transactions in relation to its business
and activities and (ii) permit the Administrative Agent or any representatives
thereof and, after the occurrence and during the continuance of an Event of
Default, the Administrative Agent and representatives of the Administrative
Agent or any Lender, to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time and as
often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of the Company and its Restricted
Subsidiaries with officers and employees of the Company and its Restricted
Subsidiaries and with its independent certified public accountants; provided
that unless an Event of Default shall have occurred and be continuing, (x) the
Administrative Agent and its representatives shall not have the right to make
visits or inspections on more than two occasions during any fiscal year and (y)
no more than one visit by the Administrative Agent or its representatives in any
fiscal year shall be at the expense of the Company. Notwithstanding the
foregoing, the Company and its Restricted Subsidiaries shall not be required to
disclose any information to the extent that the Company or such Restricted
Subsidiary has determined in good faith that (x) it is prohibited from
furnishing such other information by a Requirement of Law or a Contractual
Obligation (it being understood and agreed that this Section 6.06 shall not be
applied to augment the periodic reporting obligations of the Company under this
Agreement), (y) constitutes non-financial trade secrets or non-financial
proprietary information or (z) such information is subject to attorney-client or
similar privilege or constitutes attorney work product.


(b)    Use commercially reasonable efforts to cause the Term Loan Facility to be
continuously rated (but no specific rating) by S&P and Moody’s on a public
basis, and use commercially reasonable efforts to maintain a public corporate
rating (but no specific rating) from S&P and a public corporate family rating
(but no specific rating) from Moody’s, in each case in respect of the Company.


Section 6.07. Notices. Promptly give notice to the Administrative Agent (on
behalf of and for distribution to the applicable Lenders) of:


(a)    the occurrence of any Default or Event of Default;


(b)    any (i) default or event of default under any Contractual Obligation of
the Company or any of its Restricted Subsidiaries (and in the case of any such
default or event of default other than by the Company or any of its Restricted
Subsidiaries, which the Company has actual knowledge of) or (ii) litigation,
investigation or proceeding which may exist at any time between the Company or
any of its Restricted Subsidiaries and any Governmental Authority, that in the
case of either (i) or (ii) of this clause (b) could reasonably be expected to
have a Material Adverse Effect;


(c)    any litigation or proceeding directly affecting the Company or any of its
Restricted Subsidiaries (i) which, individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect or (ii) which
relates to any Loan Document; and


(d)    the following events, as soon as possible and in any event within 30 days
after the Company knows or has reason to know thereof: (i) the occurrence of any
Reportable Event with respect to any Plan that is a Single Employer Plan, a
failure to make any required contribution to a Plan, the creation of any Lien in
favor of the PBGC or a Plan on the assets of the Company or any withdrawal by
the Company or any


105

--------------------------------------------------------------------------------

Exhibit 10.1


Commonly Controlled Entity from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Company or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan or Multiemployer
Plan, and in each case in clauses (i) and (ii) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect;


(e)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.


Each notice pursuant to this Section 6.07 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action, if any, the Company or the relevant Restricted
Subsidiary proposes to take with respect thereto.
Section 6.08. Additional Collateral, Etc. (a) With respect to any Property
acquired after the Closing Date by the Company or any Subsidiary Guarantor
(other than (w) any interest in real property or any Property described in
paragraph (b) of this Section 6.08, (x) any Property subject to a Lien permitted
by Section 7.03(g) or (y) Property acquired by an Excluded Subsidiary) as to
which the Collateral Agent, for the benefit of the Secured Parties, does not
have a perfected Lien, promptly (i) execute and deliver to the Collateral Agent
such amendments to the Guarantee and Collateral Agreement and such other
documents (including intellectual property security agreements) as the
Collateral Agent reasonably deems necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
such Property (to the extent such Property is of a type that would constitute
Collateral as described in the Guarantee and Collateral Agreement) and (ii) take
all actions reasonably necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest (subject, except in the case of the pledge of Capital Stock of any
Subsidiary, to Liens permitted by Section 7.03) in such Property (to the extent
required by the Guarantee and Collateral Agreement), including without
limitation, the filing of Uniform Commercial Code financing statements and/or
intellectual property security agreements as may be required by the Guarantee
and Collateral Agreement or as may be reasonably requested by the Collateral
Agent.


(b)    With respect to any fee simple interest in any real property having a
value (together with improvements thereof) of at least $5,000,000 acquired after
the Closing Date by the Company or any Subsidiary Guarantor (or owned by any
Person that becomes a Subsidiary Guarantor), the Company shall notify the
Collateral Agent and the Co-Collateral Agent promptly after the Borrower obtains
knowledge thereof, to permit the Collateral Agent and the Co-Collateral Agent to
comply with the Flood Insurance Laws, and within 90 days following the date of
such acquisition of such real property or the date on which such Person becomes
a Subsidiary Guarantor (or such longer period as the Collateral Agent and the
Co-Collateral Agent shall reasonably agree or as may be reasonably required to
permit completion of flood insurance diligence by the Collateral Agent and the
Co-Collateral Agent), (i) execute and deliver a Mortgage in favor of the
Collateral Agent, for the benefit of the Secured Parties, covering such real
property, (ii) if requested by the Collateral Agent, deliver to the Collateral
Agent (A) a lender’s title insurance policy, in form and substance reasonably
acceptable to the Collateral Agent, insuring such Mortgage as a first lien on
such Mortgaged Property (subject only to Liens permitted by Section 7.03),
(B) an American Land Title Association/American Congress of Surveying and
Mapping (ALTA/ACSM) form of survey by a duly registered and licensed land
surveyor for which all necessary fees have been paid dated a date reasonably
acceptable to the Collateral Agent, certified to the Collateral Agent and the
title company in a manner reasonably satisfactory to the Collateral Agent,
(C) to the extent required by Financial Institutions Reform, Recovery, and
Enforcement Act of 1989, Pub.L. 101-73, 103 Stat. 183, enacted August 9, 1989,
or any other applicable law, an appraisal, and (D) an opinion of local counsel
reasonably satisfactory to the Collateral


106

--------------------------------------------------------------------------------

Exhibit 10.1


Agent. No later than 30 days (or such later date as the Collateral Agent or
Co-Collateral Agent shall reasonably agree) prior to the date on which a
Mortgage is executed and delivered pursuant to this Section 6.08(b), in order to
comply with the Flood Laws, the Collateral Agent and the Co-Collateral Agent
shall have received the following documents (collectively, the “Flood
Documents”), in form and substance reasonably satisfactory thereto: (1) a
completed standard “life of loan” flood hazard determination form (a “Flood
Determination Form”), (2) if the improvement(s) to the applicable improved real
property is located in a special flood hazard area, a notification to the
Company (“Company Notice”) and (if applicable) notification to the Company that
flood insurance coverage under the National Flood Insurance Program (“NFIP”) is
not available because the community does not participate in the NFIP,
(3) documentation evidencing the Company’s receipt of the Company Notice (e.g.,
countersigned Company Notice, return receipt of certified U.S. Mail, or
overnight delivery), and (4) if the Company Notice is required to be given and
flood insurance is available in the community in which the property is located,
evidence of flood insurance reasonably satisfactory to the Collateral Agent and
the Co-Collateral Agent (any of the foregoing being “Evidence of Flood
Insurance”). Notwithstanding anything to the contrary contained herein, if
either the Collateral Agent or the Co-Collateral Agent are unable or fail to
complete flood insurance diligence to its reasonable satisfaction so as to
permit the Company or any Subsidiary Guarantor to deliver a Mortgage as required
by this Section 6.08(b), then so long as the Company or such Subsidiary
Guarantor otherwise has complied with this Section 6.08(b), the Company or such
Subsidiary Guarantor shall have no obligation hereunder to deliver such Mortgage
(and no Event of Default shall be deemed to arise from the Company’s or such
Subsidiary Guarantor’s failure to deliver such Mortgage) unless and until both
the Collateral Agent and the Co-Collateral Agent completes such flood insurance
diligence to their reasonable satisfaction (after which the Company or such
Subsidiary Guarantor shall have a period of 30 additional days following written
notification thereof to execute and deliver such Mortgage).


If at any time while this Agreement is in effect Bank of America, N.A. ceases to
be a Lender, then there shall no longer be a Co-Collateral Agent hereunder, and
all consent or approval rights of Co-Collateral Agent contained in this
Agreement (including, without limitation, in Section 6.05 and this Section
6.08(b)) shall be deemed to be satisfied by the consent or approval of the
Collateral Agent; provided, however, that at any time thereafter, the Required
Lenders may elect to designate and appoint a successor Co-Collateral Agent,
which successor Co-Collateral Agent shall be (i) a Lender, (ii) a bank with an
office in New York, New York, or an Affiliate of any such bank, and (iii)
reasonably satisfactory to the Company, in which event such successor
Co-Collateral Agent shall become vested with all the rights, powers, privileges
and duties of the Co-Collateral Agent hereunder.
(c)    With respect to any new Subsidiary (other than an Excluded Subsidiary)
created or acquired after the Closing Date (which, for the purposes of this
paragraph, shall include any existing Subsidiary that ceases to be an Excluded
Subsidiary), by the Company or any of its Restricted Subsidiaries (other than by
an Excluded Subsidiary), within 45 days following the date of such creation or
acquisition (or such longer period as the Collateral Agent shall reasonably
agree), (i) execute and deliver to the Collateral Agent such amendments to the
Guarantee and Collateral Agreement as the Collateral Agent deems necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by the Company or any Subsidiary Guarantor (to
the extent such Capital Stock is of a type that would constitute Collateral as
described in the Guarantee and Collateral Agreement), (ii) deliver to the
Collateral Agent the certificates representing such Capital Stock (to the extent
such Capital Stock is of a type that would constitute Collateral as described in
the Guarantee and Collateral Agreement), together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the Company or
such Subsidiary Guarantor, as the case may be and (iii) cause such new
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement and
(B) to take such actions necessary or advisable to grant to the Collateral Agent
for the benefit of the Secured Parties a perfected first


107

--------------------------------------------------------------------------------

Exhibit 10.1


priority security interest (subject, except in the case of the pledge of any
Capital Stock of any Subsidiary, to Liens permitted by Section 7.03) in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary to the extent required by the Guarantee and Collateral
Agreement, including, without limitation, the filing of Uniform Commercial Code
financing statements and intellectual property security agreements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law and if reasonably requested by the Collateral Agent, with respect to any
Subsidiary other than an Immaterial Subsidiary, deliver to the Collateral Agent
customary legal opinions relating to the matters described above.


(d)    The Co-Collateral Agent shall not have any duties or obligations except
those expressly set forth in Section 6.05 and Section 6.08. Without limiting the
generality of the foregoing, the Co-Collateral Agent is not subject to any
fiduciary or other implied duties, nor has any duty or obligation to any Lender
or participant or any other Person as a result of the Co-Collateral Agent’s
rights under Section 6.05 and Section 6.08.


Section 6.09. Further Assurances. From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Collateral Agent may reasonably request
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Collateral Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the Company or any Restricted Subsidiary which may be deemed to be part of the
Collateral) pursuant hereto or thereto. Upon the exercise by the Collateral
Agent or any Lender of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording, qualification or authorization of any Governmental Authority, the
Company will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Collateral Agent or such Lender may be required to obtain from the
Company or any of its Restricted Subsidiaries for such governmental consent,
approval, recording, qualification or authorization.


Section 6.10. Use of Proceeds. The proceeds of the Initial Term Loans, together
with the proceeds of the Revolving Credit Loans made on the Closing Date, were
used (x) to refinance all of the loans and commitments outstanding under the
Original Credit Agreement, (y) to redeem, repurchase and/or satisfy and
discharge the 2018 Senior Notes and (z) in each case, to pay related fees and
expenses. The proceeds of the Term B-1 Loans made on the Amendment No. 1
Effective Date, shall be used solely to (x) to refinance all of the outstanding
Initial Term Loans under the Existing Credit Agreement and (y) to pay related
fees and expenses. The proceeds of the Revolving Credit Loans and the Letters of
Credit shall be used after the Closing Date to (x) fund working capital and for
general corporate purposes of the Company and its subsidiaries (including
capital expenditures and Permitted Acquisitions) and (y) pay fees and expenses
in connection with the Transactions.


Section 6.11. Designation of Subsidiaries. The board of directors of the Company
may at any time designate any Restricted Subsidiary (other than an Approved
Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (a) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (b) the Company shall be in compliance with the Financial Covenants
on a Pro Forma Basis as of the last day of the most recently ended Test Period
at the time of such designation and (c) at least ten days prior to the
designation of any Unrestricted Subsidiary as a Restricted Subsidiary, the
Lenders shall have received all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering requirements, including the PATRIOT Act, with respect to such
Subsidiary. The designation


108

--------------------------------------------------------------------------------

Exhibit 10.1


of any Subsidiary as an Unrestricted Subsidiary shall constitute an Investment
by the Company and its Subsidiaries therein at the date of designation in an
amount set forth in the definition of “Investment”. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.


Section 6.12. Post Closing Matters.
  
(a)    By the date that is 90 days after the Closing Date, as such time period
may be extended, from time to time, in the Administrative Agent’s reasonable
discretion, not to be unreasonably withheld or delayed,  the applicable Loan
Party shall deliver to the Administrative Agent, unless otherwise agreed by the
Administrative Agent in its sole reasonable discretion, the following items, in
form and substance reasonably satisfactory to the Administrative Agent: (i) such
amendments to the Mortgages of such Loan Party to the extent reasonably
necessary to effectuate the transactions contemplated hereby, (ii) mortgage
modification or bring-down endorsements to the applicable loan policies of title
insurance, to the extent such endorsements are reasonably available in the
applicable jurisdiction, confirming that each of such policies remains in full
force and effect notwithstanding the amendment of the obligations secured by the
applicable Mortgage, and (iii) such other documentation as may be reasonably
requested by the Administrative Agent in connection therewith (including local
counsel opinions solely with respect to enforceability of any such amendments to
the Mortgages, or to the extent that amendments are not reasonably necessary,
confirming that the Mortgages continue in full force and effect as enforceable
Liens securing the obligations of the applicable Loan Party, as such obligations
have been amended). Insofar as these properties do not have a value (together
with improvements) in excess of $5 million, the Lenders hereby instruct the
Administrative Agent to, without further action by the Lenders, within 90 days
after the Closing Date release and terminate those certain existing Mortgages
encumbering properties located at 200 South Jackson Road, Ludington, MI, and 155
Burson Street, East Stroudsburg, PA.


(b)    No later than 90 days subsequent to the Closing Date (or such later date
as may be reasonably agreed to by the Administrative Agent), the Company shall
execute and deliver, or cause to be executed and delivered, such instruments,
certificates or documents, and take such actions, as the Collateral Agent may
reasonably request in order to create in favor of the Collateral Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in, all right, title of the Company in the aircraft collateral described in
Schedule 6.12 under the heading “Civil Aircraft Airframe and Engines Collateral”
and proceeds thereof, which Lien shall be prior to all other Liens on such
aircraft collateral in existence on the date hereof except for Liens permitted
by the Credit Agreement and in connection therewith, cause to be delivered to
the Collateral Agent customary legal opinions relating to the matters described
above.


(c)    No later than 20 days subsequent to the Closing Date (or such later date
as may be reasonably agreed to by the Administrative Agent), the Company shall
cause to be delivered to the Collateral Agent the promissory notes described in
Schedule 6.12 under the heading “Notes Collateral”, in each case, either
endorsed in blank or accompanied by an executed transfer form in blank by the
pledgor thereof.


ARTICLE 7
NEGATIVE COVENANTS


The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (other than any Letter of Credit that has
been Cash Collateralized or backstopped by a back-stop Letter of Credit in a
manner reasonably satisfactory to the Administrative Agent and the applicable


109

--------------------------------------------------------------------------------

Exhibit 10.1


Issuing Lender) or any Loan or other amount is owing to any Lender or any Agent
hereunder or under any other Loan Document, the Company shall not, and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly:
Section 7.01. Financial Covenants.
 
(a)    permit the Total Net Leverage Ratio on a Pro Forma Basis as at the last
day of any Test Period to exceed (x)  in the case of any Test Period ended on or
before December 31, 2018, 3.75:1.00 and (y) in the case of any Test Period
ending after December 31, 2018, 3.50:1.00; provided that, notwithstanding the
foregoing, the maximum permitted Total Net Leverage Ratio set forth in clauses
(x) and (y) above shall be increased by 0.50 for a period of one year following
the consummation of any Significant Acquisition; provided, further, that such
increase shall not be cumulative in the event that more than one Significant
Acquisition is consummated within the same 12-month period; and


(b)    without the written consent of the Majority Revolving Credit Facility
Lenders, permit the ratio of Consolidated EBITDA to Consolidated Interest
Charges, on a Pro Forma Basis as at the last day of any Test Period to be less
than 3.00:1.00.


Section 7.02. Limitation on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness, except:


(a)    (i) Indebtedness of any Loan Party pursuant to any Loan Document
(including Indebtedness incurred pursuant to Section 2.24, Section 2.29 or
Section 2.30) and (ii) up to $25,000,000 of additional Initial Revolving Credit
Commitments hereunder;


(b)    Indebtedness of the Company to any Restricted Subsidiary or of any
Restricted Subsidiary to the Company or any other Restricted Subsidiary, in each
case so long as any such Indebtedness owing by a Loan Party to a non-Loan Party
is subordinated to the Obligations pursuant to an Affiliate Subordination
Agreement;


(c)    Indebtedness (including without limitation, Capital Lease Obligations)
incurred to finance the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently or within 270 days following the acquisition,
construction, repair, replacement or improvement of the applicable asset;
provided, further that the aggregate outstanding principal amount of all such
Indebtedness shall not exceed $35,000,000 at any time outstanding, and Permitted
Refinancing thereof (including successive refinancings);


(d)    Indebtedness outstanding on the Closing Date and listed on
Schedule 7.02(d) and any Permitted Refinancing thereof (including successive
refinancings);


(e)    Guarantee Obligations of the Company or any of its Restricted
Subsidiaries in respect of Indebtedness permitted under this Section 7.02,
provided, that no Guarantee Obligations of any Restricted Subsidiary of any
Indebtedness permitted under Section 7.02(j) shall be permitted unless such
Restricted Subsidiary is a Subsidiary Guarantor;


(f)    Indebtedness in respect of the 2018 Notes pending their satisfaction and
discharge, or redemption and/or repurchase with the proceeds of the Initial Term
Loans;


(g)    Credit Agreement Refinancing Debt;


110

--------------------------------------------------------------------------------

Exhibit 10.1




(h)    Indebtedness incurred to finance deferred insurance premiums in the
ordinary course of business;


(i)    Indebtedness of any Restricted Subsidiary which is not a Subsidiary
Guarantor; provided that the aggregate principal amount of Indebtedness
outstanding at any one time pursuant to this clause shall not exceed
$75,000,000;


(j)    Indebtedness of any Loan Party, so long as (i) such Indebtedness has no
scheduled principal payments, prepayments or maturity, or any mandatory
prepayment, redemption or repurchase provisions or sinking fund obligations
(except customary ones, including “AHYDO” catch-up payments and in the context
of asset sales, casualty events or a change of control), in each case prior to
the Latest Maturity Date at the time of incurrence and (ii) the other terms and
conditions of such Indebtedness (excluding pricing, premiums and optional
prepayment or optional redemption provisions and excluding terms and conditions
applicable only after the Latest Maturity Date and terms and conditions
otherwise reasonably acceptable to the Administrative Agent), when taken as a
whole, are not materially more restrictive on the Company and the Restricted
Subsidiaries than the terms and conditions applicable hereunder, unless, to the
extent such terms and conditions, when taken as a whole, are more restrictive
than those terms and conditions applicable hereunder, such terms and conditions
are added pursuant to an amendment to this Agreement executed by the Company and
the Administrative Agent; provided that at the time of the incurrence of such
Indebtedness (x) no Default or Event of Default exists or will exist after
giving effect to incurrence of such Indebtedness or the use of proceeds thereof,
and (y) the Company would at the time of incurrence thereof be in compliance
with the Financial Covenants, determined on a Pro Forma Basis as of the last day
of the most recently ended Test Period; and Permitted Refinancings thereof
(including successive refinancings);


(k)Permitted Acquisition Indebtedness; provided that at the time such
Indebtedness is incurred and/or assumed, (x) no Default or Event of Default
exists or will exist after giving effect to incurrence of such Indebtedness or
the use of proceeds thereof and (y) the Company would be in compliance with the
Financial Covenants, determined on a Pro Forma Basis as of the last day of the
most recently ended Test Period; and any Permitted Refinancing of the foregoing
(including successive refinancings);


(l)Indebtedness under Hedge Agreements permitted under Section 7.15;


(m)Indebtedness in respect of the Designated Bilateral Letters of Credit not
exceeding an aggregate amount of $300,000,000 at any time outstanding;


(n)Indebtedness in respect of cash management services, including treasury,
depositary, credit, purchasing or debit card, electronic funds transfer and
other cash management arrangements (including commercial cards and working
capital lines of credit), overdraft or similar facilities incurred in the
ordinary course of business;


(o)[reserved];


(p)Indebtedness of any Loan Party in an aggregate principal amount (for all Loan
Parties) not to exceed $50,000,000 at any time outstanding;


(q)Indebtedness arising under any letter of credit, performance, insurance,
return-of money or surety bond or similar obligations or bank guarantees or
similar arrangements, or Indebtedness arising under any indemnity agreement
relating thereto, in each case entered into in the ordinary course of business;


111

--------------------------------------------------------------------------------

Exhibit 10.1




(r)Indebtedness resulting from endorsement of negotiable instruments for
collection in the ordinary course of business;


(s)Indebtedness arising under indemnity agreements to title insurers to cause
such title insurers to issue to the Collateral Agent mortgagee title insurance
policies;


(t)Indebtedness arising with respect to customary indemnification and purchase
price adjustment obligations incurred in connection with Asset Sales and
Permitted Acquisitions permitted hereunder;


(u)to the extent constituting Indebtedness, earnout obligations and other
contingent consideration obligations incurred in connection with Permitted
Acquisitions and Investments permitted under this Agreement;


(v)Indebtedness incurred by the Company or any of its Restricted Subsidiaries to
current or former employees, directors, managers and consultants thereof, their
respective estates, spouses or former spouses, in each case to purchase or
redeem the Capital Stock of the Company or its Subsidiaries held by such current
or former employee, director, manager, consultant, estate, spouse or former
spouse, in each case to the extent permitted by Section 7.06(c);


(w)Indebtedness of Foreign Subsidiaries in respect of discounting or factoring
of receivables (and relating assets) pursuant to factoring arrangements entered
into in the ordinary course of business;


(x)to the extent constituting Indebtedness, obligations under deferred
compensation arrangements incurred in the ordinary course of business; and


(y)Indebtedness in the form of senior secured notes issued in lieu of loans or
commitments under an Incremental Facility in an aggregate principal amount,
together with any Incremental Facilities incurred pursuant to Section 2.24, not
to exceed the Incremental Cap Amount; provided that (i) no Event of Default
shall have occurred and be continuing immediately prior to or after giving
effect to the incurrence of such Indebtedness, (ii) such Indebtedness shall not
mature earlier than the Latest Maturity Date applicable to any Loan or
Commitment then outstanding, (iii) such Indebtedness shall not have a weighted
average life to maturity shorter than the weighted average life to maturity of
the existing Term Loans, (iv) such Indebtedness shall be subject to a Customary
Intercreditor Agreement, (v) in the case of any such Indebtedness in the form of
senior secured notes that are pari passu with the Term B-1 Loans in right of
payment and with respect to security, if the Effective Yield for such
Indebtedness as of the date of incurrence of such Indebtedness exceeds the sum
of the Effective Yield then applicable to the Term B-1 Loans and 0.50%, then the
Applicable Margin then in effect for such Term B-1 Loans shall automatically be
increased by the Term Loan Yield Differential, effective upon the incurrence of
such Indebtedness; provided that any differential in Effective Yield on account
of a differential in interest rate floors shall be required only to the extent
an increase in the interest rate floor applicable to such Term B-1 Loans would
cause an increase in the interest rate then in effect thereunder, and in such
case the interest rate floor (but not the interest rate margin) applicable to
such Term B-1 Loans shall be increased to the extent of such differential
between interest rate floors and (vi) such Indebtedness shall have terms and
conditions (other than as otherwise specified in this clause (y)) that in the
good faith determination of the Borrower are not materially less favorable (when
taken as a whole) to the Borrowers than the terms and conditions of the Loan
Documents (when taken as a whole) other than (x) maturity date (except as
specified in clauses (ii) and (iii) above), pricing (including interest rate
floors, interest rate margin, original issue discount, upfront fees and call
protection) and amortization, (y) immaterial terms and (z) terms and conditions
that are either only applicable after the Latest Maturity Date of any existing
Term Loans or,


112

--------------------------------------------------------------------------------

Exhibit 10.1


to the extent such terms (taken as a whole) are more favorable to the holders of
such notes than those applicable to the existing Term Loans, are added for the
benefit of the Lenders of the existing Term Loans pursuant to an amendment to
this Agreement executed by the Company and the Administrative Agent.


Section 7.03. Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its Property, whether now owned or hereafter acquired, except
for:


(a)    Liens for taxes not overdue for a period longer than 30 days (or, if
shorter, the grace period applicable thereto) or that are being contested in
good faith by appropriate proceedings and for which adequate reserves with
respect thereto are maintained on the books of the Company or its Restricted
Subsidiaries, as the case may be, in conformity with GAAP;


(b)    Liens of landlords arising by statute, inchoate, statutory or
construction liens and liens of suppliers, mechanics, carriers, materialmen,
warehousemen, producers, operators or workmen and other Liens imposed by law, in
each case created in the ordinary course of business for amounts not more than
90 days past due or that are being contested in good faith by appropriate
proceedings;


(c)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;


(d)    pledges or deposits to secure the performance of or in connection with
bids, contracts (other than for borrowed money), sales, leases (other than in
respect of Capital Lease Obligations), statutory obligations, surety, appeal and
customs bonds, performance bonds and other obligations of a like nature, in each
case incurred in the ordinary course of business;


(e)    minor encroachments, easements, rights-of-way, restrictions and other
similar encumbrances incurred in the ordinary course of business that, in the
aggregate, do not materially interfere with the ordinary conduct of the business
of the Company or any of its Restricted Subsidiaries;


(f)    Liens in existence on the Closing Date listed on Schedule 7.03(f);


(g)    Liens securing Indebtedness of the Company or any Restricted Subsidiary
incurred pursuant to Section 7.02(c), provided that (i) such Liens shall be
created within 270 days of the acquisition, construction, repair, replacement or
improvement of the applicable assets, (ii) such Liens do not at any time
encumber Property (except for additions and accessions to such Property) other
than the Property financed by such Indebtedness and the proceeds and products
thereof, provided that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by such
lender, and (iii) with respect to Capital Lease Obligations, such Liens do not
at any time extend to or cover any assets (except for additions and accessions
to such assets) other than the assets subject to such Capital Lease Obligations
and the proceeds and products thereof; provided that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;


(h)    Liens securing Permitted Assumed Acquisition Indebtedness permitted
pursuant to Section 7.02(k); provided that (w) the Senior Secured Net Leverage
Ratio shall not exceed 2.00:1.00 on a Pro Forma Basis as of the last day of the
most recently ended Test Period, (x) if such Liens are on Collateral, such Lien
shall be subject to a Customary Intercreditor Agreement, and (y) such Lien was
not created in anticipation of or in connection with the Permitted Acquisition
pursuant to which such Person became a Subsidiary of the Company;




113

--------------------------------------------------------------------------------

Exhibit 10.1


(i)    Liens in respect of discounting or factoring of receivables (and relating
assets) by Foreign Subsidiaries pursuant to factoring or other receivable sale
arrangements entered into in the ordinary course of business;


(j)    any Liens (i) created pursuant to the Security Documents, (ii) created to
facilitate the Transactions or (iii) granted in favor of an Issuing Lender
pursuant to arrangements designed to eliminate such Issuing Lender’s risk with
respect to any Defaulting Lender’s or Defaulting Lenders’ participation in the
Letters of Credit, as contemplated by Section 2.26;


(k)    any interest or title of a lessor under any operating lease entered into
by the Company or any Subsidiary in the ordinary course of its business and
covering only the assets so leased;


(l)    Liens securing Indebtedness incurred pursuant to Section 7.02(y);


(m)    Liens arising out of judgments or awards not constituting an Event of
Default under paragraph (h) of Article 8;


(n)    Liens securing Indebtedness incurred to finance deferred insurance
premiums permitted under paragraph (h) of Section 7.02, provided that such Liens
shall be permitted only with respect to unearned premiums and dividends which
may become payable under the relevant insurance policies and loss payments which
reduce the unearned premiums under such insurance policies;


(o)    any Lien that is customary in the banking industry and constituting a
right of set-off, revocation, refund or chargeback under a deposit agreement or
under the Uniform Commercial Code of a bank or other financial institution where
deposits are maintained by the Company or any Subsidiary;


(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;


(q)    Liens on Property of non-Loan Parties securing permitted obligations of
such non-Loan Parties;


(r)    Liens securing obligations not to exceed $50,000,000 at any one time;


(s)    any modifications, replacements, renewals, or extensions of any Lien
permitted by paragraphs (f), (g) or (h) above; provided, that (i) any such
modification, replacement, renewal or extension Lien does not extend to any
additional Property other than (A) after-acquired Property that is affixed or
incorporated into the property covered by such Lien and (B) proceeds and
products thereof and (ii) the replacement, renewal, extension or refinancing of
the obligations secured or benefited by such Liens, to the extent constituting
Indebtedness, is permitted by Section 7.02;


(t)    Liens on cash collateral securing obligations under letters of credit,
performance bonds, surety bonds, bank guarantees or other similar arrangements
(other than Designated Bilateral Letters of Credit), not to exceed $50,000,000
at any time outstanding;


(u)    Liens in favor of any Loan Party;




114

--------------------------------------------------------------------------------

Exhibit 10.1


(v)    leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rights) in the ordinary course of business
which do not materially interfere with the ordinary conduct of the business of
the Company or any of its Restricted Subsidiaries;


(w)    Liens arising from precautionary UCC financing statement filings
regarding operating leases, consignments, asset sales, or factoring arrangements
or similar filings in jurisdictions outside the United States entered into by
the Company and its Restricted Subsidiaries in the ordinary course of business;


(x)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;


(y)    customary restrictions on dispositions of assets to be disposed of
pursuant to merger agreements, stock or asset purchase agreements and similar
agreements, in each case to the extent the entry into such agreements is
otherwise permitted hereunder;


(z)customary options, put and call arrangements, rights of first refusal and
similar rights relating to the Capital Stock of any joint ventures, partnerships
or similar investment vehicles;


(aa)Liens on Collateral securing Credit Agreement Refinancing Debt;


(bb)    (i) Liens on other Securitization Assets including any bank accounts
into which collections or proceeds of Securitization Assets are deposited or all
or a portion of the assets of the Securitization SPEs or (ii) precautionary
Liens against the transferor of Securitization Assets, in each case arising in
connection with a Permitted Securitization Financing; and


(cc)    Liens on the equity interests of Unrestricted Subsidiaries or Special
Purpose Securitization Subsidiaries.


Section 7.04. Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business (in one transaction or in a series of related
transactions), except that:


(a)(i) any Restricted Subsidiary of the Company may be merged or consolidated
with or into the Company (provided that the Company shall be the continuing or
surviving entity) or any other Loan Party (provided that the continuing or
surviving entity is a Loan Party) and the Company shall comply with Section 6.08
in connection therewith promptly after the consummation of such transaction
(provided that in the case of a merger or consolidation involving an Approved
Borrower, the surviving entity shall be a pre-existing Approved Borrower) and
(ii) any Restricted Subsidiary that is not a Subsidiary Guarantor may be merged
or consolidated with or into any other Restricted Subsidiary which is not a
Subsidiary Guarantor;


(b)the Company or any Restricted Subsidiary of the Company may Dispose of any or
all of its assets (upon voluntary liquidation, winding up, dissolution or
otherwise; provided that the Company may not liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution)) to any Loan Party or, in the
case of any Restricted Subsidiary that is not a Subsidiary Guarantor, to any
other Restricted Subsidiary (and, in any such case, other than in the case of
the Company, liquidate, wind up or dissolve in connection therewith);


(c)any Permitted Acquisition may be structured as a merger with or into the
Company (provided that the Company shall be the continuing or surviving
corporation), with or into any other Loan Party (provided


115

--------------------------------------------------------------------------------

Exhibit 10.1


that the continuing or surviving corporation of any such merger shall be a Loan
Party ), and the Company shall comply with Section 6.08 in connection therewith
(provided that if any merging entity is an Approved Borrower the surviving
entity of any such merger shall be a pre-existing Approved Borrower) or with or
into any other Restricted Subsidiary;


(d)any Disposition of a Subsidiary permitted by Section 7.05 may be made in the
form of a merger, consolidation or amalgamation, or liquidation, winding up,
dissolution or Disposition of all or substantially all of its Property or
business (in one transaction or in a series of related transactions); and


(e)any Specified Disposition permitted under Section 7.05 and Specified
Distribution permitted by Section 7.06 shall, in each case, be permitted under
this Section 7.04.


Section 7.05. Limitation on Disposition of Property. Dispose of any of its
Property (including, without limitation, receivables and leasehold interests),
whether now owned or hereafter acquired, or, in the case of any Restricted
Subsidiary, issue or sell any shares of such Restricted Subsidiary’s Capital
Stock to any Person, except:


(a)the Disposition of (i) cash, Cash Equivalents or Investment Grade Securities
or (ii) other Property that the Company (or any Restricted Subsidiary of the
Company) reasonably determines is no longer used or useful in its business, has
become obsolete, damaged or surplus or is replaced in the ordinary course of
business, including the lease or sublease of excess or unneeded real property
not constituting a sale and leaseback;


(b)the sale of inventory in the ordinary course of business;


(c)Dispositions permitted by Section 7.04(b); provided that promptly after any
such Disposition of any Property to the Company or a Subsidiary Guarantor, all
actions reasonably required by the Collateral Agent shall be taken to insure the
perfection and priority of the Liens created by the Security Documents on such
Property;


(d)the sale or issuance of any Restricted Subsidiary’s Capital Stock to the
Company or any Subsidiary Guarantor or in the case of any Restricted Subsidiary
that is not a Subsidiary Guarantor, to any other Restricted Subsidiary;


(e)Dispositions from (i) the Company or a Subsidiary Guarantor to the Company or
another Subsidiary Guarantor; provided that promptly after any such Disposition,
all actions reasonably requested by the Collateral Agent shall be taken to
insure the continued perfection and priority of the Liens created by the
Security Documents on such Property and assets, (ii) from a Restricted
Subsidiary that is not a Subsidiary Guarantor to the Company or any other
Restricted Subsidiary or (iii) from a Loan Party to a Restricted Subsidiary that
is not a Loan Party;


(f)discounts, adjustments or forgiveness of accounts receivable and other
contract claims in the ordinary course of business or in connection with
collection or compromise thereof;


(g)subject to the proviso below, unlimited Dispositions for Fair Market Value;


(h)any Recovery Event;




116

--------------------------------------------------------------------------------

Exhibit 10.1


(i)Dispositions resulting from any taking or condemnation of any property of the
Company or any of its Restricted Subsidiaries;


(j)Sale and Lease-Back Transactions permitted under Section 7.10;


(k)to the extent constituting Dispositions, Investments permitted under Section
7.07 and Restricted Payments permitted under Section 7.06;


(l)the sale (without recourse) of receivables (and related assets) pursuant to
factoring or other receivables sale arrangements and similar financing programs;


(m)assignments and licenses of intellectual property of the Company and its
Restricted Subsidiaries in the ordinary course of business; and


(n)the purchase and sale or other transfer (including by capital contribution)
of Securitization Assets or interests therein pursuant to any Permitted
Securitization Financing;


provided, that in the case of a Specified Disposition, the Company would,
immediately after giving effect to such Specified Disposition be in compliance
with the Financial Covenants, determined on a Pro Forma Basis giving effect to
such Specified Disposition as of the last day of the most recently ended Test
Period (and assuming for such purposes the repayment of any Indebtedness repaid,
tendered, repurchased, redeemed, defeased or discharged in connection with such
Specified Disposition), provided, further, that, with respect to paragraph (g)
above, no Default or Event of Default exists or will result therefrom and at
least 75% of the consideration received therefor by the Company or such
Restricted Subsidiary in excess of $10,000,000 for any individual Disposition
(or series of related Dispositions) shall be in the form of cash or Cash
Equivalents, provided further that for purposes of this proviso, each of the
following shall be deemed to be cash: (i) the amount of any liabilities (as
shown on the Company’s or any Restricted Subsidiary’s most recent balance sheet
or in the notes thereto) that are assumed by the transferee of any such assets
or are otherwise cancelled in connection with such transaction (other than any
such liabilities that are subordinated to the Obligations), (ii) any notes or
other obligations or other securities or assets received by the Company or such
Restricted Subsidiary from such transferee that are converted by the Company or
such Restricted Subsidiary into cash or Cash Equivalents within 180 days of the
receipt thereof (to the extent of the cash or Cash Equivalents received) and
(iii) any Designated Non-Cash Consideration received by the Company or any of
its Restricted Subsidiaries in such Disposition having an aggregate Fair Market
Value, taken together with all other Designated Non-Cash Consideration received
pursuant to clause (g) that is at that time outstanding, not to exceed
$25,000,000, with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value.
For the avoidance of doubt, any issuance or sale of Capital Stock of the Company
shall not be subject to the restrictions set forth in this Section 7.05.
Section 7.06. Limitation on Restricted Payments. Declare or pay any dividend on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement,
termination or other acquisition of, any Capital Stock of the Company or any
Restricted Subsidiary, whether now or hereafter outstanding, or make any other
distribution in respect thereof, in each case either directly or indirectly,
whether in cash or property or in obligations of the Company or any Restricted
Subsidiary (collectively, “Restricted Payments”), except that:




117

--------------------------------------------------------------------------------

Exhibit 10.1


(a)(i) any Restricted Subsidiary may make Restricted Payments to the Company or
any Subsidiary Guarantor and (ii) any Restricted Subsidiary that is not a
Subsidiary Guarantor may make Restricted Payments to any other Restricted
Subsidiary;


(b)the Company may make Restricted Payments in the form of common stock of the
Company;


(c)the Company may purchase the Company’s common stock, common stock options,
restricted stock, restricted stock units and similar securities from present or
former officers, directors or employees of the Company or any Restricted
Subsidiary upon the death, disability or termination of employment of such
officer, director or employee, provided that the aggregate amount of payments
made pursuant to this paragraph (c) (net of any proceeds received by the Company
in connection with resales of any common stock, common stock options, restricted
stock, restricted stock units and similar securities) shall not exceed
$10,000,000 during any fiscal year;


(d)the Company may make Restricted Payments in connection with the redemption,
repurchase, retirement or other acquisition of any Capital Stock of the Company
upon or in connection with the exercise or vesting of warrants, options,
restricted stock units or similar rights if such Capital Stock constitutes all
or a portion of the exercise price or is surrendered (or deemed surrendered) in
connection with satisfying any income tax obligation incurred in connection with
such exercise or vesting;


(e)the Company may make cash payments (i) solely in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options,
restricted stock units or other securities convertible into or exchangeable for
Capital Stock of the Company; provided that any such cash payment shall not be
for the purpose of evading the limitations of this Section 7.06 and (ii) to
officers, directors, employees and consultants in respect of phantom stock, to
the extent considered a Restricted Payment;


(f)any non-wholly owned Restricted Subsidiary may, to the extent a Restricted
Payment is made to the Company or another Restricted Subsidiary under this
Section 7.06, make Restricted Payments to its other shareholders on a pro rata
basis;


(g)(i) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (ii) the Company shall be in compliance
with the Minimum Liquidity Test at the time of the proposed Restricted Payment
and immediately after giving effect thereto, as certified by the Company to the
Administrative Agent (and supported with such evidence as may be reasonably
satisfactory to the Administrative Agent), the Company may make Restricted
Payments in connection with the redemption, repurchase, retirement or other
acquisition of any Capital Stock of the Company; provided that the aggregate
amount of payments made pursuant to this Section 7.06(g) in any fiscal year
shall not exceed the sum of (x) $25,000,000 and (y) the aggregate amount of cash
paid to the Company for its account in such fiscal year upon the exercise or
vesting of warrants, options, restricted stock units or similar rights by
officers, directors or employees of the Company or its Restricted Subsidiaries
in such fiscal year (it being agreed that if any portion of such permitted
amount is not used in any fiscal year, then 50% of such unused portion may be
used in any subsequent fiscal year and any such carried over amount shall be
deemed used first in such subsequent fiscal year);


(h)the Company may make additional cash Restricted Payments pursuant to this
clause (h) in an aggregate amount not to exceed the Available Amount at such
time (as determined immediately before giving effect to the making of such
Restricted Payment) so long as (A) no Default or Event of Default then exists or
would result therefrom, (B) the Company would at the time of and immediately
after giving effect to such Restricted Payment be in compliance with (i) the
Interest Coverage Ratio Covenant and (ii) a Total Net


118

--------------------------------------------------------------------------------

Exhibit 10.1


Leverage Ratio of not greater than 2.00 to 1.00, in each case, determined on a
Pro Forma Basis giving effect to such Restricted Payment as of the last day of
the most recently ended Test Period and (C) the Company shall be in compliance
with the Minimum Liquidity Test at the time of the proposed Restricted Payment
and immediately after giving effect thereto, as certified by the Company to the
Administrative Agent (and supported with such evidence as may be reasonably
satisfactory to the Administrative Agent);


(i)the Company may make Restricted Payments in an amount not to exceed
$25,000,000 in any fiscal year; and


(j)the Company may make a Specified Distribution so long as (i) the Company
would, immediately after giving effect to such Specified Distribution be in
compliance with the Financial Covenants, determined on a Pro Forma Basis giving
effect to such Specified Distribution as of the last day of the most recently
ended Test Period (and assuming for such purposes the repayment, tender,
repurchase, redemption, defeasance or discharge of any Indebtedness repaid,
tendered, repurchased, redeemed, defeased or discharged substantially
simultaneously with such Specified Distribution), (ii) no Default or Event of
Default exists or will result therefrom and (iii) substantially simultaneously
with such Specified Distribution, all outstanding Term Loans are repaid in full.


Section 7.07. Limitation on Investments. Make or hold any Investments, except:


(a)extensions of trade credit in the ordinary course of business;


(b)Investments in cash, Cash Equivalents or Investment Grade Securities;


(c)Investments arising in connection with the incurrence of Indebtedness
permitted by Section 7.02(e) or (i);


(d)loans and advances to employees of the Company or any Restricted Subsidiaries
of the Company in the ordinary course of business (including, without
limitation, for travel, entertainment and relocation expenses) in an aggregate
amount for the Company and Restricted Subsidiaries of the Company not to exceed
$5,000,000 at any time outstanding;


(e)Hedge Agreements permitted under Section 7.15;


(f)Investments in the Company’s business made by the Company or any of its
Restricted Subsidiaries with the proceeds of any Reinvestment Deferred Amount;
(g)Investments made or received in order to facilitate the Transactions;
(h)Permitted Acquisitions (including the formation of Restricted Subsidiaries in
connection therewith);
(i)Investments by the Company in any Restricted Subsidiary or by any Restricted
Subsidiary in the Company or any other Restricted Subsidiary;
(j)any Investment made as a result of the receipt of non-cash consideration for
a Disposition that was made pursuant to and in compliance with Section 7.05;


119

--------------------------------------------------------------------------------

Exhibit 10.1


(k)Investments received as part of the settlement of litigation or in
satisfaction of extensions of credit to any Person pursuant to the
reorganization, bankruptcy or liquidation of such Person or a good faith
settlement of debts with such Person;
(l)Investments received in settlement of amounts due to the Company or any
Restricted Subsidiary of the Company effected in the ordinary course of
business;
(m)Investments in accounts, contract rights and chattel paper (each as defined
in the UCC), notes receivable and similar items arising or acquired from the
sale of inventory in the ordinary course of business consistent with the past
practice of the Company and its Restricted Subsidiaries;
(n)Investments by the Company or any of its Restricted Subsidiaries in an
aggregate amount at any time outstanding not to exceed $25,000,000;
(o)the Company and its Restricted Subsidiaries may make Investments in an
aggregate amount not to exceed the Available Amount at such time (as determined
immediately before giving effect to the making of such Investment) so long as
(A) no Default or Event of Default then exists or would result therefrom and (B)
the Company would at the time of and immediately after giving effect to such
Investment be in compliance with (i) the Interest Coverage Ratio Covenant and
(ii) a Total Net Leverage Ratio of not greater than 2.00 to 1.00, in each case,
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period;
(p)Investments by the Company and its Restricted Subsidiaries in joint ventures
in an aggregate amount at any time outstanding not to exceed $25,000,000;
(q)Investments consisting of Securitization Assets or made in connection with
any Permitted Securitization Financing;
(r)Investments of a Restricted Subsidiary of the Company acquired after the
Closing Date or of an entity merged into or consolidated with a Restricted
Subsidiary of the Company in a transaction after the Closing Date that is not
prohibited hereunder, to the extent that such Investments were not made in
contemplation of such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation; and
(s)Investments in existence on the Closing Date and listed on Schedule 7.07.
Section 7.08. Limitation on Optional Payments and Modifications of Debt
Instruments, Etc. (a) Make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of, or otherwise voluntarily or optionally
defease, any Junior Debt or segregate funds for any such payment, prepayment,
repurchase, redemption or defeasance (other than any Permitted Refinancing
(including successive refinancings)) other than (I) voluntary payments,
prepayments, repurchases, redemptions or defeasances of intercompany
Indebtedness permitted under Section 7.02(b) or Section 7.02(d) and (II)
voluntary payments, prepayments, repurchases, redemption or defeasance of such
Indebtedness in an aggregate amount not to exceed the Available Amount at such
time (as determined immediately before giving effect to the making of such
payment, prepayment, repurchase, redemption or defeasance) so long as, in the
case of this clause (a)(II), (i) no Default or Event of Default then exists or
would result therefrom and (ii) the Company would at the time of and immediately
after giving effect to such payment, prepayment, repurchase, redemption or
defeasance be in compliance with (i) the Interest Coverage Ratio Covenant and
(ii) a Total Net Leverage Ratio of not greater than 2.00 to 1.00, in each case,
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period; provided, that nothing herein shall restrict the


120

--------------------------------------------------------------------------------

Exhibit 10.1


Company or any of its Restricted Subsidiaries from making required payments of
fees, customary “AHYDO” catch-up payments, and regularly scheduled payments of
interest on any Junior Debt (provided that the payment of such fees and interest
with respect to subordinated Indebtedness shall be subject to the subordination
provisions governing such Indebtedness), or (b) amend, modify or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change, to any of the terms of any Junior Debt which would reduce the maturity
or require any scheduled principal payments or prepayments or any mandatory
prepayment, redemption or repurchase provisions or sinking fund obligations
(except customary ones, including customary “AHYDO” catch-up payments and in the
context of asset sales, casualty events or a change of control) to be made on a
date prior to the Latest Maturity Date then in effect.


Section 7.09. Limitation on Transactions with Affiliates. Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate, other than (i)
transactions between or among the Company and its Restricted Subsidiaries, (ii)
any Restricted Payment that is permitted under Section 7.06, (iii) any
transaction upon fair and reasonable terms no less favorable to the Company or
such Restricted Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate, (iv)
employment, consulting, severance and other service or benefit related
arrangements between the Company, its Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business and
transactions pursuant to stock option and other equity award plans and employee
benefit plans and arrangements in the ordinary course of business, (v) the
payment of ordinary course customary fees, expenses and indemnities to
directors, officers, employees and consultants of the Company and its Restricted
Subsidiaries, (vi) any transaction with an Affiliate that, as such, has been
expressly approved by either a majority of the Company’s independent directors
or a committee of the Company’s directors consisting solely of independent
directors, in each case in accordance with such independent directors’ fiduciary
duties in their capacity as such and upon advice from independent counsel and
(vii) any transaction effected in connection with a Permitted Securitization
Financing.


Section 7.10. Limitation on Sales and Leasebacks. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (such an arrangement, a “Sale and Lease-Back
Transaction”), other than (i) Sale and Lease-Back Transactions entered into in
connection with the financing of aircraft to be used in connection with the
Company’s business capitalized on the books of the Company or treated as
operating leases if the aggregate sale price of all such Sale and Lease-Back
Transactions does not exceed $25,000,000 in aggregate amount at any time
outstanding and (ii) Sale and Lease-Back Transactions capitalized on the books
of the Company or treated as operating leases (other than a Sale and Lease-Back
Transaction permitted by clause (i) above) if the aggregate sale price of all
such Sale and Lease-Back Transactions under this clause (ii) does not exceed
$25,000,000 in aggregate amount at any time outstanding.


Section 7.11. Limitation on Changes in Fiscal Periods. Permit the fiscal year of
the Company to end on a day other than December 31 or change the Company’s
method of determining fiscal quarters.




Section 7.12. Limitation on Negative Pledge Clauses. Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
the Company or any Subsidiary Guarantor to create, incur, assume or suffer to
exist any Lien upon any of its material Property or revenues, whether now owned
or hereafter acquired, to secure the Obligations or, in the case of any
Subsidiary Guarantor, its obligations under the Guarantee and Collateral
Agreement or other Security Document, other than (a) this


121

--------------------------------------------------------------------------------

Exhibit 10.1


Agreement and the other Loan Documents; (b) any Lien arising pursuant to any
Permitted Securitization Documents, (c) documentation governing Credit Agreement
Refinancing Debt or Indebtedness incurred under Section 7.02(j); (d)
documentation governing Permitted Refinancings (including successive
refinancings) thereof (to the extent such provisions are not more restrictive
than customary market terms for Indebtedness of such type (and in any event not
materially more restrictive than the restrictions contained in this Agreement),
so long as the Company has determined that such restrictions will not materially
impair its ability to make payments due hereunder), (e) any agreements governing
any purchase money Liens (or any Permitted Refinancing in respect thereof
(including successive refinancings)), Capital Lease Obligations or Permitted
Acquisition Indebtedness otherwise permitted hereby (in the case of Permitted
Assumed Acquisition Indebtedness, any prohibition or limitation shall only be
effective against the assets financed thereby and in the case of any Permitted
Refinancing of purchase money Indebtedness or Permitted Acquisition
Indebtedness, shall be no more restrictive, taken as a whole, than that in the
relevant refinanced agreement); (f) customary restrictions on the assignment of
leases, licenses and contracts entered into in the ordinary course of business;
(g) any agreement in effect at the time any Person becomes a Restricted
Subsidiary of the Company; provided that such agreement was not entered into in
contemplation of such Person becoming a Restricted Subsidiary of the Company;
(h) customary restrictions and conditions contained in agreements relating to
the sale of a Restricted Subsidiary of the Company (or the assets of a
Restricted Subsidiary of the Company) pending such sale; provided such
restrictions and conditions apply only to the Restricted Subsidiary of the
Company that is to be sold (or whose assets are to be sold) and such sale is
permitted hereunder; (i) restrictions under agreements evidencing or governing
or otherwise relating to Indebtedness of Restricted Subsidiaries that are not
Subsidiary Guarantors; provided that such restrictions are applicable only with
respect to the assets of Subsidiaries that are not Subsidiary Guarantors; (j)
customary provisions in joint venture agreements, limited liability company
operating agreements, partnership agreements, stockholders agreements and other
similar agreements; (k) restrictions on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business, and (l) any agreement set forth in the documentation governing
Indebtedness outstanding on the Closing Date and set forth on Schedule 7.12 or
any Permitted Refinancing thereof (including successive refinancings) so long as
such provisions are not materially more restrictive on the Company and its
Restricted Subsidiaries than those contained in the Indebtedness refinanced.


Section 7.13. Limitation on Restrictions on Subsidiary Distributions. Enter into
or suffer to exist or become effective any consensual contractual encumbrance or
restriction on the ability of any Restricted Subsidiary to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay any Indebtedness owed to, the Company or any Subsidiary Guarantor, (b)
make Investments in the Company or any Subsidiary Guarantor or (c) transfer any
of its assets to the Company or any Subsidiary Guarantor, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Loan Documents and (ii) any restrictions with respect to a
Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Restricted Subsidiary, provided such Disposition
is permitted hereunder; provided that this Section 7.13 shall not apply to (1)
encumbrances or restrictions arising by reason of customary non-assignment or
no-subletting clauses in leases or other contracts entered into in the ordinary
course of business and consistent with past practices; (2) [reserved]; (3)
encumbrances or restrictions in the documentation governing Credit Agreement
Refinancing Debt or Indebtedness incurred under Section 7.02(j) (in the case of
such Indebtedness under Section 7.02(j), to the extent such provisions are more
restrictive than customary market terms for Indebtedness of such type (and in
any event not materially more restrictive than the restrictions contained in
this Agreement), so long as the Company has determined that such restrictions
will not materially impair its ability to make payments due hereunder); (4)
encumbrances or restrictions in agreements governing any purchase money Liens
(or any Permitted Refinancing in respect thereof (including successive
refinancings)), Capital Lease Obligations or Permitted Acquisition Indebtedness
otherwise


122

--------------------------------------------------------------------------------

Exhibit 10.1


permitted hereby (in the case of Permitted Assumed Acquisition Indebtedness, any
prohibition or limitation shall only be effective against the assets financed
thereby and in the case of any Permitted Refinancing of purchase money
Indebtedness or Permitted Acquisition Indebtedness, shall be no more restrictive
than that in the relevant refinanced agreement); (5) any agreement in effect at
the time any Person becomes a Restricted Subsidiary of the Company; provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary of the Company; (6) provisions with respect to
the disposition or distribution of assets or property in joint venture
agreements, asset sale agreements, agreements in respect of sales of Capital
Stock and other similar agreements entered into in connection with transactions
permitted under this Agreement, provided that such encumbrance or restriction
shall only be effective against the assets or property that are the subject of
such agreements; (7) restrictions under agreements evidencing or governing or
otherwise relating to Indebtedness of Restricted Subsidiaries that are not
Subsidiary Guarantors; provided that such Indebtedness is only with respect to
the assets of Subsidiaries that are not Subsidiary Guarantors, (8) any agreement
set forth in the documentation governing Indebtedness outstanding on the Closing
Date and set forth on Schedule 7.13 or any Permitted Refinancing thereof
(including successive refinancings) so long as such provisions are not
materially more restrictive on the Company and its Restricted Subsidiaries than
those contained in the Indebtedness refinanced and (9) encumbrances or
restrictions in documentation governing Permitted Securitization Financings.


Section 7.14. Limitation on Lines of Business. Enter into any business, either
directly or through any Restricted Subsidiary, except for those businesses in
which the Company and its Restricted Subsidiaries are engaged on the date of
this Agreement or that are reasonably related thereto (including any Permitted
Securitization Financing).


Section 7.15. Limitation on Hedge Agreements. Enter into any Hedge Agreement
other than Hedge Agreements entered into in the ordinary course of business
(including in connection with any Permitted Securitization Financing), and not
for speculative purposes.


Section 7.16. Use Of Proceeds.


(a)The Company will not, directly or, to the knowledge of the Company,
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (i) for the purpose of funding or facilitating any activities of or
business with any Person, or in any country or territory, that, at the time of
such funding or facilitation, is the subject of Sanctions to the extent that
such funding or activities are prohibited by applicable Sanctions, or (ii) in
any other manner that would result in a violation of applicable Sanctions by any
party hereto.
(b)The Company will not use the proceeds of the Loans, directly or, to the
knowledge of the Company, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, or in
violation of the FCPA, or in violation of any other applicable anti-corruption
laws.


123

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE 8
EVENTS OF DEFAULT


If any of the following events shall occur and be continuing:
(a)(i) any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or (ii) any Borrower
shall fail to pay any interest on any Loan or Reimbursement Obligation, or any
other amount payable hereunder or under any other Loan Document, within five
days after any such interest or other amount becomes due in accordance with the
terms hereof or thereof; or
(b)any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other written statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
(c)any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.04 (with respect to any
Borrower only), Section 6.07(a) or Article 7 (including, without limitation and
for the avoidance of doubt, the Total Net Leverage Ratio Covenant); provided,
that, an Interest Coverage Ratio Covenant Default shall not constitute an Event
of Default with respect to the Term Loans until the date on which any Revolving
Credit Loans have been declared to be due and payable pursuant to this Article 8
on account of such Interest Coverage Ratio Covenant Default (such period the
“Term Standstill Period”); or
(d)any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after the earlier of the Company’s
knowledge thereof and written notice thereof to the Company from the
Administrative Agent; or
(e)the Company or any of its Restricted Subsidiaries shall (i) default in making
any payment of any principal of any Indebtedness (including, without limitation,
any Guarantee Obligation with respect to principal of any Indebtedness, but
excluding the Loans and Reimbursement Obligations) on the scheduled or original
due date with respect thereto; or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that (x) a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate the Threshold Amount and (y) clause (iii) shall
not apply to secured Indebtedness that becomes due as a result of the


124

--------------------------------------------------------------------------------

Exhibit 10.1


voluntary sale or transfer of the property or assets securing such Indebtedness
if such sale or transfer is permitted hereunder and under the documentation
governing such Indebtedness; or
(f)(i) any Borrower or any of its Significant Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Borrower or any of its Significant Subsidiaries shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against any
Borrower or any of its Restricted Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above that (iii) results in the
entry of an order for relief or order or decree approving any such adjudication
or appointment or (iv) remains undismissed, undischarged or unbonded for a
period of 60 consecutive days; or (v) there shall be commenced against any
Borrower or any of its Significant Subsidiaries any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or substantially all of its assets that results in
the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (vi) any Borrower or any of its Significant Subsidiaries shall take
any material action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (vii) any Borrower or any of its Significant Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
(g)(i) any Person shall engage in any non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) the occurrence of an ERISA Event, whether or not waived, shall exist with
respect to any Plan, or any Lien in favor of the PBGC or a Plan shall arise on
the assets of the Company or any Commonly Controlled Entity, (iii) a Reportable
Event shall occur with respect to, or proceedings under Title IV of ERISA shall
commence to have a trustee appointed under Title IV of ERISA, or a trustee shall
be appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) the Company or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders shall be likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan; and in each case in clauses (i) through
(v) above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or
(h)one or more judgments or decrees shall be entered against the Company or any
of its Restricted Subsidiaries involving for the Company and its Restricted
Subsidiaries taken as a whole a liability (not paid or covered by indemnity or
insurance) equal to or greater than the Threshold Amount, and all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within 60 days from the entry thereof; or
(i)any of the Security Documents shall cease, for any reason (other than by
reason of the release thereof pursuant to Section 10.16), to be in full force
and effect, or any Loan Party or any controlled Affiliate of the Company shall
so assert, or any Lien created or purported to be created by any of the Security
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby with respect to Collateral with an aggregate
Fair Market Value in excess of $5,000,000 (except to the extent that any such
loss of perfection or priority results from the failure of the Collateral Agent
to maintain possession of certificates actually delivered to it representing
securities pledged under the Security Documents or from the


125

--------------------------------------------------------------------------------

Exhibit 10.1


failure of the Collateral Agent to file UCC continuation statements (or similar
statements or filings in other jurisdictions) and except as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage); or
(j)any guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the release
thereof pursuant to Section 10.16), to be in full force and effect or any Loan
Party or any controlled Affiliate of the Company shall so assert; or
(k)any Change of Control shall occur;
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to any Borrower, the Commitments shall
automatically and immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing or accrued under this Agreement
and the other Loan Documents (including, without limitation, all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall
automatically and immediately become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding, and (B) if such event is any
other Event of Default, any or all of the following actions may be taken: (i)
with the consent of the Majority Revolving Credit Facility Lenders, the
Administrative Agent may, or upon the request of the Majority Revolving Credit
Facility Lenders, the Administrative Agent shall, by notice to the Company
declare the Revolving Credit Commitments to be terminated forthwith, whereupon
the Revolving Credit Commitments shall immediately terminate; (ii) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Company, declare the Loans hereunder (with accrued interest thereon) and all
other amounts accrued or owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrowers, anything contained herein or in any other Loan Document
to the contrary notwithstanding; and (iii) with the consent of the Required
Lenders, the Administrative Agent (or, in the case of the exercise of right and
remedies with respect to the Collateral pursuant to the Security Documents, the
Collateral Agent) may, or upon the request of the Required Lenders, the
Administrative Agent (or, in the case of the exercise of right and remedies with
respect to the Collateral pursuant to the Security Documents, the Collateral
Agent) shall, exercise on behalf of itself, the Lenders and any Issuing Lender
all other rights and remedies available to it, the Lenders and any Issuing
Lender under the Loan Documents; provided, that if such Event of Default is an
Event of Default under Article 8(c) and results solely from an Interest Coverage
Ratio Covenant Default, then prior to the termination of the Term Standstill
Period the actions described in the preceding clauses (i) and (ii) shall be
taken with the consent or at the request of the Majority Revolving Credit
Facility Lenders and only with respect to the Revolving Credit Facility. In the
case of all Letters of Credit with respect to which presentment for honor shall
not have occurred at the time of an acceleration pursuant to this paragraph, the
Borrowers shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
face amount of such Letters of Credit. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Loan Parties hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other Obligations of the Loan Parties hereunder and under the
other Loan Documents shall have been paid in full,


126

--------------------------------------------------------------------------------

Exhibit 10.1


the balance, if any, in such cash collateral account shall be returned to the
Company (or such other Person as may be lawfully entitled thereto).
ARTICLE 9
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT


Section 9.01. Appointment and Authority.
(a)Each Lender hereby irrevocably appoints Citibank, N.A. to act on its behalf
as the Administrative Agent for each of the Facilities and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.
(b)[Reserved].
(c)Each Lender hereby irrevocably appoints Citibank, N.A. to act on its behalf
as the collateral agent for each of the Facilities and under the other Loan
Documents and authorizes the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Collateral Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
(d)Without limiting the generality of the foregoing, the Collateral Agent is
hereby expressly authorized to (i) execute any and all documents (including
releases) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the Security Documents and (ii) the Collateral Agent is
hereby authorized to negotiate, enforce or settle any claim, action or
proceeding affecting the Lenders in their capacity as such, at the direction of
the Required Lenders, which negotiation, enforcement or settlement will be
binding upon each Lender.
(e)The institution serving as the Administrative Agent and/or the Collateral
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Company or any Subsidiary
or other Affiliate thereof as if it were not an Agent hereunder.
Section 9.02. Duties of Administrative Agent; Exculpatory Provisions.


No Agent shall have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) no
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Majority Facility Lenders or the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.01), and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose, nor shall it be liable for
the failure to disclose, any information relating to the Company or any of the
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity. As among the Agents and the Lenders, no Agent shall be liable to any
of the Lenders for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.01) or in


127

--------------------------------------------------------------------------------

Exhibit 10.1


the absence of its own gross negligence or willful misconduct. No Agent shall be
deemed to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to such Agent by the Company or a Lender, and no
Agent shall be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article 5 or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.
Each Agent shall be entitled to rely upon, and shall not incur any liability to
the Lenders for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent may also rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability to the Lenders
for relying thereon. Each Agent may consult with legal counsel (who may be
counsel for the Company), independent accountants and other experts selected by
it, and shall not be liable to the Lenders for any action taken or not taken in
good faith by it in accordance with the advice of any such counsel, accountants
or experts.
Section 9.03. Delegation of Duties.


Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facilities
as well as activities as Agent.
Section 9.04. Resignation of Agent


Subject to the appointment and acceptance of a successor Agent as provided
below, the Administrative Agent or the Collateral Agent may resign at any time
by notifying the Lenders and the Company. Upon any such resignation of such
Agent, the Required Lenders shall have the right subject to the prior written
approval of the Company (which approval shall not be unreasonably withheld,
delayed or conditioned and shall not be required upon the occurrence and
continuance of an Event of Default), to appoint a successor. If no successor
Administrative Agent or the Collateral Agent shall have been so appointed by the
Required Lenders, with, absent the occurrence and continuance of an Event of
Default, the consent of the Company, and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the applicable Lenders, appoint a successor
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank capable of performing the duties of the
Administrative Agent or Collateral Agent, as the case may be. If no successor
Agent has been appointed pursuant to the immediately preceding sentence by the
30th day after the date such notice of resignation was given by such Agent, such
Agent’s resignation shall become effective and the Required Lenders shall
thereafter perform all the duties of such Agent hereunder and/or under any other
Loan Document until such time, if any, as the Required Lenders (subject to the
prior written approval of the Company to the extent such approval would have
been required under the second sentence of this paragraph) appoint a successor
Administrative Agent and/or Collateral Agent, as the case may be. Any such
resignation by such Agent hereunder shall also constitute, to the extent
applicable, its resignation as an Issuing Lender,


128

--------------------------------------------------------------------------------

Exhibit 10.1


in which case such resigning Agent (x) shall not be required to issue any
further Letters of Credit and (y) shall maintain all of its rights as Issuing
Lender with respect to any Letters of Credit issued by it prior to the date of
such resignation. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Company to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 10.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.
Section 9.05. Non-Reliance on Agent and other Lenders.


Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Joint Lead Arrangers and the Joint Bookrunners,
the Syndication Agents, the Documentation Agents, the Senior Co-Manager and the
Co-Managers are named as such for recognition purposes only, and in their
respective capacities as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that each of the Joint Lead Arrangers and the Joint
Bookrunners, the Syndication Agents, the Documentation Agents, the Senior
Co-Manager and the Co-Managers shall be entitled to all indemnification and
reimbursement rights in favor of the Agents provided herein and in the other
Loan Documents. Without limitation of the foregoing, none of the Joint Lead
Arrangers, the Joint Bookrunners, the Syndication Agents, the Documentation
Agents, the Senior Co-Manager or the Co-Managers in their respective capacities
as such shall, by reason of this Agreement or any other Loan Document, have any
fiduciary relationship in respect of any Lender, Loan Party or any other Person.
If at any time any Lender serving as an Agent becomes a Defaulting Lender, or an
Affiliate of a Defaulting Lender is serving as an Agent, and such Defaulting
Lender fails to cure all defaults that caused it to become a Defaulting Lender,
and cease being a Defaulting Lender or an Affiliate of a Defaulting Lender,
within ten Business Days from the date it became a Defaulting Lender, then the
Required Lenders may, but shall not be required to, direct such Agent to resign
as Agent (including, without limitation, any functions and duties as
Administrative Agent, Collateral Agent and/or as Issuing Lender, as the case may
be), and upon the direction of the Required Lenders, as applicable, such Agent
shall be required to so resign, in accordance with the sixth paragraph of this
Article 9.


129

--------------------------------------------------------------------------------

Exhibit 10.1




ARTICLE 10
MISCELLANEOUS


Section 10.01. Amendments and Waivers. Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.01. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent or
the Collateral Agent, as the case may be, and each Loan Party party to the
relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
(including amendments and restatements hereof or thereof) for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as may be specified in the
instrument of waiver, any of the requirements of this Agreement or the other
Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall:
(i)forgive the principal amount or extend the final scheduled date of maturity
of any Loan or Reimbursement Obligation, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable under this Agreement (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Majority Facility Lenders of
each adversely affected Facility) and (y) that any amendment or modification of
the Total Leverage Ratio (or the defined terms used therein) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Commitment of any Lender, in each
case without the consent of each Lender directly affected thereby;
(ii)amend, modify or waive any provision of this Section 10.01 or reduce any
percentage specified in the definition of Required Lenders or Supermajority
Lenders, release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their guarantee obligations
under the Guarantee and Collateral Agreement, in each case without the consent
of each Lender;
(iii)amend, modify or waive Section 10.06(a) as it relates to the assignment or
transfer by any Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents without the consent of each Lender, the
Administrative Agent and each Issuing Lender;
(iv)amend, modify or waive any condition precedent to any extension of credit
under the Revolving Credit Facility set forth in Section 5.02 or 5.03
(including, without limitation, the waiver of an existing Default or Event of
Default required to be waived in order for such extension of credit to be made)
without the consent of the Majority Revolving Credit Facility Lenders (provided,
that any such amendment, modification or waiver may be made with the consent of
the Majority Revolving Credit Facility Lenders, and no other Lenders);
(v)reduce the percentage specified in the definition of Majority Facility
Lenders or Majority Revolving Credit Facility Lenders with respect to any
Facility without the consent of all of the Lenders under such Facility;


130

--------------------------------------------------------------------------------

Exhibit 10.1


(vi)amend, modify or waive any provision of Article 9, or any other provision
directly affecting the rights, duties or obligations of the Administrative Agent
or the Collateral Agent, as the case may be, without the consent of such Agent
directly affected thereby;
(vii)amend, modify or waive the pro rata requirements of clauses (a), (b) or (c)
of Section 2.18 or Section 10.07(a) without the consent of each Lender directly
affected thereby;
(viii)amend, modify or waive any provision of Article 3 or any other provision
directly affecting the rights, duties or obligations of any Issuing Lender
without the consent of each Issuing Lender directly affected thereby;
(ix)impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 10.06 without the
consent of each Lender;
(x)change the provisions of any Loan Document in a manner that by its terms
directly and adversely affects the rights of Lenders holding Loans of one
Facility differently from the rights of Lenders holding Loans of any other
Facility without the prior written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Facility;
(xi)(A) amend or modify the definition of “Alternative Currency” or Section 2.25
or (B) extend the stated expiration date of any Letter of Credit beyond the
Revolving Credit Termination Date, in each case, without the consent of each
Revolving Credit Lender directly affected thereby;
(xii)amend, modify or waive Section 2.10(e), Section 2.10(f), Section
2.12(b)(iii), or Section 2.12(c), in each case, without the consent of the
Supermajority Lenders;
(xiii)modify the protections afforded to an SPC pursuant to the provisions of
Section 10.06(i) without the written consent of such SPC; or
(xiv)amend, modify or waive (i) the definition of “Interest Coverage Ratio
Covenant Default” or (ii) the calculation or formulation of the Interest
Coverage Ratio Covenant (or any of the defined terms used therein), in each
case, without the consent of the Majority Revolving Credit Facility Lenders.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile or electronic transmission (e.g. .PDF or .TIF email
file) shall be effective as delivery of a manually executed counterpart thereof.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment


131

--------------------------------------------------------------------------------

Exhibit 10.1


or modification requiring the consent of all Lenders or each affected Lender
that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
Notwithstanding anything to the contrary set forth herein or in any other Loan
Document but subject to the proviso in clause (c) of Article 8, (i) no Term Loan
Lender shall have any right to exercise, or direct the Collateral Agent to
exercise or refrain from exercising, any right or remedy arising or available
hereunder or under any other Loan Document upon the occurrence or during the
continuance of a Default or an Event of Default if the only such Default or
Event of Default that shall have occurred and be continuing is an Interest
Coverage Ratio Covenant Default, (ii) no Term Loan Lender shall have any right
to approve or disapprove (X) any amendment or modification to Section 7.01(b) or
(Y) any waiver of an Interest Coverage Ratio Covenant Default and (iii) it is
understood and agreed that any Term Loans held by any Term Loan Lender shall be
excluded from any vote of the Lenders (and shall be deemed to not be
outstanding) for the purposes described in clause (i) above and clause (ii)
above, including in determining whether the “Required Lenders” have directed the
Collateral Agent to exercise or refrain from exercising any such rights or
remedies or to approve or disapprove any such amendment, modification or waiver.
For the avoidance of doubt, (i) the Total Net Leverage Ratio Covenant is for the
benefit of all Lenders (including the Term Loan Lenders) and (ii) nothing in
this paragraph shall in any way limit or restrict the rights or remedies of the
Term Loan Lenders in connection with any Default or Event of Default other than
an Interest Coverage Ratio Covenant Default (whether arising before or after the
occurrence of the Interest Coverage Ratio Covenant Default) or the right of any
Term Loan Lenders to approve or disapprove any amendment or modification to any
other provision hereof or of any other Loan Document or to waive any Default or
Event of Default other than an Interest Coverage Ratio Covenant Default.
Notwithstanding anything to the contrary set forth herein, any waiver, amendment
or modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments of a particular
Class (but not the Lenders holding Loans or Commitments of any other Class) may
be effected by an agreement or agreements in writing entered into by the Loan
Parties and the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto under this Section 10.01 if
such Class of Lenders were the only Class of Lenders hereunder at the time so
long as, the applicable Lenders shall have received at least five Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Majority Facility Lenders stating that the Majority
Facility Lenders object to such amendment.
For the avoidance of doubt, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party to each relevant Loan
Document (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof, (y) to include appropriately the Lenders holding such credit facilities
in any determination of the Required Lenders, Majority Facility Lenders and
Majority Revolving Credit Facility Lenders and (z) to permit any such additional
credit facilities which are term facilities to share ratably with the Term Loans
in the application of prepayments and to permit any such credit facilities which
are revolving credit facilities to share ratably with the Revolving Credit
Facility in the application of prepayments and commitment reductions; provided
that no such consent of the Required Lenders shall be required to make any
changes contemplated by Section 2.24, Section 2.29 and Section 2.30, as
applicable.


132

--------------------------------------------------------------------------------

Exhibit 10.1


In addition, each of the Lenders and the Issuing Bank (including in their
capacities as potential Cash Management Banks, Qualified Counterparties,
Designated Bilateral Letter of Credit Issuer and potential Hedge Banks)
irrevocably agree that (x) the Collateral Agent (and/or the Administrative
Agent) may, without any further consent of any Lender, enter into or amend any
Customary Intercreditor Agreement with the collateral agent or other
representatives of the holders of Indebtedness that is permitted to be secured
by a Lien on the Collateral that is permitted under this Agreement, (y) the
Collateral Agent may rely exclusively on a certificate of a Responsible Officer
of the Borrower as to whether any such other Liens are permitted and (z) any
such Customary Intercreditor agreement referred to in clause (x) above, entered
into by the Collateral Agent, shall be binding on the Secured Parties and each
Lender hereby agrees that it will take no actions contrary to the provisions of
any such intercreditor agreement.
If the Administrative Agent and the Company shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any provision of the Loan Documents, then the Administrative Agent and the
Company shall be permitted to amend such provision, and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days after notice thereof.
Notwithstanding anything herein to the contrary, the Company and the
Administrative Agent may, without the input or consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate in the opinion of the Administrative Agent to effect
the provisions Section 2.24, Section 2.25, Section 2.29 and Section 2.30.
Section 10.02. Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of delivery by hand,
overnight courier service or telecopy notice, when received, addressed (a) in
the case of any Borrower, the Administrative Agent or the Collateral Agent, as
follows, (b) in the case of the Lenders and the other Agents, as set forth in an
Administrative Questionnaire delivered to the Administrative Agent or, in the
case of a Lender which becomes a party to this Agreement pursuant to an
Assignment and Acceptance, in such Assignment and Acceptance or (c) in the case
of any party, to such other address as such party may hereafter notify to the
other parties hereto:


133

--------------------------------------------------------------------------------

Exhibit 10.1


The Borrowers:
Harsco Corporation
350 Poplar Church Road
Camp Hill, Pennsylvania 17011
Attention: Michael Kolinsky
Telecopy: 717-329-2422
And a further copy to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza,
New York, NY 10004
Attention: Daniel Bursky & Stewart Kagan
Telecopy: 212-859-4000
The Administrative Agent and the Collateral Agent:
Citibank, N.A.
Attention: Agency Group
Facsimile: 646-274-5080
Telephone: 302-894-6010
Email: global.loans.support@citi.com
Issuing Lender:
As notified by such Issuing Lender to the Administrative Agent and the Company



; provided that any notice, request or demand to or upon the any Agent, any
Issuing Lender or any Lender shall not be effective until received.
The Company hereby agrees, unless directed otherwise by the Administrative Agent
or unless the electronic mail address referred to below has not been provided by
the Administrative Agent to the Company, that it will, or will cause its
Restricted Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article 6 including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request, a notice
pursuant to Section 2.13 or a notice requesting the issuance, amendment,
extension or renewal of a Letter of Credit pursuant to Article 3, (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or any other Loan Document or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent. In
addition, the Company agrees, and agrees to cause its Restricted Subsidiaries,
to continue to provide the Communications to the Administrative Agent or the
Lenders, as the case may be, in the manner specified in the Loan Documents but
only to the extent requested by the Administrative Agent.


134

--------------------------------------------------------------------------------

Exhibit 10.1


The Company hereby acknowledges that (a) the Administrative Agent will make
available to the applicable Lenders and each Issuing Lender materials and/or
information provided by or on behalf of the Company hereunder (collectively, the
“Company Materials”) by posting the Company Materials on Intralinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Company or its securities) (each, a
“Public Lender”). The Company hereby agrees that (w) all Company Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Company Materials
“PUBLIC,” the Company shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Company Materials as not containing any
material non-public information with respect to the Company or its securities
for purposes of United States federal and state securities laws (provided,
however, that for the avoidance of doubt, to the extent such Company Materials
constitute Information, they shall be subject to the provisions of Section
10.15); (y) all Company Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated as “Public Investor;” and
(z) the Administrative Agent shall be entitled to treat any Company Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Company Materials shall be marked “PUBLIC”, unless the Company
notifies the Administrative Agent promptly that any such document contains
material non-public information: (1) the Loan Documents, (2) financial
statements and Compliance Certificates provided to the Administrative Agent
pursuant to the Loan Documents and (3) notification of effective changes in the
terms of the Facilities.
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Company or its securities for purposes of United States Federal or state
securities laws.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


135

--------------------------------------------------------------------------------

Exhibit 10.1


The Administrative Agent agrees that the receipt of the Communications by it at
its e-mail address set forth above shall constitute effective delivery of the
Communications to it for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.
Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
Section 10.03. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent, any Lender or any Issuing Lender,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder, or any abandonment or
discontinuance of steps to enforce such right, remedy, power or privilege,
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
provided herein and in any other Loan Document are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law. No waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure by any Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by Section 10.01, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No notice or demand on any Borrower in any case shall
entitle any Borrower to any other or further notice or demand in similar or
other circumstances.


Section 10.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by any Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and each Issuing Lender and shall survive the making by the
Lenders of the Loans and the issuance of Letters of Credit by the Issuing
Lenders, regardless of any investigation made by the Lenders or the Issuing
Lenders or on their behalf, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.19, 2.20, 2.21 and 10.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or any Issuing Lender.


Section 10.05. Payment of Expenses; Indemnity.


(a)The Company agrees to pay all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent, each
Issuing Lender and each other Agent in connection with the syndication of the
Facilities (other than fees payable to syndicate members) and the preparation
and administration of this Agreement and the other Loan Documents or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent, the
Collateral Agent, each


136

--------------------------------------------------------------------------------

Exhibit 10.1


Issuing Lender, each other Agent or any Lender in connection with the
enforcement or preservation of its rights in connection with this Agreement and
the other Loan Documents or in connection with the Loans made or Letters of
Credit issued hereunder, including the reasonable and documented fees, charges
and disbursements of Shearman & Sterling LLP, counsel for the Administrative
Agent and the Collateral Agent, and, in connection with any such enforcement or
preservation, the fees, charges and disbursements of any other counsel for the
Administrative Agent, the Collateral Agent, each Issuing Lender, each other
Agent and any Lender; provided that, in each case, such payment or reimbursement
obligation shall be limited to a single law firm in any jurisdiction (absent an
actual conflict of interest).
(b)The Company agrees to indemnify the Administrative Agent, the Collateral
Agent, each Lender, each Issuing Lender and each other Agent and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
and documented counsel fees, charges and disbursements (limited, in the case of
counsel fees, charges and disbursements, to one counsel for all such
Indemnitees, taken as a whole and one local counsel to such Indemnitees, taken
as a whole, in each appropriate jurisdiction, and additional counsel in the case
of actual conflict of interest where such Indemnitee informs the Company of such
conflict and retains such counsel) to the extent incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby (including the syndication of the Facilities), (ii) the use of the
proceeds of the Loans or issuance of Letters of Credit, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Company, any other Loan Party or
any of their respective Affiliates), or (iv) any actual or alleged presence or
release of Materials of Environmental Concern at, in, under, on or from any
Mortgaged Property (or facilities located thereon) or any other real property
(or facilities located thereon) currently or formerly owned, leased, or operated
by the Company or any of its Subsidiaries, or any Environmental Liability
related in any way to the Company or its Subsidiaries; provided that such
indemnity shall not, as to any Indemnitee, be available with respect to any
losses, claims, damages, liabilities or related expenses to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (1) the bad faith, gross negligence or willful misconduct of such
Indemnitee or (2) disputes arising solely among Indemnitees (other than any
Agent or its Related Parties in its capacity as an Agent hereunder) and that do
not involve any act or omission by the Company or its Subsidiaries or its
controlled Affiliates or (B) arise from any settlement of any proceeding
effected without the Company’s written consent (which consent shall not be
unreasonably withheld, delayed or conditioned), but if settled with the
Company’s written consent, or if there is a judgment against an Indemnitee in
any such proceeding, the Company agrees to indemnify and hold harmless each
Indemnitee in the manner set forth in this Section 10.05(b) (provided that the
Company’s consent shall not be required to effect any settlement of any such
proceeding if an Event of Default has occurred and is continuing at the time
such settlement is to be effected; provided, further that, if at any time an
Indemnitee shall have requested in accordance with this Agreement that the
Company reimburse such Indemnitee for legal or other expenses in connection with
investigating, responding to or defending any proceeding, the Company shall be
liable for any settlement of any proceeding effected without the Company’s
written consent if (x) such settlement is entered into more than 30 days after
receipt by the Company of such request for reimbursement and (y) the Company
shall not have reimbursed such Indemnitee in accordance with such request prior
to the date of such settlement). All amounts due under this Section 10.05 shall
be payable promptly after written demand upon the Company therefor together with
a reasonably detailed invoice. Statements payable by the Company pursuant to
this Section 10.05 shall be submitted to Assistant Treasurer (Fax No.
717-763-6409) (Telephone No.


137

--------------------------------------------------------------------------------

Exhibit 10.1


717-763-6402) with a copy to the General Counsel (Fax No. 717-763-6402), at the
address of the Company set forth in Section 10.02, or to such other Person or
address as may be hereafter designated by the Company in a notice to the
Administrative Agent. Section 10.05(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, liabilities or
related expenses arising from any non-Tax claim.
(c)To the extent that the Company fails to pay any amount required to be paid by
it to the Administrative Agent, the Collateral Agent, any Issuing Lender or any
other Agent under paragraph (a) or (b) of this Section 10.05, each applicable
Lender severally agrees to pay to the Administrative Agent, the Collateral
Agent, such Issuing Lender or such other Agent, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent, such Issuing Lender or
such other Agent in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the Aggregate Exposure
in respect of the applicable Facility or Facilities at the time (in each case,
determined as if no Lender were a Defaulting Lender).
(d)To the extent permitted by applicable law, none of the parties hereto shall
assert, and each party hereto and each Indemnitee hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that the foregoing shall not
relieve the Company of its indemnification obligations set forth in Section
10.05(b) to the extent any Indemnitee is found so liable.
(e)The provisions of this Section 10.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender, any Issuing
Lender or any other Agent.
Section 10.06. Successors and Assigns; Participations and Assignments. (a) This
Agreement shall be binding upon and inure to the benefit of the Borrowers, the
Lenders, the Agents, the Issuing Lenders, all future holders of the Loans and
their respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Agents, each Issuing Lender and each Lender (provided
that a Borrower may merge or consolidate with another Borrower in accordance
with Section 7.04).
(b)Any Lender may, without the consent of, or notice to, any Borrower or the
Administrative Agent, in accordance with applicable law, at any time sell to one
or more banks, financial institutions or other entities (other than the Company
or any of its controlled Affiliates, a natural person (or holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person) or a Defaulting Lender) (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents. In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrowers and the Agents


138

--------------------------------------------------------------------------------

Exhibit 10.1


shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents. In no event shall any Participant under any such participation have
any right to enforce this agreement or to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except to the extent that such amendment, waiver or consent
would require the consent of all Lenders, all affected Lenders or all affected
Lenders under a particular Facility pursuant to Section 10.01. Each Borrower
agrees that if amounts outstanding under this Agreement and the Loans are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall, to the maximum
extent permitted by applicable law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement, provided that, in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 10.07(a) as
fully as if such Participant were a Lender hereunder. Each Borrower also agrees
that each Participant shall be entitled to the benefits of Sections 2.19, 2.20
and 2.21 as if such Participant were a Lender (subject to the requirements and
limitations therein, including the requirements under Section 2.20(e), (f) or
(h) (it being understood that the documentation required under Section 2.20(e),
(f) or (h) shall be delivered to the transferor Lender)); provided that no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and interest
thereon) of each participant’s interest in the Loans or other Obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any Commitments, Loans or its other obligations
under this Agreement) except to the extent that the relevant parties, acting
reasonably and in good faith, determine that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and the
Borrowers, the Lenders and each Agent shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement, notwithstanding notice to the contrary.
(c)Any Lender (an “Assignor”) may, in accordance with applicable law, at any
time and from time to time assign to one or more Eligible Assignees (an
“Assignee”) all or any part of its rights and obligations under this Agreement,
with the written consent of the Administrative Agent, the Company and, in the
case of any assignment of Revolving Credit Commitments, each Issuing Lender (in
each case which shall not be unreasonably withheld, delayed or conditioned and,
in the case of the Company, shall be deemed given if such consent is not
received or expressly declined in writing within ten Business Days after request
(in accordance with Section 10.02) therefor) pursuant to an Assignment and
Acceptance, substantially in the form of Exhibit D or any other form approved by
the Administrative Agent (an “Assignment and Acceptance”), executed by such
Assignee and such Assignor (and, where the consent of the Company, the
Administrative Agent or each Issuing Lender is required pursuant to the
foregoing provisions, by the Company and such other Persons) and delivered to
the Administrative Agent (A) via an electronic settlement system satisfactory to
the Administrative Agent or (B) if previously agreed by the Administrative
Agent, manually, for its acceptance and recording in the Register; provided that
no such assignment to an Assignee (other than any Lender or any Affiliate or
Related Fund thereof) shall be in an aggregate principal amount (determined as
of the date of the relevant Assignment and Acceptance or, if “Trade Date” is
specified in the Assignment


139

--------------------------------------------------------------------------------

Exhibit 10.1


and Acceptance, as of the Trade Date) of less than (i) $1,000,000, in the case
of Term Loans and (ii) $2,500,000, in the case of Revolving Credit Commitments
(in each case, other than in the case of an assignment of all of a Lender’s
interests under this Agreement), unless otherwise agreed by the Company and the
Administrative Agent (each such consent not to be unreasonably withheld or
delayed). Any such assignment need not be ratable as among the Facilities. Upon
such execution, delivery, acceptance and recording, from and after the effective
date determined pursuant to such Assignment and Acceptance, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with Commitments and/or Loans as set forth therein, and (y) the Assignor
thereunder shall, to the extent provided in such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of an Assignor’s rights and obligations
under this Agreement, such Assignor shall cease to be a party hereto, except as
to Section 2.19, 2.20 and 10.05 in respect of the period prior to such effective
date). Notwithstanding any provision of this Section 10.06 to the contrary, (I)
the consent of the Company shall not be required for any assignment (x) in the
case of any assignment of Term Loans, to another Lender, an Affiliate of a
Lender or a Related Fund of a Lender and, in the case of any assignment of
Revolving Credit Commitments, to another Revolving Credit Lender, an Affiliate
of a Revolving Credit Lender or a Related Fund of a Revolving Credit Lender, (y)
that occurs at any time when any Event of Default under Article 8(a) or Article
8(f) shall have occurred and be continuing or (z) during the primary syndication
of the Term Loans and the Term Loan Commitments to Persons identified in writing
to the Company as syndication targets prior to the Closing Date and (II) the
consent of the Administrative Agent shall not be required for any assignment of
Term Loans to another Lender, an Affiliate of a Lender or a Related Fund of a
Lender. For purposes of the minimum assignment amounts set forth in this
paragraph, multiple assignments by two or more Related Funds shall be
aggregated.
(d)By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and Revolving Credit Commitment, and the outstanding
balances of its Term Loans and Revolving Credit Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in clause (i)
above or otherwise agreed in writing between such assigning Lender and such
assignee, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Company or any Subsidiary or the
performance or observance by the Company or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee legally authorized to enter into
such Assignment and Acceptance; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 4.01 or delivered pursuant to Section 6.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii)


140

--------------------------------------------------------------------------------

Exhibit 10.1


such assignee agrees that it will perform in accordance with their terms all the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
(e)The Administrative Agent, acting for this purpose as agent of the Borrowers,
shall maintain at one of its addresses in the City of New York a copy of each
Assignment and Acceptance delivered to it and a register with respect to the
applicable Facility (each, a “Register”) for the recordation of the names and
addresses of the applicable Lenders and the Commitment of, and principal amount
of the applicable Loans owing to, each applicable Lender from time to time. The
entries in such Register shall be conclusive, in the absence of manifest error,
and the Borrowers, each Agent and the Lenders shall treat each Person whose name
is recorded in the Register as the owner of the Loans and any Notes evidencing
such Loans recorded therein for all purposes of this Agreement. Any assignment
of any Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in such Register (and each
Note shall expressly so provide). Any assignment or transfer of all or part of a
Loan evidenced by a Note shall be registered on such Register only upon
surrender for registration of assignment or transfer of the Note evidencing such
Loan, accompanied by a duly executed Assignment and Acceptance; thereupon, if
requested by the Assignee, one or more new Notes in the same aggregate principal
amount shall be issued to the designated Assignee, and the old Notes shall be
returned by the Administrative Agent to the Company marked “canceled”. Such
Register shall be available for inspection by the Borrowers or any Lender (with
respect to any entry relating to such Lender’s Loans) at any reasonable time and
from time to time upon reasonable prior notice.
(f)Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.06(c), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (which fee
may be waived or reduced in the sole discretion of the Administrative Agent), an
Administrative Questionnaire completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder) and any applicable tax forms and
other documentation required pursuant to Sections 2.20(e), (f) or (h), the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance
and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register. Each Borrower, at its own
expense, promptly upon request, shall execute and deliver to the Administrative
Agent (in exchange for the Revolving Credit Note and/or applicable Term Notes,
as the case may be, of the assigning Lender) a new Revolving Credit Note and/or
applicable Term Notes, as the case may be, to the order of such Assignee in an
amount equal to the Revolving Credit Commitment and/or applicable Term Loans, as
the case may be, assumed or acquired by it pursuant to such Assignment and
Acceptance and, if the Assignor has retained a Revolving Credit Commitment
and/or Term Loans, as the case may be, upon request, a new Revolving Credit Note
and/or Term Notes, as the case may be, to the order of the Assignor in an amount
equal to the Revolving Credit Commitment and/or applicable Term Loans, as the
case may be, retained by it hereunder. Such new Note or Notes shall be dated the
Closing Date and shall otherwise be in the form of the Note or Notes replaced
thereby.
(g)Subject to Section 10.15, any Lender or participant may, in connection with
any assignment or participation or proposed assignment or participation pursuant
to this Section 10.06, disclose to the assignee or participant or proposed
assignee or participant any information relating to the Company furnished to
such Lender by or on behalf of the Company, including notification of the
inclusion of, if applicable, material non-public information regarding the
Company and/or its Restricted Subsidiaries.
(h)For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes, including, without limitation,
any pledge or assignment by a Lender of any Loan or Note to any Federal Reserve
Bank in


141

--------------------------------------------------------------------------------

Exhibit 10.1


accordance with applicable law; provided that no such assignment shall release a
Lender from any of its obligations hereunder or substitute any such assignee for
such Lender as a party hereto.
(i)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Company, the option to provide to the Borrowers all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrowers pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary in this Section 10.06(i), any SPC may
(A) with notice to, but without the prior written consent of, the Company and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender, or with
the prior written consent of the Company and the Administrative Agent (which
consent shall not be unreasonably withheld, delayed or conditioned) to any
financial institutions (other than Disqualified Institutions) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans, and (B) disclose on a confidential basis in
accordance with Section 10.15 any non-public information relating to its Loans
to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to the Company or its Subsidiaries may be
disclosed only with the Company’s consent which will not be unreasonably
withheld, delayed or conditioned.
(j)[Reserved.]
(k)So long as no Default has occurred or is continuing or would result
therefrom, any Lender may, at any time, assign all or a portion of its rights
and obligations under this Agreement in respect of its Term Loans to the Company
on a non-pro rata basis through (and solely through) Dutch Auctions open to all
Lenders, subject to the following limitations and other provisions:
(i)the maximum principal amount (calculated on the face amount thereof) of all
Term Loans that the Company may offer to purchase or take assignment of shall
not exceed 25% of the aggregate principal amount of Term Loans made on the
Closing Date;
(ii)the Company will not be entitled to receive, and will not receive,
information provided solely to Lenders by the Administrative Agent or any Term
Loan Lender and will not be permitted to attend or participate in, and will not
attend or participate in, meetings or conference calls attended solely by the
Term Loan Lenders and the Administrative Agent;
(iii)borrowings shall not be made under the Revolving Credit Facility to
directly or indirectly fund the purchase or assignment;


142

--------------------------------------------------------------------------------

Exhibit 10.1


(iv)any Term Loans purchased by the Company shall be automatically and
permanently cancelled immediately upon acquisition by the Company;
(v)notwithstanding anything to the contrary contained herein (including in the
definitions of “Consolidated Net Income” and “Consolidated EBITDA”) any noncash
gains in respect of “cancellation of indebtedness” resulting from the
cancellation of any Term Loans purchased by the Company shall be excluded from
the determination of Consolidated Net Income and Consolidated EBITDA;
(vi)the cancellation of Term Loans in connection with a Dutch Auction shall not
constitute a voluntary or mandatory prepayment for purposes of Section 2.11 or
2.12, but the face amount of Term Loans cancelled as provided for in clause (iv)
above shall be applied on a pro rata basis to the remaining scheduled
installments of principal due in respect of the Term Loans; and
(vii)the Company shall represent and warrant as of the date of any such purchase
and assignment that neither the Company nor any of its officers has any material
non-public information with respect to the Company or any of its Restricted
Subsidiaries or securities that has not been disclosed to the assigning Lender
(other than because such assigning Lender does not wish to receive material
non-public information with respect to the Company and its Restricted
Subsidiaries or securities) prior to such date to the extent such information
could reasonably be expected to have a material effect upon, or otherwise be
material, to a Term Loan Lender’s decision to assign Term Loans to the Company,
in each case except to the extent that such Lender has entered into a customary
“big boy” letter with the Company.
(l)(i) No assignment or participation shall be made to any Disqualified
Institution (unless the Company has consented to such assignment in writing in
its sole and absolute discretion, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment or
participation). Any assignment in violation of this clause (i) shall not be
void, but the other provisions of this clause (i) shall apply.
(ii)If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (i) above,
the Company may, at its sole expense and effort, upon notice to the applicable
Disqualified Institution and the Administrative Agent, (A) terminate any
Revolving Credit Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Revolving Credit Commitment, (B) in the case of outstanding Term Loans
held by Disqualified Institutions, purchase or prepay such Term Loan by paying
the lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 10.06), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.
(iii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site


143

--------------------------------------------------------------------------------

Exhibit 10.1


established for the Lenders or confidential communications from counsel to or
financial advisors of the Administrative Agent or the Lenders and (B) (x) for
purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to the Administrative Agent,
the Collateral Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any Bankruptcy Plan, each Disqualified
Institution party hereto hereby agrees (1) not to vote on such Bankruptcy Plan,
(2) if such Disqualified Institution does vote on such Bankruptcy Plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Bankruptcy Plan in accordance
with Section 1126(c) of the Bankruptcy Code (or any similar provision in any
other Debtor Relief Laws) and (3) not to contest any request by any party for a
determination by any applicable bankruptcy court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).
(iv)The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower (collectively, the “DQ List”)
on the Platform, including that portion of the Platform that is designated for
“public side” Lenders and/or (B) provide the DQ List to each Lender requesting
the same. Notwithstanding the foregoing, the Administrative Agent shall not (x)
be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant is a Disqualified Institution nor (y) have any liability with
respect to any assignment or participation of Loans to any Disqualified
Institution.
Section 10.07. Adjustments; Set Off. (a) Except (x) to the extent that this
Agreement provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility (or provides for the application of funds
arising from the existence of a Defaulting Lender) or (y) to the extent any
payment is obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans or L/C Disbursements to any assignee or
participant (other than to the Company or any Subsidiary thereof, except
pursuant to Section 10.06(k)), if any Lender (a “Benefitted Lender”) shall at
any time receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set off, pursuant to events or proceedings of the nature referred to in
paragraph (f) of Article 8, or otherwise), in a proportion greater than its pro
rata share of any such payment to or collateral received by any other Lender, if
any, in respect of such other Lender’s obligations under this Agreement, such
Benefitted Lender shall (i) notify the Administrative Agent and each other
Lender of the receipt of such payment and (ii) purchase for cash at face value
from the other Lenders a participating interest in such portion of each such
other Lender’s obligations under this Agreement, or shall provide such other
Lenders with the benefits of any such collateral, as shall be necessary to cause
such Benefitted Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. Each
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Lender’s obligations under this Agreement
deemed to have been so purchased may exercise any and all rights of setoff as
set forth in clause (b) below by reason thereof as fully as if such Lender had
made a Loan directly to such Borrower in the amount of such participation.
(b)In addition to any rights and remedies of the Lenders provided by law, each
Lender and each Issuing Lender shall have the right, without prior notice to the
Borrowers, any such notice being expressly


144

--------------------------------------------------------------------------------

Exhibit 10.1


waived by the Borrowers to the extent permitted by applicable law, upon any
amount becoming due and payable by any Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) after the occurrence and during the
continuance of an Event of Default, to set off and appropriate and apply against
such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
Issuing Lender or any branch or agency thereof to or for the credit or the
account of any Borrower; provided that if any Defaulting Lender shall exercise
such right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.27 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Collateral Agent, the Issuing Lenders
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and each Issuing Lender agrees promptly to notify the Company and
the Administrative Agent after any such setoff and application made by such
Lender or such Issuing Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
Section 10.08. Counterparts. (a) This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g. by .PDF or .TIF file) shall be
effective as delivery of a manually executed counterpart hereof.
(b)The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
Section 10.09. Severability. Any provision of this Agreement that is invalid,
illegal, prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality,
prohibition or unenforceability without affecting, impairing or invalidating the
remaining provisions hereof, and any such invalidity, illegality, prohibition or
unenforceability in any jurisdiction shall not affect, impair, invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


Section 10.10. Integration. This Agreement, the other Loan Documents, the
engagement letter dated as of November 27, 2017 among the Company and the
arrangers party thereto and any fee letters executed by the Company and the
Administrative Agent, the Collateral Agent or any arranger represent the entire
agreement of the Borrowers, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to the subject
matter hereof not expressly set forth herein or in the other Loan Documents.


Section 10.11. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER


145

--------------------------------------------------------------------------------

Exhibit 10.1


LOAN DOCUMENTS) AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION BASED
UPON, ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY SUCH OTHER LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW OR OTHERWISE
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES
DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED,
THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED
AND IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE
INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT
GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.


Section 10.12. Submission to Jurisdiction; Waivers.
(a)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its Property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(b)Each of the parties hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court referred to in clause (a) above. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(c)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.02. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
Section 10.13. Judgment Currency. If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum due hereunder in U.S. Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
legally and effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase U.S. Dollars with such other currency in New York, New York, on
the Business Day immediately preceding the day on which final judgment is given.


The obligation of any Borrower in respect of any sum due to any Lender hereunder
in U.S. Dollars shall, to the extent permitted by applicable law,
notwithstanding any judgment in a currency other than Dollars, be discharged
only to the extent that on the Business Day following receipt of any sum
adjudged to be so due in the judgment currency such Lender may in accordance
with normal banking procedures purchase U.S. Dollars in the amount originally
due to such Lender with the judgment currency. If the amount of U.S. Dollars so
purchased is less than the sum originally due to such Lender, each Borrower
agrees, as a separate obligation


146

--------------------------------------------------------------------------------

Exhibit 10.1


and notwithstanding any such judgment, to indemnify such Lender against the
resulting loss; and if the amount of U.S. Dollars so purchased is greater than
the sum originally due to such Lender, such Lender agrees to repay such excess.
Section 10.14. Acknowledgments. Each Borrower hereby acknowledges that:
(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
(b)no Agent nor any Lender has any fiduciary relationship with or duty to such
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and the Lenders, on one
hand, and the Borrowers, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and
(c)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents and the Lenders or among the Borrowers and the Lenders.
Section 10.15. Confidentiality. Each of the Agents, the Issuing Lenders and the
Lenders agrees to keep confidential all Information (as defined below); provided
that nothing herein shall prevent any Agent, any Issuing Lender or any Lender
from disclosing any such Information (a) to any Agent, any other Lender or any
Affiliate of any thereof (including such Lender), (b) subject to Section
10.06(g) and except to any Disqualified Institution to the extent that a list
thereof has been made available to the Lenders, to any Participant or Assignee
(each, a “Transferee”) or prospective Transferee or to any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Company or any Subsidiary or any of their respective obligations, in each
case, that agrees to comply with the provisions of this Section or substantially
equivalent provisions, (c) to any of its officers, employees, directors, agents,
attorneys, accountants and other professional advisors and any numbering,
administration or settlement service providers (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (d) upon the request or demand of any Governmental Authority
having jurisdiction over it, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed other than in breach of this Section 10.15,
(h) to any regulatory authority or quasi-regulatory authority (such as the
National Association of Insurance Commissioners or any similar organization) or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document or (j) with the consent of the
Company. For the purposes of this Section, “Information” shall mean all
information received from or on behalf of any Loan Party and related to the
Company or its Restricted Subsidiaries or any of their business, other than any
such information that was available to the Administrative Agent, the Collateral
Agent, any Issuing Lender or any Lender on a nonconfidential basis prior to such
disclosure. Any Person required to maintain the confidentiality of Information
as provided in this Section 10.15 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord its
own confidential information. Notwithstanding the foregoing, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Agents and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.


147

--------------------------------------------------------------------------------

Exhibit 10.1


Section 10.16. Release of Collateral and Guarantee Obligations.
(a)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon the request of the Company in connection with (i) any
Disposition of Property permitted by the Loan Documents (other than a
Disposition to a Loan Party) or (ii) any merger, consolidation or amalgamation
permitted by the Loan Documents, the Collateral Agent shall (without notice to,
or vote or consent of, any Designated Bilateral Letter of Credit Issuer or any
Lender or any Affiliate of any Lender that is a party to any Specified Hedge
Agreement or Specified Cash Management Agreement) take such actions as shall be
required to release its security interest in any Collateral being Disposed of in
such Disposition (but not in any proceeds thereof) or any Capital Stock
necessary to permit consummation of such merger, consolidation or amalgamation
(provided, to the extent applicable, the Company shall comply with Section 6.08
in connection therewith), and to release any guarantee obligations under the
Loan Documents of any Person being Disposed of in such Disposition or any entity
that is not the surviving entity of any merger, consolidation or amalgamation,
to the extent necessary to permit consummation of such Disposition, merger,
consolidation or amalgamation in accordance with the Loan Documents.
(b)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, when all Obligations (other than obligations in respect of any
Specified Hedge Agreement, any Specified Cash Management Agreement or any
Designated Bilateral Letter of Credit, contingent indemnity obligations not then
due and payable and contingent reimbursement obligations in respect of
outstanding Letters of Credit) have been paid in full, all Commitments have
terminated or expired and no Letter of Credit shall be outstanding (or all
outstanding Letters of Credit have been cash collateralized, or in respect of
which back-stop letters of credit have been provided, in each case in an amount
equal to 103% of the aggregate outstanding face amount thereof and pursuant to
arrangements otherwise reasonably satisfactory to the Administrative Agent and
each applicable Issuing Lender), upon the request of the Company, the Collateral
Agent shall (without notice to, or vote or consent of, any Lender, any Affiliate
of any Lender that is party to any Specified Hedge Agreement, Specified Cash
Management Agreement or Designated Bilateral Letter of Credit) take such actions
as shall be required to release its security interest in all Collateral, and to
release all guarantee obligations under any Loan Document, whether or not on the
date of such release there may be outstanding Obligations in respect of
Specified Hedge Agreements, Specified Cash Management Agreements or Designated
Bilateral Letters of Credit. Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or any Subsidiary Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Borrower or any Subsidiary Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.
(c)No Agent shall be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Collateral
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall any Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
(d)If as a result of any transaction not prohibited by this Agreement any
Subsidiary Guarantor becomes an Excluded Subsidiary, then any guarantee
obligations of such Subsidiary Guarantor under the Loan Documents shall be
automatically released. In connection with any termination or release pursuant
to this Section 10.16(d), the Collateral Agent shall promptly execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release.


148

--------------------------------------------------------------------------------

Exhibit 10.1


Section 10.17. WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.17.


Section 10.18. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA PATRIOT Act.


Section 10.19. Replacement Lenders. (a) The Company shall be permitted to
replace any Lender that is a Defaulting Lender; provided that (A) such
replacement or removal does not conflict with any Requirement of Law, (B) the
Company shall be liable to such replaced Lender under Section 2.21 (as though
Section 2.21 were applicable) if any Eurocurrency Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period or
maturity date relating thereto, (C) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (D) the replaced Lender shall be obligated
to make such replacement in accordance with the other provisions of Section
10.06 (provided that the Company shall be obligated to pay the registration and
processing fee referred to therein), (E) the Company shall pay all additional
amounts (if any) required pursuant to Section 2.19 or 2.20, as the case may be,
in respect of any period prior to the date on which such replacement shall be
consummated, and (F) any such replacement shall not be deemed to be a waiver of
any rights that the Company, the Administrative Agent or any other Lender shall
have against the replaced Lender; provided, further that, in connection with any
such assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Collateral Agent, each
Issuing Lender and each other Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit in accordance with its Revolving Credit
Percentage (and notwithstanding the foregoing, if any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs).




149

--------------------------------------------------------------------------------

Exhibit 10.1


(b)    The Company shall be permitted to replace any Lender (in the case of
clause (ii) below, within 120 days of the applicable failure to consent
referenced therein) (i) that requests reimbursement owing pursuant to Section
2.19 or 2.20 or (ii) in connection with any proposed amendment, modification,
supplement or waiver with respect to any of the provisions of the Loan Documents
as contemplated in Section 10.01 where such amendment, modification, supplement
or waiver requires the consent of either (x) all or all affected Lenders, and
the consent of the Required Lenders is obtained or (y) all affected Lenders
under any Facility, and the consent of the Majority Facility Lenders under the
relevant Facility is obtained, and such Lender fails to consent to such proposed
action; provided that (A) such replacement or removal does not conflict with any
Requirement of Law, (B) the Company shall be liable to such replaced Lender
under Section 2.21 (as though Section 2.21 were applicable) if any Eurocurrency
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period or maturity date relating thereto, (C) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement and shall have
consented to the proposed amendment, (D) the replaced Lender shall be obligated
to make such replacement in accordance with the provisions of Section 10.06
(provided that the Company shall be obligated to pay the registration and
processing fee referred to therein), (E) the Company shall pay all additional
amounts (if any) required pursuant to Section 2.19 or 2.20, as the case may be,
in respect of any period prior to the date on which such replacement shall be
consummated, and (F) any such replacement shall not be deemed to be a waiver of
any rights that the Company, the Administrative Agent or any other Lender shall
have against the replaced Lender.


Section 10.20. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.


Section 10.21. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this Section
10.21 are for the sole benefit of the Lenders and shall not afford any right to,
or constitute a defense available to, any Loan Party.


Section 10.22. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any payment or disbursement made by an Issuing Lender pursuant
to a Letter of Credit, together with all fees, charges and other amounts which
are treated as interest on such Loan or such participation under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan or participation in accordance with applicable law, the
rate of interest payable in respect of such Loan or participation hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan or participation but were not payable as a
result of the operation of this Section 10.22 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or
participations or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.


Section 10.23. Joint and Several Liability. The Company and each Approved
Borrower organized or incorporated under the laws of one of the States of the
United States of America, the laws of the District


150

--------------------------------------------------------------------------------

Exhibit 10.1


of Columbia or the Federal laws of the United States of America shall be jointly
and severally liable for all obligations of the Company and each Approved
Borrower under this Agreement; and each Approved Borrower organized under the
laws of a jurisdiction other than the United States, any State thereof or the
District of Columbia shall be jointly and severally liable for all obligations
of the Approved Borrowers organized under the laws of a jurisdiction other than
the United States, any State thereof or the District of Columbia under this
Agreement, which joint and several liability shall be more specifically set
forth in each Designation Letter. Solely for purposes of the preceding sentence,
any Approved Borrower organized under the laws of Mexico or Canada that is
treated as a US domestic corporation pursuant to Section 1504(d) of the Code
shall be treated as an Approved Borrower organized under the laws of the United
States.


Section 10.24. Specified Cash Management Agreements / Specified Hedge Agreements
/ Designated Bilateral Letters of Credit. No Cash Management Bank, Qualified
Counterparty or Designated Bilateral Letter of Credit Issuer that obtains the
benefits of any Guarantee Obligations from a Loan Party or any Collateral by
virtue of the provisions hereof or of any Security Document shall have any right
to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of Section
10.16 to the contrary, neither the Administrative Agent nor the Collateral Agent
shall be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Specified
Cash Management Agreements, Specified Hedge Agreements or Designated Bilateral
Letters of Credit unless such Agent has received written notice of such
Obligations, together with such supporting documentation as such Agent may
request, from the applicable Cash Management Bank, Qualified Counterparty or
Designated Bilateral Letter of Credit Issuer, as the case may be. By its
acceptance of the benefits of any guarantee of such Obligations pursuant to any
Loan Document or any Collateral by virtue of the provisions hereof or of any
other Loan Document, each Cash Management Bank, each Qualified Counterparty and
each Designated Bilateral Letter of Credit Issuer shall be deemed to agree to
the foregoing.


Section 10.25. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Company acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Company and its Affiliates, on the one hand,
and the Lenders, on the other hand, (B) the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Company is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Lenders is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Company or any of its Affiliates, or any other Person and (B)
no Lender has any obligation to the Company or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) each of
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
its Affiliates, and no Lender has any obligation to disclose any of such
interests to the Company or its Affiliates. To the fullest extent permitted by
law, the Company hereby waives and releases any claims that it may have against
each of the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


Section 10.26. Keepwell. Each Qualified ECP Borrower hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from


151

--------------------------------------------------------------------------------

Exhibit 10.1


time to time by each other Borrower to honor all of its obligations under this
Agreement in respect of Swap Obligations (provided, however, that each Qualified
ECP Borrower shall only be liable under this Section 10.26 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 10.26, or otherwise under this Agreement, as it
relates to such Borrower, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Borrower under this Section 10.26 shall remain
in full force and effect until the termination and release of all Obligations in
accordance with the terms of this Agreement. Each Qualified ECP Borrower intends
that this Section 10.26 constitute, and this Section 10.26 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Borrower for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.


Section 10.27. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and
(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[Remainder of the page intentionally left blank.]












152

--------------------------------------------------------------------------------

Exhibit 10.1


Annex A
Initial Revolving Credit Commitments
Revolving Credit Lender
Initial Revolving Credit Commitments
Goldman Sachs Bank USA
$47,000,000
Citibank, N.A.
$47,000,000
HSBC Bank USA, N.A.
$43,000,000
Bank of America, N.A.
$42,000,000
Royal Bank of Canada
$42,000,000
U.S. Bank, National Association
$42,000,000
KeyBank National Association
$37,000,000
PNC Bank National Association
$35,000,000
Fifth Third Bank
$25,000,000
ING Bank N.V., Dublin Branch
$20,000,000
KBC Bank N.V.
$20,000,000
Total:
$400,000,000



Term B-1 Loan Commitments
Term Loan Lender
Term B-1 Loan Commitment
Goldman Sachs Bank USA
$124,223,730.07
Total:
$124,223,730.07









153